


Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement, dated as of February 2, 2016, is by and
between Tyme Technologies, Inc., a Delaware corporation with its principal
offices at 48 Wall Street, Suite 1100, New York, NY 10005 (the “Company”), and
the persons listed as the Purchasers on Schedule A to this Agreement (each, a
“Purchaser”).

  

WHEREAS, the Company desires to issue and sell to the Purchasers an aggregate of
(x) 775,000 shares (each, a “Share”) of the common stock, par value $0.0001 per
share (the “Common Stock”), of the Company and (y) 461,384 common stock purchase
warrants, as more fully described below (each a “Warrant” and, collectively, the
“Warrants”), and each of the Purchasers desires to purchase and acquire that
number of Shares and Warrants set forth opposite such Purchaser’s name on
Schedule A to this Agreement, all on the terms and subject to the conditions as
set forth in this Agreement.

 

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

  

1.            Definitions. In addition to those capitalized terms otherwise
defined in this Agreement, as used in this Agreement, the following capitalized
terms shall have the following respective meanings:

 

(a)          “Affiliate” of a party, means any corporation or other business
entity controlled by, controlling or under common control with such party. For
this purpose, “control” shall mean direct or indirect beneficial ownership of
fifty percent (50%) or more of the voting or income interest in such corporation
or other business entity.

 

(b)          “Business Day” means any calendar day other than a Saturday, Sunday
or other day on which banks in New York City are authorized or required to be
closed.

 

(c)          “Closing Date” means the date of the Initial Closing and any
Subsequent Closing (each as defined below) of the Purchasers’ purchase of Shares
hereunder.

 

(d)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and all of the rules and regulations promulgated thereunder.

 

(e)          “SEC” means the Securities and Exchange Commission.

  

(f)           “SEC Filings” means those reports and filings made by the Company
with the SEC on or after March 5, 2015, the date on which the Company
consummated a reverse triangular merger with Tyme Inc. (“Tyme”) pursuant to
which the Company succeeded to the business of Tyme.

 

(g)          “Securities Act” means the Securities Act of 1933, as amended, and
all of the rules and regulations promulgated thereunder.

 

--------------------------------------------------------------------------------




(h)          “Warrant” means a common stock purchase warrant entitling the
holder thereof to purchase one share of Common Stock (each, a “Warrant Share”)
at an initial exercise price of $5.00 per Warrant Share (subject to adjustment)
at any time during the period commencing on the Closing Date and terminating on
the tenth anniversary of the Closing Date. The Warrants shall be evidenced by
warrant certificates substantially in the form attached as Exhibit A to this
Agreement (each, a “Warrant Certificate”).

 

2.            Purchase and Sale of the Shares and Warrants.

 

2.1          Purchase and Sale. Subject to and upon the terms and conditions set
forth in this Agreement, the Company agrees to sell and issue to the Purchasers,
severally and not jointly, and each Purchaser hereby agrees to purchase from the
Company, at the Closing (as herein after defined), that number of Shares and
that number of Warrants set forth opposite such Purchaser’s name on Schedule A
to this Agreement for a purchase price (with respect to each Purchaser, the
“Purchase Price”) set forth opposite such Purchaser’s name on Schedule A to this
Agreement, Schedule A being deemed an integral part of this Agreement.

 

2.2          Closing.

 

(a)          Subject to the satisfaction or waiver of the conditions set forth
in Section 5 of this Agreement and the provisions of Section 2.2(c) of this
Agreement, the purchase and sale of the Shares and Warrants (collectively, the
“Securities”) shall take place at a closing (the “Closing”) to be held at 1:00
p.m. (local time) on February 2, 2016, at the offices of the Company’s counsel,
Moritt Hock & Hamroff LLP, 400 Garden City Plaza, Garden City, NY 11530, or such
other place, date and/or time as mutually acceptable to all of the parties
hereto.

 

(b)          At the Closing, (i) the Company shall deliver to each Purchaser (x)
a stock certificate representing the Shares being purchased and acquired by such
Purchaser pursuant to this Agreement (each, a “Stock Certificate”), (y) a
Warrant Certificate representing the Warrants being purchased and acquired by
the Purchaser pursuant to this Agreement and (z) a countersigned copy of this
Agreement, duly executed by the Company and (ii) each Purchaser shall (x) make
payment of such Purchaser’s Purchase Price in immediately available funds and
(y) deliver to the Company a countersigned copy of this Agreement, duly executed
by the Purchaser.

 

(c)          Notwithstanding anything to the contrary contained herein, upon a
Purchaser’s execution of this Agreement, such Purchaser shall enter into an
Escrow Agreement, among the Company, each of the Purchasers and Moritt, Hock &
Hamroff LLP, as escrow agent thereunder (in such capacity, the “Escrow Agent”),
substantially in the form attached as Exhibit B to this Agreement (the “Escrow
Agreement”), and, in accordance with the terms of the Escrow Agreement, (x)
deposit with the Escrow Agent in an escrow account established by the Escrow
Agent (which may be the Escrow Agent’s non-interest bearing IOLA account), in
immediately available funds, an amount equal to such Purchaser’s Purchase Price
and (y) deliver to the Escrow Agent, the Purchaser’s countersigned copy of this
Agreement, as duly executed by the Purchaser. In accordance with the Escrow
Agreement, and provided that each of the Purchasers have so deposited with the
Escrow Agent the full amount of such Purchaser’s Purchaser Price and all of the
conditions provided in Section 5 of this Agreement have been complied with or

 

2

--------------------------------------------------------------------------------




waived, on the Closing Date and in lieu of a physical Closing, the Escrow Agent
shall (i) forward to each Purchaser, in the manner provided in the Escrow
Agreement, the documents to be delivered to each Purchaser under subclauses (i)
(x), (y) and (z) of Section 2.2(b) and (ii) forward to the Company, by wire
transfer, an amount equal to the aggregate of the Purchase Price of each of the
Purchasers and deliver to the Company the countersigned copy of this Agreement
of each Purchaser, each as received by the Escrow Agent under subclauses (ii)(x)
and (y) of Section 2.2 (the “Escrow Period”). Notwithstanding anything to the
contrary contained in this Agreement, including, without limitation, the
provisions of Section 2.2 (a), the Closing shall be deemed to have occurred upon
the Escrow Agent completing all of the acts required of the Escrow Agent under
clause (ii) of Section 3(a) of the Escrow Agreement.

 

3.            Representations, Warranties and Covenants of the Company. The
Company hereby represents and warrants to the Purchasers as of the Closing Date
as follows:

 

3.1           Incorporation. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is qualified to do business in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification, except
where the failure to so qualify would not have a material adverse effect upon
the Company taken as a whole. The Company has all requisite corporate power and
authority to carry on its business as now being conducted.

 

3.2           Capitalization. The authorized capital stock of the Company
consists of 300,000,000 shares of Common Stock, of which 86,836,370 shares are
outstanding on the date hereof, and 10,000,000 shares of preferred stock,
$0.0001 par value per share, of which no shares are outstanding on the date
hereof. Except as set forth in the SEC Filings, there are no existing options,
warrants, calls, preemptive (or similar) rights, subscriptions or other rights,
agreements, arrangements or commitments of any character obligating the Company
to issue, transfer or sell, or cause to be issued, transferred or sold, any
shares of the capital stock of the Company or other equity interests in the
Company or any securities convertible into or exchangeable for such shares of
capital stock or other equity interests, and there are no outstanding
contractual obligations of the Company to repurchase, redeem or otherwise
acquire any shares of its capital stock or other equity interests. Further, the
Company shall not, from the date hereof and ending on the day immediately
following the last day of the Escrow Period, set a record date prior to the
issuance of the Shares with respect to, or pay a cash or stock dividend in or
otherwise make a distribution payable in shares of Common Stock on Common Stock,
subdivide its outstanding shares of Common Stock into a larger number of shares,
or issue, in the event of a reclassification of shares of Common Stock, any
shares of capital stock of the Company, so that no more than 86,836,370 shares
of Common Stock are issued and outstanding immediately prior to the issuance of
any Shares.

 

3.3           Authorization. All corporate action on the part of the Company and
its officers, directors and stockholders necessary for the authorization,
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated herein and therein has been taken. When executed
and delivered by the Company, each of this Agreement and the Warrant
Certificates shall constitute a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
such may be limited by bankruptcy, insolvency, reorganization or other laws
affecting creditors’ rights generally and by

 

3

--------------------------------------------------------------------------------




general equitable principles. The Company has all requisite corporate power to
enter into this Agreement, issue the Warrants and to carry out and perform its
obligations under the terms of this Agreement.

 

3.4           Valid Issuance of the Shares and Warrant Shares. The Shares being
purchased hereunder will, upon issuance pursuant to the terms hereof, be duly
authorized and validly issued, fully paid and nonassessable. Upon issuance in
accordance with this Agreement and the Warrant Certificates, each Warrant Share
will be duly authorized and validly issued, fully paid and nonassessable.

 

3.5           SEC Documents. The Company has furnished or otherwise made
available to each Purchaser a true and complete copy of the SEC Filings,
including, without limitation, the Company’s Current Reports on Form 8-K (Date
of Report: March 5, 2015), and Amendment No. 1 on Form 8-K/A, as filed with the
SEC on March 11, and April 16, 2015, respectively, and the Company’s Quarterly
Reports on Form 10-Q for the quarters ended March 31, June 30, and September 30,
2015. As of their respective filing dates, the SEC Filings complied as to form
in all material respects with the requirements of the Exchange Act and none of
the SEC Filings contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading, as of their respective filing dates, except to the
extent corrected by a subsequently filed SEC Filings. Since March 5, 2015, the
Company has made no filings with the SEC under the Securities Act. The Company
has made all filings required pursuant to the Exchange Act in a timely manner
since March 5, 2015.

 

3.6           Reports under the Securities and Exchange Acts. With a view to
making available to the Purchasers the benefits of SEC Rule 144 and any other
rule or regulation of the SEC that may at any time permit a Purchaser to sell
securities of the Company to the public without registration, the Company shall:
(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144, at all times after the date of this
Agreement; (b) use commercially reasonable efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and (c) furnish to any Purchaser so long as
that Purchaser owns any Shares or Warrants, forthwith upon request a written
statement by the Company, to the extent accurate, that it has complied with the
reporting requirements of SEC Rule 144, the Securities Act, and the Exchange
Act, and such other information as may be reasonably requested in availing any
Purchaser of any rule or regulation of the SEC that permits the selling of any
such securities without registration.

 

3.7           Consents. All consents, approvals, orders and authorizations
required on the part of the Company in connection with the execution, delivery
or performance of this Agreement and the Warrant Certificates and the
consummation of the transactions contemplated herein, other than for Regulation
D and state blue sky filings with respect to the sale of Shares and Warrants
which will be made pre-closing, in states with pre-offer requirements, and
post-closing in accordance with such laws, and therein have been obtained and
will be effective as of the Closing Date, provided that this representation and
warranty is made in reliance on, and assuming the accuracy of, the
representations and warranties of the Purchasers in Section 4

 

4

--------------------------------------------------------------------------------




hereof to the extent that the accuracy of such representations and warranties
are relevant to the determination of whether any such consent, approval, order
or authorization is required.

 

3.8           No Conflict. The execution and delivery of this Agreement by the
Company and the consummation of the transactions contemplated hereby and thereby
will not conflict with or result in any violation of or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit under (i) any provision of the Certificate of Incorporation or Bylaws of
the Company or (ii) any agreement or instrument, permit, franchise, license,
judgment, order, statute, law, ordinance, rule or regulations applicable to the
Company or its properties or assets, except in the case of clause (ii) to the
extent that such violations and defaults would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
Company and its properties and assets.

 

3.9           Trading Market. The Common Stock is listed on the OTC Markets, QB
Tier (“OTCQB”), under the symbol “TYMI”, there are no proceedings pending or, to
the Company’s knowledge, threatened to revoke or suspend such listing and the
Company has not received any communication from the OTC Markets Group Inc. with
respect to any pending or threatened proceeding that would give rise to a
delisting from the OTCQB. Further, the Company will use commercially reasonable
efforts to list its Common Stock on the Nasdaq Stock Market, the New York Stock
Exchange or the NYSE Amex securities exchange (collectively, the “Exchange”) and
assist market-makers in developing a market for the Common Stock, within a
reasonable time frame after Closing, not to exceed the date that is eighteen
(18) months after the Closing Date, provided that the Company complies with the
listing requirements of the Exchange. The Company will use commercially
reasonable efforts to maintain its listing and/or registration in accordance
with the Exchange Act and agrees not to voluntarily withdraw its listing and/or
registration under the Exchange Act until the earlier of the date on which
either (a) none of the Purchasers is a stockholder of the Company or a record
holder of any Warrants, (b) the Company enters into a merger, stock exchange,
consolidation or similar transaction with another entity that results in the
holders of Common Stock receiving securities of the surviving entity of such
merger, exchange, consolidation or similar transaction which securities are
listed on an Exchange or (c) the Company sells all or substantially all of its
assets with the intention to thereafter conduct a dissolution of the Company in
accordance with applicable law.

 

3.10         Absence of Litigation. There is no action, suit, proceeding or, to
the Company’s knowledge, investigation, pending, or, to the Company’s knowledge,
threatened by or before any governmental body against the Company and in which
an unfavorable outcome, ruling or finding in any said matter, or for all matters
taken as a whole, might have a material adverse effect on the Company. The
foregoing includes, without limitation, any such action, suit, proceeding or
investigation that questions this Agreement or the right of the Company to
execute, deliver and perform under same.

 

3.11         Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties contained herein, the Shares and the Warrants are
being offered and will be sold pursuant to an available exemption from
registration under the Securities Act.

 

5

--------------------------------------------------------------------------------




4.            Representations, Warranties and Covenants of the Purchasers. Each
Purchaser, severally and not jointly, represents and warrants to the Company as
of the Closing Date as follows:

 

4.1           Authorization. All action on the part of the Purchaser and, if
applicable, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated herein has been taken. When
executed and delivered, this Agreement will constitute the legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally
and by general equitable principles. The Purchaser has all requisite power or
corporate power, whichever is applicable, to enter into this Agreement and to
carry out and perform its obligations under the terms of this Agreement.

 

4.2           Purchase Entirely for Own Account. The Purchaser is acquiring the
Shares being purchased by it hereunder and, upon exercise of a Warrant, will be
acquiring the Warrant Share issuable upon such exercise for investment, for its
own account, and not for resale or with a view to distribution thereof in
violation of the Securities Act.

 

4.3           Investor Status; Etc. The Purchaser is an “Accredited Investor” as
defined in Rule 501 of Regulation D promulgated under the Securities Act for the
reason(s) set forth in the Execution Section of this Agreement and was not
organized for the purpose of acquiring the Shares. The Purchaser’s financial
condition is such that it is able to bear the risk of holding the Shares for an
indefinite period of time and the risk of loss of its entire investment. The
Purchaser has been afforded the opportunity to ask questions of and receive
answers from the management of the Company concerning its investment in the
Shares and has sufficient knowledge and experience in investing in companies
similar to the Company in terms of the Company’s stage of development so as to
be able to evaluate the risks and merits of its investment in the Company.

 

4.4           Shares Not Registered. The Purchaser understands that the Shares,
Warrants and Warrant Shares have not been registered under the Securities Act or
the securities laws of any state, by reason of their issuance by the Company in
a transaction exempt from the registration requirements of the Securities Act
and applicable state securities laws, and that the Shares, Warrants and Warrant
Shares must continue to be held by the Purchaser unless a subsequent disposition
thereof is registered under the Securities Act or exempt from such registration.
The Purchaser understands that the exemptions from registration afforded by Rule
144 (the provisions of which are known to it) promulgated under the Securities
Act depend on the satisfaction of various conditions, and that, if applicable,
Rule 144 may afford the basis for sales only in limited amounts. The Purchaser
further understands that the Company is under no obligation to register any of
the Shares on the Purchaser’s behalf.

 

4.5           No Conflict. The execution and delivery of this Agreement by the
Purchaser and the consummation of the transactions contemplated hereby and
thereby will not conflict with or result in any violation of or default by the
Purchaser (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
a loss of a material benefit under (i) any provision of the organizational
documents of the Purchaser or (ii) any agreement or instrument, permit,
franchise, license, judgment, order,

 

6

--------------------------------------------------------------------------------




statute, law, ordinance, rule or regulations, applicable to the Purchaser or its
respective properties or assets.

 

4.6           Consents. All consents, approvals, orders and authorizations
required on the part of the Purchaser in connection with the execution, delivery
or performance of this Agreement and the consummation of the transactions
contemplated herein have been obtained and are effective as of the Closing Date.

 

4.7           Company Representations and Warranties. No representations or
warranties have been made to the Purchaser by the Company, or any officer,
employee, agent, affiliate or subsidiary of the Company, other than the
representations and warranties of the Company contained herein, and in
purchasing the Shares and Warrants the Purchaser is not relying on any
representations relating to the Company other than those contained herein or in
the Company’s SEC Filings.

 

4.8           No Recommendation. The Purchaser understands that no federal or
state agency has made any findings or determination as to the fairness of the
offering or the sale and purchase of the Shares hereunder (or any part thereof)
for public investment, or any recommendation or endorsement of the Shares (or
any part thereof).

 

4.9           Access to Information. The Purchaser has had access to such
information regarding the business and finances of the Company and the Shares
including, without limitation, the SEC Filings and a draft (subject to
completion) of the Confidential Private Placement Memorandum of the Company with
respect to the sale of additional shares of Common Stock, the receipt and
careful reading of which is hereby acknowledged by the Purchaser, and has been
provided the opportunity to discuss with the Company’s management the business,
affairs and financial condition of the Company and such other matters with
respect to the Company and Shares as would concern a reasonable person
considering the transactions contemplated by this Agreement and/or concerned
with the operation of the Company, including, without limitation, pursuant to a
meeting and/or discussions with management of the Company.

 

4.10         No Insider Trading. The Purchaser will not engage in any
transaction with respect to securities of the Company at any time if, at the
time of such transaction, the undersigned is aware of any material non-public
information relating to the Company or its securities.

 

4.11         Risk Factors. The Purchaser has received, read and understands the
various risks associated with an investment in the Shares, including, without
limitation, those set forth on Exhibit C to this Agreement.

 

4.12         Simultaneous Sale of Securities. Purchaser acknowledges and agrees
that the Company may conduct a securities offering and/or sell Common Stock,
securities convertible into Common Stock or other securities simultaneously
with, or at a similar time prior to or after, the sale of the Common Stock to
Purchaser under this Agreement (collectively a “Simultaneous Sale”). Any
Simultaneous Sale, and the terms of the Simultaneous Sale, shall be determined
by the Company in its sole discretion, and may be consummated at prices and
amounts that are

 

7

--------------------------------------------------------------------------------




different from and maybe more advantageous to the purchaser in any such
Simultaneous Sale than the price and terms which the Purchaser is purchasing the
Shares under this Agreement.

 

4.13        Purchaser’s Residence. If the Purchaser is an individual, then the
Purchaser resides in the state or province identified in the address of the
Purchaser set forth on Exhibit A; if the Purchaser is a partnership,
corporation, limited liability company or other entity, then the Purchaser’s
principal place of business is the address or addresses of the Purchaser set
forth on Exhibit A.

 

5.            Conditions Precedent.

 

5.1          Conditions to the Obligation of the Purchasers to Consummate the
Closing. The obligation of each Purchaser to consummate the Closing and to
purchase and pay for the Shares and the Warrants being purchased by it pursuant
to this Agreement is subject to the satisfaction of the following conditions
precedent:

 

(a)          The representations and warranties contained herein of the Company
shall be true and correct on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date (it being understood and
agreed by the Purchasers that, in the case of any representation and warranty of
the Company contained herein which is not hereinabove qualified by application
thereto of a materiality standard, such representation and warranty need be true
and correct only in all material respects in order to satisfy as to such
representation or warranty the condition precedent set forth in the foregoing
provisions of this Section 5.1(a)).

 

(b)          The Company shall have performed all obligations and conditions
herein required to be performed or observed by the Company on or prior to the
Closing Date.

 

(c)          No proceeding challenging this Agreement or the transactions
contemplated hereby, or seeking to prohibit, alter, prevent or materially delay
the Closing, shall have been instituted before any court, arbitrator or
governmental body, agency or official and shall be pending.

 

(d)          The purchase of and payment for the Shares and the Warrants by the
Purchasers shall not be prohibited by any law or governmental order or
regulation. All necessary consents, approvals, licenses, permits, orders and
authorizations of, or registrations, declarations and filings with, any
governmental or administrative agency or of any other person with respect to any
of the transactions contemplated hereby, other than for Regulation D and state
blue sky filings with respect to the sale of the Shares, shall have been duly
obtained or made and shall be in full force and effect.

 

(e)          All instruments and corporate proceedings in connection with the
transactions contemplated by this Agreement to be consummated at the Closing
shall be satisfactory in form and substance to the Purchaser, and the Purchaser
shall have received copies (executed or certified, as may be appropriate) of all
documents which the Purchaser may have reasonably requested in connection with
such transactions.

 

(f)          The Company shall have delivered to each Purchaser (or such
Purchaser’s authorized agent) the Stock Certificate representing the number of
Shares being purchased and

 

8

--------------------------------------------------------------------------------




the Warrant Certificate representing the Warrants being purchased by such
Purchaser pursuant to this Agreement.

 

5.2          Conditions to the Obligation of the Company to Consummate the
Closing. The obligation of the Company to consummate the Closing and to issue
and sell to the Purchasers the Shares and the Warrants to be purchased at the
Closing is subject to the satisfaction of the following conditions precedent:

 

(a) The representations and warranties contained herein of each Purchaser shall
be true and correct on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date (it being understood and agreed by
the Company that, in the case of any representation and warranty of a Purchaser
contained herein which is not hereinabove qualified by application thereto of a
materiality standard, such representation and warranty need be true and correct
only in all material respects in order to satisfy as to such representation or
warranty the condition precedent set forth in the foregoing provisions of this
Section 5.2(a)).

 

(b) The Purchasers shall have performed all obligations and conditions herein
required to be performed or observed by the Purchasers on or prior to the
Closing Date.

 

(c) No proceeding challenging this Agreement or the transactions contemplated
hereby, or seeking to prohibit, alter, prevent or materially delay the Closing,
shall have been instituted before any court, arbitrator or governmental body,
agency or official and shall be pending.

 

(d) The sale of the Shares and the Warrants by the Company shall not be
prohibited by any law or governmental order or regulation. All necessary
consents, approvals, licenses, permits, orders and authorizations of, or
registrations, declarations and filings with, any governmental or administrative
agency or of any other person with respect to any of the transactions
contemplated hereby, shall have been duly obtained or made and shall be in full
force and effect.

 

(e) All instruments and corporate proceedings in connection with the
transactions contemplated by this Agreement to be consummated at the Closing
shall be satisfactory in form and substance to the Company, and the Company
shall have received counterpart originals, or certified or other copies of all
documents, including without limitation records of corporate or other
proceedings, which it may have reasonably requested in connection therewith.

 

(f) The receipt by the Company of each Purchaser’s Purchase Price in immediately
available funds.

 

6.           Transfer, Legends.

 

6.1         Securities Law Transfer Restrictions. No Purchaser shall sell,
assign, pledge, transfer or otherwise dispose or encumber any of the Shares,
Warrants or Warrant Shares being purchased by such Purchaser hereunder, except
pursuant to (i) an effective registration statement under the Securities Act or
(ii) an available exemption from registration under the Securities Act and
applicable state securities laws and, if requested by the Company, upon delivery
by such Purchaser of an opinion of counsel reasonably satisfactory to the
Company and the Company’s

 

9

--------------------------------------------------------------------------------




counsel to the effect that the proposed transfer is exempt from registration
under the Securities Act and applicable state securities laws. Any transfer or
purported transfer of the Shares, Warrants or Warrant Shares in violation of
this Section 6.1 shall be voidable by the Company. The Company shall not
register any transfer of the Shares, Warrants or Warrant Shares in violation of
this Section 6.1. The Company may, and may instruct any transfer agent for the
Company, to place such stop transfer orders as may be required on the transfer
books of the Company in order to ensure compliance with the provisions of this
Section 6.1.

 

6.2           Legends. Each certificate representing any of the Shares or
Warrant Shares shall be endorsed with the legend set forth below, and each
Purchaser covenants that, except to the extent such restrictions are waived by
the Company, it shall not transfer the Shares or Warrant Shares represented by
any such certificate without complying with the restrictions on transfer
described in this Agreement and the legend endorsed on such certificate:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF IN ABSENCE OF (i) AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SAID ACT OR (ii) AN OPINION OF
COMPANY COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

Provided that the holder of Shares qualifies and provides such documentation,
representations and warranties as may be reasonably requested by Company, which
request shall solely be in order for the Company to comply with applicable law
(e.g., representations that such holder is not an affiliate of the Company (and
has not been an affiliate within the previous 90 days) and other customary Rule
144 stockholder representations), and at least six months have elapsed since the
Closing Date, provided, that if such holder objects to any such Company request,
the holder may, in lieu of providing the requested documentation,
representations and warranties, provide the Company with an opinion of counsel
reasonably acceptable to the Company that the requested documentation,
representations and warranties are not necessary, the Company shall, upon the
written request of such holder, cause the removal of the legend set forth above
and any other restrictive legend from each certificate representing any of such
Shares endorsed with the legend and any “stop order” or equivalent restriction
with respect to any Shares held in book entry form, upon the return of such
certificate(s) from such holder and to issue or cause to be issued the
unlegended Shares to the holder through the direct registration system or such
other form to allow the holder to cause the shares to be held through the
Depository Trust Company. In addition, provided that the holder of Warrants
qualifies and provides all documentations, representations and warranties as may
be reasonably requested by Company, which request shall solely be in order for
the Company to comply with applicable law, provided, that if such holder objects
to any such Company request, the holder may, in lieu of providing the requested
documentation, representations and warranties, provide the Company with an
opinion of counsel reasonably acceptable to the Company that the requested
documentation, representations and warranties are not necessary, and at least
six months have elapsed after the recorded date of the exercise date of such
Warrants, upon the exercise of such Warrants, the Company shall, upon the
written request of such holder, cause the removal of the legend set forth above
and any other

 

10

--------------------------------------------------------------------------------




restrictive legend from each certificate representing any of the Warrant Shares
endorsed with the legend, upon the return of such certificate(s) from such
holder.

 

7.           Miscellaneous Provisions.

 

7.1          Public Statements or Releases. None of the Purchasers shall make,
issue or release any announcement, whether to the public generally or to any of
its suppliers or customers, with respect to this Agreement and its contents or
the transactions provided for herein, or make any statement or acknowledgment of
the existence of, or reveal the status of, this Agreement and its contents or
the transactions provided for herein, without the prior consent of the other
parties, which shall not be unreasonably withheld or delayed, provided, that
nothing in this Section 7.1 shall prevent any of the Purchasers from making such
public announcements as it may reasonably consider necessary in order to satisfy
its legal obligations, but, to the extent not inconsistent with such
obligations, such Purchaser shall provide the Company with an opportunity to
review and comment on any proposed public announcement before it is made.

 

7.2          Further Assurances. Each party agrees to cooperate fully with the
other party and to execute such further instruments, documents and agreements
and to give such further written assurances, as may be reasonably requested by
the other party to better evidence and reflect the transactions described herein
and contemplated hereby, and to carry into effect the intents and purposes of
this Agreement.

 

7.3          Rights Cumulative. Each and all of the various rights, powers and
remedies of the parties shall be considered to be cumulative with and in
addition to any other rights, powers and remedies which such parties may have at
law or in equity in the event of the breach of any of the terms of this
Agreement. The exercise or partial exercise of any right, power or remedy shall
neither constitute the exclusive election thereof nor the waiver of any other
right, power or remedy available to such party.

 

7.4          Pronouns. All pronouns or any variation thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the person, persons, entity or entities may require.

 

7.5          Notices.

 

(a) Any notices, reports or other correspondence (hereinafter collectively
referred to as “correspondence”) required or permitted to be given hereunder
shall be sent by postage prepaid first class mail, courier or telecopy or
delivered by hand to the party to whom such correspondence is required or
permitted to be given hereunder. The date of giving any notice shall be the date
of its actual receipt.

 

(b) All correspondence to the Company shall be addressed as follows:

 

Tyme Technologies, Inc. 

48 Wall Street - Suite 1100 

New York, NY 10005 

Attention: Michael Demurjian – Chief Operating Officer 

 

11

--------------------------------------------------------------------------------




with a copy to (which copy shall not constitute notice):

 

Moritt Hock & Hamroff LLP 

400 Garden City Plaza 

Garden City, NY 11350 

Attention: Keith S. Braun, Esq.

 

(c) All correspondence to a Purchaser shall be addressed to such Purchaser at
its address set forth on its signature page hereto.

 

(d) Any party may change the address to which correspondence to it is to be
addressed by notification as provided for herein.

 

7.6          Captions. The captions and paragraph headings of this Agreement are
solely for the convenience of reference and shall not affect its interpretation.

 

7.7          Severability. Should any part or provision of this Agreement be
held unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.

 

7.8          Governing Law. This Agreement shall be governed by and construed in
accordance with the internal and substantive laws of Delaware and without regard
to any conflicts of laws concepts which concepts, which would apply the
substantive law of some other jurisdiction.

 

7.9          Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of New York and
to the jurisdiction of the United States District Court for the Southern
District of New York, in each case located in the Borough of Manhattan in the
City of New York, for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (b) agree not to commence any suit,
action or other proceeding arising out of or based upon this Agreement except in
the state courts of New York or the United States District Court for the
Southern District of New York, in each case located in the Borough of Manhattan
in the City of New York, and (c) hereby waive, and agree not to assert, by way
of motion, as a defense, or otherwise, in any such suit, action or proceeding,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.

 

7.10        Waiver. No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or be construed as, a further or continuing waiver of any such
term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.

 

12

--------------------------------------------------------------------------------




7.11         Expenses. Each party will bear its own costs and expenses in
connection with this Agreement.

 

7.12         Assignment. The rights and obligations of the parties hereto shall
inure to the benefit of and shall be binding upon the authorized successors and
permitted assigns of each party. No Purchaser may assign its rights or
obligations under this Agreement or designate another person (i) to perform all
or part of its obligations under this Agreement or (ii) to have all or part of
its rights and benefits under this Agreement, in each case without the prior
written consent of the Company. The Company may not assign its rights or
obligations under this Agreement without the prior written consent of the
Purchasers holding a majority of the Shares then outstanding. In the event of
any assignment in accordance with the terms of this Agreement, the assignee
shall specifically assume and be bound by the provisions of the Agreement by
executing and agreeing to an assumption agreement reasonably acceptable to the
other party.

 

7.13         Survival. The respective representations and warranties given by
the parties hereto, and the other covenants and agreements contained herein,
shall survive the Closing Date and the consummation of the transactions
contemplated herein for a period of two years, without regard to any
investigation made by any party.

 

7.14         Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto respecting the subject matter hereof and supersedes
all prior agreements, negotiations, understandings, representations and
statements respecting the subject matter hereof, whether written or oral. No
modification, alteration, waiver or change in any of the terms of this Agreement
shall be valid or binding upon the parties hereto unless made in writing and
duly executed by the Company and the Purchasers.

 

7.15         Counterparts. This Agreement may be executed in a number of
counterparts, each of which together, shall for all purposes constitute one
Agreement, binding on all of the parties hereto, notwithstanding that all such
parties have not signed the same counterpart.

 

7.16         Amendments and Waivers. Any term of this Agreement or the Warrant
Certificates may be amended and the observance of any term of this Agreement or
the Warrant Certificates may be waived only with the written consent of the
Company and (x) prior to the Closing, the Purchasers purchasing at least 51% of
the aggregate number of Shares being purchased pursuant to this Agreement and,
(y) after the Closing, but only with respect to the Warrants and Warrant
Certificates, the holders of at least 51% of the aggregate number of Warrants
then outstanding; provided, however, that neither the amount of the number of
Shares or Exercise Price of the Warrants may be modified without the consent of
the holder of such securities. Any amendment or waiver effected in accordance
with this Section 7.16 shall be binding upon each holder of any Securities and
the Company.

 

[EXECUTION SECTION FOLLOWS]

 

13

--------------------------------------------------------------------------------




EXECUTION SECTION FOR PURCHASE BY INDIVIDUALS

 

I.PURCHASER AGREEMENT:

 

The undersigned hereby agrees to purchase that number of Shares and Warrants for
a Purchase Price as each is set forth opposite the undersigned’s name on
Schedule A to this Securities Purchase Agreement, pursuant to and in accordance
with the terms of this Securities Purchase Agreement.

 

II.PURCHASER STATUS:

 

The undersigned is (check appropriate box and, if applicable, fill in state with
jurisdiction over custodial account):

 

□INDIVIDUAL OWNER (One signature required below). Note: In community property
states, both spouses are required to sign below, whether or not being listed as
co-subscribers.

 

□HUSBAND AND WIFE AS TENANTS BY THE ENTIRETY (Husband and wife are both required
to sign below).

 

□TWO OR MORE INDIVIDUALS AS TENANTS IN COMMON (All tenants are required to sign
below).

 

□TWO OR MORE INDIVIDUALS AS JOINT TENANTS WITH RIGHT OF SURVIVORSHIP (All
tenants are required to sign below).

 

□CUSTODIAL ACCOUNT UNDER UNIFORM GIFTS TO MINORS ACT OF THE STATE OF
___________________________________________________ (Fill in state).

 

III.INFORMATION AS IT IS TO APPEAR ON THE COMPANY RECORDS:

 



Name of     Purchaser(s): (1)           (2)  

 



Social Security Number (for use in all notifications and reports to governmental
taxing authorities):    

 



State(s) of Permanent Residence: (1)           (2)  

 



Mailing Address:                           Telephone Number:       Facsimile
Number:  

 

14

--------------------------------------------------------------------------------




IV.INVESTOR STATUS (check all appropriate boxes):

 

A.The undersigned is an accredited investor, as such term is defined under
Regulation D, by reason of the fact that the undersigned is:

 

□An individual whose net worth1 (or joint net worth with my spouse, if greater)
exceeds $1,000,000.

 

□An individual with income2 in excess of $200,000, or joint income together with
my spouse in excess of $300,000, in each of the two most recent years and
reasonably expects to reach the same income level in the current year.

 

□A director or executive officer of the Company.

 

□An entity in which all of the equity owners are accredited investors, as
defined in Regulation D. (The Company has the right to request the names of each
such accredited investor equity owners and to require such person(s) to complete
a Qualified Purchaser Questionnaire prior to the Company’s acceptance of the
undersigned’s purchase.)

 



 





1For purposes of this Securities Purchase Agreement, net worth shall be deemed
to include all of investor’s assets, liquid or illiquid (including such items as
non-primary residences, furnishings, automobile and restricted securities),
minus any liabilities (including such items as home mortgages and other debts
and liabilities). Net worth shall (a) not include the value of investor’s
primary residence, nor (b) indebtedness (such as a mortgage) that is secured by
investor’s primary residence, up to the estimated fair market value of the
primary residence as of the date of this Agreement. (However, if the amount of
such primary residence-related indebtedness exceeds the amount of such
indebtedness outstanding 60 days prior to the date of this Securities Purchase
Agreement, other than as a result of the acquisition of the primary residence,
the amount of such excess shall be included as a liability for purposes of
calculating net worth.)

 

2For purposes hereof, the term “income” is not limited to “adjusted gross
income” as that term is defined for federal income tax purposes, but rather
includes certain items of income which are deducted in computing “adjusted gross
income.” For investors who are salaried employees, the gross salary of such
investor, minus any significant expenses personally incurred by such investor in
connection with earning the salary, plus any income from any other source,
including unearned income, is a fair measure of “income” for purposes hereof.
For investors who are self-employed, “income” is generally construed to mean
total revenues received during the calendar year minus significant expenses
incurred in connection with earning such revenues.

 

15

--------------------------------------------------------------------------------




V.SIGNATURE(S):

 



Signature(s) of Purchaser(s):   (1)               (2)           Signature of
Non-Purchasing       Spouse of Purchaser (Community       Property States Only):
  (1)               (2)           Dated:      

 

16

--------------------------------------------------------------------------------




EXECUTION SECTION FOR PURCHASE BY NON-INDIVIDUALS

 

I.PURCHASE AMOUNT:

 

The undersigned hereby agrees to purchase that number of Shares and Warrants for
a Purchase Price as each is set forth opposite the undersigned’s name on
Schedule A to this Securities Purchase Agreement, pursuant to and in accordance
with the terms of this Securities Purchase Agreement.

 

II.PURCHASER STATUS:

 

The undersigned is (check appropriate box and, if applicable, fill in state with
jurisdiction over custodial account):

 

□CORPORATION (Please include certified corporate resolution authorizing
signature).

 

□PARTNERSHIP.

 

□TRUST.

 

□LIMITED LIABILITY COMPANY.

 

□OTHER (Including Employment Benefit Plans and Trusts, Individual Retirement
Accounts, and KEOUGH Plans).

 

III.INFORMATION AS IT IS TO APPEAR ON THE COMPANY RECORDS:

 



 Name of Purchaser:           Tax Identification Number:           State of
Incorporation or Organization:           State of Principal Place of Business:  
        Mailing Address:        

 

 

   

 

 

      Telephone Number:           Facsimile Number:    

 

17

--------------------------------------------------------------------------------




IV.INVESTOR STATUS (check all appropriate boxes and, if applicable, provide all
information requested):

 

A.The undersigned is an accredited investor, as such term is defined under
Regulation D, by reason of the fact that the undersigned is:

 

□A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity; a broker
or dealer registered pursuant to Section 15 of the Securities Exchange Act of
1934 (the “Exchange Act”); an insurance company as defined in Section 2(13) of
the Securities Act; an investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that Act; a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, and having total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 (“ERISA”) with investment
decisions made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser; an employee benefit plan within the meaning of
ERISA and having total assets in excess of $5,000,000.

 

□An employee benefit plan within the meaning of ERISA which is a self-directed
plan, with investment decisions made solely by the following persons who are
accredited investors, as defined in Regulation D:



 

__________________________________________________________________

 

__________________________________________________________________



 

□A private business development company as defined in section 202(a)(22) of the
Investment Advisers Act of 1940.

 

□An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000.

 

□A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring any Membership Interests, whose purchase is directed by the
following sophisticated person meeting the description set forth in Rule
506(b)(2)(ii) of Regulation D:



 



__________________________________________________________________



  

□An entity in which all of the equity owners are accredited investors, as
defined in Regulation D. (The Company has the right to request the names of each
such accredited investor equity owners and to require such person(s) to complete
a Qualified Purchaser Questionnaire prior to the Company’s acceptance of the
undersigned’s subscription.)

 

18

--------------------------------------------------------------------------------




□            B.           The undersigned is neither an accredited investor, as
such term is defined under Regulation D, and agrees, that upon the request of
the Company, to complete a Qualified Purchaser Questionnaire and return an
executed copy thereof to the Company.

 

V.          SIGNATURE(S)

 

The undersigned corporate officer, partner, trustee or fiduciary certifies that
the undersigned has full power and authority from all requisite stockholders,
partners, co-trustees, co-fiduciaries of the subscribing entity named above to
execute this Securities Purchase Agreement on behalf of the subscribing entity
and to make the representations, warranties and agreements made herein on its
and their behalf and that investment in the Shares and Warrants has been
affirmatively authorized by the governing board or body of such entity and is
not prohibited by law or the governing documents of the subscribing entity.

 



Print Name of Purchaser:           By:         (Signature of Authorized
Signatory)           (Print Name of Authorized Signatory)           (Title of
Authorized Signatory)       Date:    

 

19

--------------------------------------------------------------------------------




COMPANY SIGNATURE PAGE

 

TYME TECHNOLOGIES, INC.

 



By:       Name: Steve Hoffman     Title: President and Chief Executive Officer

 

20

--------------------------------------------------------------------------------




SCHEDULE A

 

List of Purchasers

 

Purchaser’s Name, Address and
Taxpayer Identification Number   

Purchaser’s
Number of
Shares

    

Purchaser’s



Number
of Warrants

   Purchaser’s
Purchase Price                   Brad J. Blaschak   25,000    14,884   $100,000 
                 Joseph P. Riccardo   750,000    446,500   $3,000,000         
                  TOTALS   775,000    461,384   $3,100,000 

 

21

--------------------------------------------------------------------------------




EXHIBIT A

  

Form of Warrant Certificate

  

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933. SUCH SECURITIES AND ANY SECURITIES OR SHARES ISSUED HEREUNDER MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE
SECURITIES AND RESTRICTING THEIR TRANSFER OR SALE MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD HEREOF TO THE SECRETARY OF THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.  

 

No. 2016-___
Dated: As of February 2, 2016

 

WARRANT TO PURCHASE COMMON STOCK

 

OF

 

TYME TECHNOLOGIES, INC.

 

This certifies that, for value received, _______________ or his registered
assigns (“Holder”) is entitled, subject to the terms and conditions set forth
below, to purchase from Tyme Technologies, Inc. (the “Company”), in whole or in
part ________ fully paid and nonassessable shares (the “Warrant Shares”) of
common stock, par value $0.0001 per share (“Common Stock”), of the Company, at a
purchase price of $5.00 per Warrant Share (the “Exercise Price”). The number,
character and Exercise Price of such shares of Common Stock are subject to
adjustment as provided below and all references to “Warrant Shares” and
“Exercise Price” herein shall be deemed to include any such adjustment or series
of adjustments. The term “Warrant” as used herein shall mean this Warrant, and
any warrants delivered in substitution or exchange therefor as provided herein.

 

This Warrant is one of a series of warrants issued pursuant to that certain
Securities Purchase Agreement between the Company and the purchasers named
therein, dated as of February 2, 2016 (the “Purchase Agreement”), and each
holder of this Warrant agrees to be bound by the provisions of the Purchase
Agreement, including the amendment and waiver provisions set forth in Section
7.14 therein. The Holder is subject to certain restrictions, and entitled to
certain rights as set forth in the Purchase Agreement. Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Purchase Agreement.

 

--------------------------------------------------------------------------------




1.             Term of Warrant. Subject to the terms and conditions set forth
herein, this Warrant shall be exercisable, in whole or in part, at any time and
from time to time after the date hereof until 5:00 p.m. Eastern Daylight Time on
February 2, 2026 (the “Exercise Period”), and shall be void thereafter.

 

2.            Exercise of Warrant. This Warrant may be exercised by the Holder
by (i) the surrender of this Warrant to the Company, with the Notice of Exercise
annexed hereto duly completed and executed on behalf of the Holder, at the
office of the Company (or such other office or agency of the Company as it may
designate by notice in writing to the Holder at the address of the Holder
appearing on the books of the Company) during the Exercise Period and (ii) the
delivery of payment to the Company, for the account of the Company, by cash,
wire transfer of immediately available funds to a bank account specified by the
Company, or by certified or bank cashier’s check, of the Exercise Price for the
number of Warrant Shares specified in the Notice of Exercise, in each case, in
lawful money of the United States of America. The Company agrees that such
Warrant Shares shall be deemed to be issued to the Holder as the record holder
of such Warrant Shares as of the close of business on the date on which this
Warrant shall have been surrendered and payment made for the Warrant Shares as
aforesaid. A stock certificate or certificates for the Warrant Shares specified
in the Notice of Exercise shall be delivered to the Holder as promptly as
practicable, and in any event within ten Business Days, thereafter. If this
Warrant shall have been exercised only in part, the Company shall, at the time
of delivery of the stock certificate or certificates, deliver to the Holder a
new Warrant evidencing the rights to purchase the remaining Warrant Shares,
which new Warrant shall in all other respects be identical with this Warrant. No
adjustments shall be made on Warrant Shares issuable on the exercise of this
Warrant for any cash dividends paid or payable to holders of record of Common
Stock prior to the date as of which the Holder shall be deemed to be the record
holder of such Warrant Shares.

  

3.            No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. In lieu of any fractional share to which the Holder would otherwise be
entitled, the Company shall make a cash payment equal to the Exercise Price
multiplied by such fraction.

  

4.            Replacement of Warrant. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and substance to the Company
or, in the case of mutilation, on surrender and cancellation of this Warrant,
the Company at its expense shall execute and deliver, in lieu of this Warrant, a
new warrant of like tenor and amount.

  

5.            Rights of Stockholders. Subject to Sections 8 and 9 of this
Warrant, the Holder shall not be entitled to vote or receive dividends or be
deemed the holder of Common Stock or any other securities of the Company that
may at any time be issuable on the exercise hereof for any purpose, nor shall
anything contained herein be construed to confer upon the Holder, as such, any
of the rights of a stockholder of the Company or any right to vote for the
election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, or change of stock to no par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until the Warrant shall have been
exercised as provided herein.

 

6.           Transfer of Warrant.

 



(a)          Transferability of Warrant. The transfer of this Warrant is subject
to the terms and conditions applicable to the transfer of the Securities under
the Purchase Agreement.

 

2

--------------------------------------------------------------------------------




(b)          Compliance with Securities Laws.

  

(i)          The Holder of this Warrant, by acceptance hereof, acknowledges that
this Warrant and the shares of Common Stock to be issued upon exercise hereof
are being acquired solely for

 

the Holder’s own account and not as a nominee for any other party (other than an
affiliate thereof), and for investment, and that the Holder will not offer, sell
or otherwise dispose of this Warrant or any shares of Common Stock to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the Act or any applicable state securities laws. Upon exercise of
this Warrant, the Holder shall, if requested by the Company, confirm in writing,
in a form satisfactory to the Company, that the shares of Common Stock so
purchased are being acquired solely for the Holder’s own account and not as a
nominee for any other party (other than an affiliate thereof), for investment,
and not with a view toward distribution or resale.

 

(ii)         All shares of Common Stock issued upon exercise hereof shall be
stamped or imprinted with a legend in substantially the following form (in
addition to any legend required by state securities laws):

  

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF IN ABSENCE OF (i) AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SAID ACT OR (ii) AN OPINION OF
COMPANY COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

  

7.           Reservation of Stock. The Company covenants it will at all times
reserve and keep available, solely for issuance and delivery upon the exercise
of this Warrant, a number of shares of Common Stock equal to the total number of
shares of Common Stock from time to time issuable upon exercise of this Warrant,
and, from time to time, will, in a commercially reasonable manner, take all
steps necessary to amend its Certificate of Incorporation to provide sufficient
reserves of shares of Common Stock issuable upon exercise of this Warrant. The
Company further covenants that all shares that may be issued upon the exercise
of rights represented by this Warrant, upon exercise of the rights represented
by this Warrant and payment of the Exercise Price, all as set forth herein, will
be free from all taxes, liens and charges in respect of the issue thereof (other
than taxes in respect of any transfer occurring contemporaneously or otherwise
specified herein).

 



8.           Notices.

  

(a)           Whenever the Exercise Price or number of shares purchasable
hereunder shall be adjusted pursuant to Section 9 hereof, the Company shall
issue a certificate signed by its Chief Financial Officer setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated, and the Exercise
Price and number of shares purchasable hereunder after giving effect to such
adjustment, and shall cause a copy of such certificate to be mailed (by
first-class mail, postage prepaid) to the Holder of this Warrant.

 

(b)           In case:

  

 (i)          the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;

 

3

--------------------------------------------------------------------------------




 (ii)        of any capital reorganization of the Company, any reclassification
of the capital stock of the Company, any consolidation or merger of the Company
with or into another

 

corporation, or any conveyance of all or substantially all of the assets of the
Company to another corporation; or

 

(iii)        of any voluntary dissolution, liquidation or winding-up of the
Company. then, and in each such case, the Company will mail or cause to be
mailed to the Holder or Holders a notice specifying, as the case may be, (A) the
date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (B) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up. Such
notice shall be mailed at least fifteen days prior to the date therein
specified.

  

(c)           All such notices, advices and communications shall be deemed to
have been received (i) in the case of personal delivery, on the date of such
delivery and (ii) in the case of mailing, on the third business day following
the date of such mailing if sent to a U.S. address and on the tenth business day
following the date of such mailing if sent to an address outside the United
States.

  

9.            Adjustments. The Exercise Price and the number of shares
purchasable hereunder are subject to adjustment from time to time as follows:

  

(a)          Reclassification, etc. If the Company, at any time while this
Warrant, or any portion thereof, remains outstanding and unexpired by
reclassification of securities or otherwise, shall change any of the securities
as to which purchase rights under this Warrant exist into the same or a
different number of securities of any other class or classes, this Warrant shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities that were subject to the purchase rights under this Warrant
immediately prior to such reclassification or other change and the Exercise
Price therefor shall be appropriately adjusted, all subject to further
adjustment as provided in this Section 9.

 

(b)          Split, Subdivision or Combination of Shares. If, after the date of
this Warrant, the Company shall subdivide the Common Stock, by split or
otherwise, or combine the Common Stock, or issue additional shares of Common
Stock in payment of a stock dividend on the Common Stock, the number of shares
issuable upon the exercise of this Warrant shall forthwith be proportionately
increased, in the case of a subdivision or stock dividend, or proportionately
decreased in the case of a combination, and the Exercise Price shall forthwith
be proportionately decreased in the case of a subdivision or stock dividend, or
proportionately increased in the case of a combination.

  

(c)          Adjustments for Dividends in Stock or Other Securities or Property.
If while this Warrant, or any portion hereof, remains outstanding and unexpired
the holders of the securities as to which purchase rights under this Warrant
exist at the time shall have received, or, on or after the record date fixed for
the determination of eligible stockholders, shall have become entitled to
receive, without payment therefor, other or additional stock or other securities
or property (other than cash) of the Company by way of dividend, then and in
each case, this Warrant shall represent the right to acquire, in addition to the
number of shares of the security receivable upon exercise of this Warrant, and
without payment of any additional consideration therefor, the amount of such
other or additional stock or other

 

4

--------------------------------------------------------------------------------




securities or property (other than cash) of the Company that such holder would
hold on the date of such exercise had it been the holder of record of the
security receivable upon exercise of this Warrant on the date hereof and had
thereafter, during the period from the date hereof to and including the date of
such exercise, retained such shares and/or all other additional stock available
by it as aforesaid during such period, giving effect to all adjustments called
for during such period by the provisions of this Section 9.

  

(d)          Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment pursuant to this Section 9, the Company at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to each Holder of this Warrant a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall, upon the
written request, at any time, of any such Holder, furnish or cause to be
furnished to such Holder a like certificate setting forth: (i) such adjustments
and readjustments; (ii) the Exercise Price at the time in effect; and (iii) the
number of shares and the amount, if any, of other property that at the time
would be received upon the exercise of the Warrant.

  

(e)          No Impairment. The Company will not, by any voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 9 and in
the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holders of this Warrant against impairment.

  

10.          Miscellaneous.

  

(a)          This Warrant shall be governed by, construed and enforced in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law principles thereof.

 

(b)          In the event of a dispute with regard to the interpretation of this
Warrant, the prevailing party may collect the cost of attorney’s fees,
litigation expenses or such other expenses as may be incurred in the enforcement
of the prevailing party’s rights hereunder.

 

(c)          This Warrant shall be exercisable as provided for herein, except
that in the event that the expiration date of this Warrant shall fall on a
Saturday, Sunday and/or United States federally recognized holiday, the
expiration date for this Warrant shall be extended to 5:00 p.m. Eastern standard
time on the Business Day following such Saturday, Sunday or United States
federally recognized holiday.

  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Tyme Technologies, Inc. has caused this Warrant to be
executed by its officer thereunto duly authorized as of the day and year first
above written. 

        COMPANY:         Tyme Technologies, Inc.         By:        Name: Steve
Hoffman     Title: President and Chief Executive Officer

 

[Signature Page to Warrant]

 

6

--------------------------------------------------------------------------------




NOTICE OF EXERCISE

 

To: Tyme Technologies, Inc.

 

(1)           The undersigned hereby elects to purchase ______________ shares of
Common Stock of Tyme Technologies, Inc., pursuant to the terms of the attached
Warrant, and tenders herewith payment of the purchase price for such shares in
full.

 

(2)           In exercising this Warrant, the undersigned hereby confirms and
acknowledges that the shares of Common Stock are being acquired solely for the
account of the undersigned and not as a nominee for any other party (other than
an affiliate thereof), or for investment, and that the undersigned will not
offer, sell or otherwise dispose of any such shares of Common Stock except under
circumstances that will not result in a violation of the Securities Act of 1933,
as amended, or any applicable state securities laws.

 

(3)           Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:  



          (Name)       (Name)

     

(4)           Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned. 



          (Name)       (Date)     (Signature)

 

7

--------------------------------------------------------------------------------




ASSIGNMENT FORM

 

FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:

 

Name of Assignee



 

Address

 

Number of



Warrant Shares 

                             

and does hereby irrevocably constitute and appoint Attorney
______________________ to make such transfer on the books of Tyme Technologies,
Inc. maintained for the purpose, with full power of substitution in the
premises.

 

The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof or conversion thereof are being acquired for investment and that
the Assignee will not offer, sell or otherwise dispose of this Warrant or any
shares of stock to be issued upon exercise hereof or conversion thereof except
under circumstances which will not result in a violation of the Securities Act
of 1933, as amended, or any applicable state securities laws. Further, the
Assignee has acknowledged that upon exercise of this Warrant, the Assignee
shall, if requested by the Company, confirm in writing, in a form satisfactory
to the Company, that the shares of stock so purchased are being acquired for
investment and not with a view toward distribution or resale.

 



Please issue a new Warrant for the unassigned portion of the attached Warrant in
the name of the undersigned.

 

Dated: __________. 





          Signature of Holder           Signature of Assignee

 

8

--------------------------------------------------------------------------------




EXHIBIT B

 

Form of Escrow Agreement

 

ESCROW AGREEMENT

 

This Escrow Agreement, dated as of February 2, 2016 (this “Agreement”), is by
and among Tyme Technologies, Inc., a Delaware corporation (the “Company”), each
of the persons and entities listed on Schedule I to this Agreement residing,
with respect to natural persons, or having its principal place of business, with
respect to corporations, limited partnerships, limited liability companies and
other entities, at the address set forth opposite such person or entity’s name
on said Schedule I who execute this Agreement (each, a “Purchaser”), and Moritt
Hock & Hamroff LLP, a New York limited liability partnership with offices at 400
Garden City Plaza, Garden City, New York 11530, solely in its capacity as escrow
agent hereunder (in such capacity, “Escrow Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of the
date of this Agreement (the “Purchase Agreement”), a true and complete copy of
which (minus Exhibit B thereto which is the form of this Agreement) has been
attached as Exhibit A to this Agreement, among the Company and each of the
Purchasers, the Company has agreed to sell and issue to the Purchasers, and the
Purchasers have agreed to purchase and acquire from the Company, an aggregate of
(x) 775,000 shares (each, a “Share”) of the common stock, par value $0.001 per
share (the “Common Stock”), of the Company and (y) 461,384 common stock purchase
warrants (each, a “Warrant”), in such proportions and for the purchase prices as
are set forth on Schedule A to the Purchase Agreement (“Purchase Agreement
Schedule A”); and

 

WHEREAS, capitalized terms not otherwise defined in this Agreement shall have
the meanings assigned to such capitalized terms in the Purchase Agreement; and

 

WHEREAS, pursuant to the Purchase Agreement, each Purchaser is required to
deliver to the Company at the Closing the Purchase Price applicable to such
Purchaser as reflected in the Purchase Agreement Schedule A; and

 

WHEREAS, pursuant to the Purchase Agreement, the Company is required to deliver
to each Purchaser at the Closing (x) a stock certificate (each, a “Stock
Certificate”) evidencing the ownership by such Purchaser of the Shares purchased
by the Purchaser under the Purchase Agreement as reflected on Purchase Agreement
Schedule A and (y) a warrant certificate (each, a “Warrant Certificate”)
evidencing the ownership by the Purchaser of the Warrants purchased by the
Purchaser under the Purchase Agreement as reflected on Purchase Agreement
Schedule A; and

 

WHEREAS, the Company and each of the Purchasers have requested that Escrow Agent
assist them in consummating the sale and purchase of the Shares as contemplated
by the Purchase Agreement by acting as a ministerial agent in assisting the
Company and Purchasers in (i) forwarding to the transfer agent and registrar for
the Common Stock (the “Transfer Agent”) the documents reasonably requested by
the Transfer Agent in order for the Transfer Agent to note the original issuance
of the Shares and prepare and issue the Stock Certificates representing the
Shares sold and issued to and purchased and acquired by the Purchasers pursuant
to the Purchase

 

--------------------------------------------------------------------------------




Agreement, which documents are contemplated to be a letter of authority,
secretary’s certificate and legal opinion all with respect to such Shares
(collectively, the “Issuance Documents”), (ii) receiving the Stock Certificates
from the Transfer Agent upon their issuances, (iii) receiving the Warrant
Certificates from the Company, each prepared in accordance with the Purchase
Agreement, (iv) receiving, by wire transfer in immediately available funds, the
applicable Purchase Price from each of the Purchasers in the amounts set forth
on the Purchase Agreement Schedule A, (v) upon the receipt of all of the
documents and funds to be received by the Escrow Agent as set forth in clauses
(ii), (iii) and (iv) of this WHEREAS clause, forwarding (x) to each Purchaser,
the Stock Certificate evidencing the Shares and Warrant Certificate evidencing
the Warrants sold and issued to and purchased and acquired by such Purchaser in
accordance with the terms of the Purchase Agreement as reflected on Purchase
Agreement Schedule A and (y) to the Company, by wire transfer of immediately
available funds, an amount equal to the aggregate amount of the Purchase Price
of each of the Purchasers as received by the Escrow Agent as contemplated by
clause (v) of this WHEREAS clause, and (iv) performing certain other ministerial
acts as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and agreements set forth in
this Agreement, and for other good and valuable consideration, the sufficiency
and receipt of which each of the parties to this Agreement hereby acknowledges
the parties to this Agreement agree as follows:

 

1.            Appointment of Escrow Agent. The Company and Purchasers each
hereby appoint Escrow Agent to serve as, and Escrow Agent hereby agrees to act
as, escrow agent upon the terms and conditions set forth in this Agreement. The
Company and Purchasers acknowledge and agree that Moritt Hock & Hamroff LLP (in
all capacities other than as Escrow Agent, “MHH”) is not providing any legal
services to either the Company or Purchasers pursuant to this Agreement, but is
acting merely in a ministerial capacity as Escrow Agent as requested by the
Company and Purchasers.

 

2.            Establishment of Escrow.

 

(a)          Deposit of the Company’s Documents. By no later than 5:00 p.m.
(EDT) February 2, 2016, the Company shall deposit with the Escrow Agent (x) each
of the Issuance Documents, each as duly and applicably executed, each of the
Warrant Certificates, each prepared in accordance with the Purchase Agreement
and duly executed (each, a “Deliverable Warrant Certificate”).

 

(b)          Deposit of the Purchasers’ Funds and Documents. By no later than
1:00 p.m. (EDT) on February 2, 2016, each Purchaser shall deposit with the
Escrow Agent the Purchase Price payable by such Purchaser in accordance with the
terms of the Purchase Agreement as set forth opposite the Purchaser’s name on
the Purchase Agreement Schedule A. Each deposit of the Purchase Price of a
Purchaser shall be made in immediately available funds by wire transfer of such
Purchase Price to Escrow Agent’s escrow account in accordance with the wire
instructions set forth in Exhibit B to this Agreement.

 

(c)          Deposits as a Trust Fund. The deposits of the Issuance Documents,
Warrant Certificates, funds representing the Purchase Price of each of the
Purchasers, along with the Stock Certificates upon receipt by the Escrow Agent
from the Transfer Agent (collectively, the “Escrowed Documents and Funds”),
shall be held as a trust fund and shall not be subject to any lien, attachment,
trustee process or any other judicial process of any creditor of any party to
this Agreement. The Escrow Agent agrees to hold the Escrowed Documents and Funds
subject to the terms and conditions of this Agreement.

 

2

--------------------------------------------------------------------------------




3.            Disposition of the Escrowed Documents and Funds.

 

(a)          Escrow Agent’s Duties. Upon receipt of all of the Escrowed
Documents and Funds, Escrow Agent shall perform the following ministerial acts:

 

(i)          Escrow Agent shall deliver, via Federal Express (next Business Day
delivery service), the Issuance Documents to the Transfer Agent and instruct the
Transfer Agent to cause (x) the Shares to be issued to the Purchasers in the
denominations as set forth in the Purchase Agreement Schedule A, (y) prepare and
issue separate Stock Certificates, each in the name of a Purchaser, with each
such Stock Certificate evidencing the number of Shares that such Purchaser in
whose name the Stock Certificate is issued has purchased and acquired under the
Purchase Agreement as reflected on the Purchase Agreement Schedule A and (z)
deliver such Stock Certificates (each, a “Deliverable Stock Certificate”) to the
Escrow Agent as soon as reasonably possible thereafter.

 

(ii)         Upon receipt of all of the Deliverable Stock Certificates, Escrow
Agent shall (x) deliver to each Purchaser (A) the Deliverable Stock Certificate
in the name of such Purchaser and (B) the Deliverable Warrant Certificate in the
name of the Purchaser, such deliveries to be made by means of forwarding such
Deliverable Stock Certificate and Deliverable Warrant Certificate, via Federal
Express (next Business Day delivery service), at the address of the Purchaser
set forth on the Purchase Agreement Schedule A and (y) deliver to the Company,
via wire transfer of immediately available funds, in accordance with the wire
instructions set forth in Exhibit C to this Agreement, an amount equal to the
aggregate of the Purchase Price of each Purchaser as previously delivered to the
Escrow Agent in accordance with paragraph 2(b) of this Agreement.

 

(b)          In the event that all of the Escrowed Documents and Funds (other
than the Deliverable Stock Certificates) are not received by the Escrow Agent on
or prior to 1:00 p.m. (EDT) on February 3, 2016, the Escrow Agent, with
assistance by each of the Company and Purchasers as is reasonably necessary in
the sole discretion of Escrow Agent, shall cause all of the Escrowed Documents
and Funds, to the extent received by the Escrow Agent, to be returned to the
party from whom the Escrow Agent received such Escrowed Documents and Funds and
instruct the Transfer Agent to cancel all of the Shares and deem the issuance of
each of such Shares null and void, ab initio.

 

(c)          Notwithstanding anything to the contrary contained in paragraphs
3(a) and 3(b), Escrow Agent shall make such other dispositions of the Escrowed
Documents and Funds as is set forth in a written notice to Escrow Agent executed
by each of the Company and Purchasers.

 

(d)          Notwithstanding anything to the contrary contained in this
Agreement, in the event of a dispute between the Company and any of the
Purchasers as to any of the matters subject to this Agreement or the Purchase
Agreement, Escrow Agent shall have the right, but not the duty, to bring an
interpleader action in a court of competent jurisdiction to have such court
determine the disposition of any of the Escrowed Documents and Funds subject to
such dispute and all the other properties then held by Escrow Agent pursuant to
this Agreement with such court and, thereupon, Escrow Agent shall be fully
relieved from any and all liability or obligation with respect to such Escrowed
Documents and Funds. The Escrow Agent shall be reimbursed by the Company (with
respect to one-half of the costs and expenses) and Purchasers (collectively with
respect to one-half of the costs and expenses) for all of the costs and expenses
of Escrow Agent with respect to such interpleader action. The Company and
Purchasers agree that any such action shall be brought only in a court of the
State of New York located in New York or Nassau County or in the Federal Courts
for the Southern or Eastern District of New York (which courts are acknowledged
by each of the Company and Purchasers as courts of competent jurisdiction).
Notwithstanding anything to the contrary contained in this paragraph 3(d), the
Company

 

3

--------------------------------------------------------------------------------




and each of the Purchasers agree to pursue any redress or recourse in connection
with such a dispute without making the Escrow Agent a party to same.

 

4.            Duties of Escrow Agent.

 

(a)          Escrow Agent shall not be liable to any person or entity for any
action taken in good faith and believed by Escrow Agent to be authorized or
within the rights and powers conferred upon Escrow Agent under this Agreement.
Escrow Agent shall also have full and complete authorization and protection for
any omission or any action taken, or suffered by Escrow Agent, in good faith.
Escrow Agent shall have no duties or obligations other than as expressly stated
herein, and shall be protected and not liable for acting upon any notice,
certificate or other communication not only with respect to its execution,
validity and effectiveness of such notice’s, certificate’s, or other
communication’s provisions, but also as to the truth and accuracy of any
information therein contained, which notice, certificate or other communication
Escrow Agent shall have, in good faith, believed to have been genuine or valid
and which Escrow Agent, in good faith, believed to have been signed or presented
by a proper person or persons.

 

(b)          Escrow Agent shall not be bound by any notice or demand with
respect hereto, or any waiver, modification, amendment, termination or revision
of this Agreement unless signed by each of the Company and Purchasers and
delivered in writing to Escrow Agent and, if the duties of Escrow Agent are
affected, unless Escrow Agent shall have given Escrow Agent’s prior written
consent thereto. Escrow Agent shall not be liable or responsible for anything
done or omitted to be done by Escrow Agent in good faith, it being understood
that Escrow Agent’s liability hereunder shall be limited solely to willful
misconduct or gross negligence on its part. Escrow Agent may rely conclusively
on, and shall be protected from acting or refraining from acting upon, any
written notice, instruction or request furnished to Escrow Agent hereunder and
reasonably believed by Escrow Agent to be genuine and to have been signed or
presented by the proper party or parties. Escrow Agent shall be under no duty to
inquire into the authority of any person acting in connection herewith or into
the genuineness of any signature.

 

(c)          Escrow Agent or any successor, which is hereafter appointed, may,
at any time, resign by giving written notice to each of the Company and
Purchasers and shall be discharged of Escrow Agent’s duties under this Agreement
upon the appointment of a successor escrow agent. In the event of any such
resignation, a successor escrow agent shall be promptly appointed upon the
mutual written agreement of the Company and Purchasers. Any such successor
escrow agent shall deliver to the Company and each of the Company and Purchasers
a written instrument accepting such appointment hereunder and thereupon the
successor escrow agent shall succeed to all the rights and duties of Escrow
Agent and shall be entitled to receive the Escrowed Documents and Funds and all
the other properties then held by Escrow Agent pursuant to this Agreement. In
the event that a successor escrow agent is not appointed by the Company and
Purchasers within 30 calendar days of such written notice, then Escrow Agent
shall have the right, but not the duty, to bring an interpleader action in a
court of competent jurisdiction to have a successor agent appointed and deposit
the Escrowed Documents and Funds and all the other properties then held by
Escrow Agent pursuant to this Agreement with such court and shall be reimbursed
by the Company and Purchasers for all of the costs and expenses of Escrow Agent
with respect to such interpleader action. The Company and Purchasers agree that
any such action shall be brought only in a court of the State of New York
located in New York or Nassau County or in the Federal Courts for the Southern
or Eastern District of New York (which courts are acknowledged by both the
Sellers and Purchasers as courts of competent jurisdiction).

 

4

--------------------------------------------------------------------------------




5.           Fees and Indemnification of Escrow Agent.

 

(a)          The Company and Purchasers agree to indemnify Escrow Agent and to
hold Escrow Agent harmless from and against any loss, cost, liability or expense
including reasonable legal fees (including, without limitation, fees generated
by Escrow Agent’s internal staff), incurred by Escrow Agent relating to, arising
out of, or in connection with the acceptance or administration of Escrow Agent’s
duties, or services rendered under this Agreement, including reasonable legal
fees, costs and expenses of defending Escrow Agent against claims of liability
or incurred in actions of interpleader arising hereunder. Such obligation to
indemnify shall survive the resignation or removal of the Escrow Agent or the
termination of this Escrow Agreement.

 

(b)          Escrow Agent shall have a lien for the amount of any such expenses
or loss on the monies and other property held by Escrow Agent under this
Agreement and shall be entitled to reimburse itself from such monies or property
for the amount of any such expense or loss.

 

(c)          The Purchasers each acknowledges that Escrow Agent, as MHH, has
acted, and will continue to act, as counsel to the Company. Each of the
Purchasers further acknowledges that there may be a potential or actual
conflicts of interest and agrees that such conflicting interests shall not be a
basis for Escrow Agent being disqualified or limited, or not participating, in
the exercise of powers or representation with respect to this Agreement, nor
shall any of the Purchasers seek to disqualify MHH from acting as counsel to the
Company in any future matter, whether or not relating to this Agreement,
although the Company and Purchasers acknowledge that disqualification due to
MHH’s status as a witness may be claimed or, on a court’s own initiative, be
made.

 

6.            Notice. Notices or other communications required or permitted to
be given hereunder shall be in writing and shall be deemed duly given if (a)
personally delivered, against written receipt therefor, (b) forwarded by
pre-paid certified or registered mail, return receipt requested, or (c)
forwarded via a nationally recognized overnight courier service (e.g., Federal
Express, USPS Express Mail, UPS, DHL, etc.) to the parties to which such notice
or other communication is required by this Agreement to be given, at, with
respect to the Company, 48 Wall Street - Suite 1100, New York, NY 10005, or,
with respect to a Purchaser, the address of such Purchaser as set forth in the
Purchase Agreement Schedule A, or, in the case of any of the parties to this
Agreement, at such other address as such party shall furnish to each of the
other parties in accordance with this section 6. Notices and other
communications delivered personally shall be deemed given as of the date of
actual receipt; mailed notices and other communications shall be deemed given as
of the date five Business Days following such mailing; and notices and other
communications sent via overnight courier service shall be deemed given as of
the date one Business Day after delivery to such courier service.

 

7.            Miscellaneous.

 

(a)          This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
administrators, successors and permitted assigns.

 

(b)          This Agreement and the rights and obligations of the parties
contained in this Agreement shall be interpreted, construed and enforced in
accordance with the laws of the State of New York, without regard to its choice
and/or conflict of laws provisions. Any legal action resulting from, arising
under, out of or in connection with, directly or indirectly, this Agreement
shall be commenced exclusively in the Supreme Court, State of New York, County
of New York or Nassau, or the U.S. District Court for the Southern or Eastern
District of New York. All parties to this Agreement hereby submit themselves to
the jurisdiction of any such court, and agree that service of process on them in
any such action, suit or proceeding may be affected by the means by which
notices are to be given under this Agreement.

 

5

--------------------------------------------------------------------------------




(b)          This Agreement sets forth the entire agreement and understanding of
the parties hereto in respect of the subject matter contained herein, and
supersedes all prior agreements, promises, understandings, letters of intent,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any party hereto or by any related or unrelated third party.

 

(c)          This Agreement may not be changed, modified or rescinded orally.
Any change, modification or rescission need be in writing, signed by the party
against whom enforcement of any change, modification or rescission is sought.
Any waiver of any of the provisions of this Agreement, or of any inaccuracy in
or non-fulfillment of any of the obligations contemplated by this Agreement or
contemplated hereby, shall not be effective unless made in a writing signed by
the party against whom the enforcement of any such waiver is sought. A waiver
given in any case shall only apply with respect to that particular act or
omission, and shall not be effective as to any further acts or omissions,
regardless of whether they are of the same or similar nature.

 

(d)          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature complying with the
U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

(e)          This section and other headings contained in this Agreement are for
purposes of reference only, and shall not affect the meaning or interpretation
of this Agreement.

 

(f)          Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.

 

(g)          Each party hereto shall be responsible for their legal and other
fees and expenses relating to the negotiation, execution and delivery of this
Agreement and related agreements, and the consummation of the transaction
contemplated by this Agreement.

 

(h)          For purposes of this Agreement, the capitalized term “Business Day”
shall mean any calendar day other than a Saturday, Sunday or other day on which
banks in the City of New York are authorized or directed to be closed.

 

(i)           In the event that any portion of the Escrow Account shall be
attached, garnished or levied upon by any court order, or the delivery thereof
shall be stayed or enjoined by an order of a court, or any order, judgment or
decree shall be made or entered by any court order affecting the property
deposited under this Agreement, Escrow Agent is hereby expressly authorized, in
its sole discretion, to obey and comply with all writs, orders or decrees so
entered or issued, which it is advised by legal counsel of its own choosing is
binding upon it, whether with or without jurisdiction, and in the event that
Escrow Agent obeys or complies with any such writ, order or decree it shall not
be liable to any of the parties hereto or to any other person or firm, by reason
of such compliance notwithstanding such writ, order or decree be subsequently
reversed, modified, annulled, set aside or vacated. 

 

6

--------------------------------------------------------------------------------




(j)           This Escrow Agreement shall terminate on the date on which all of
the Escrowed Documents and Funds have been delivered in accordance with section
3 of this Agreement; provided, however, the provisions of Section 5 of this
Agreement shall survive such termination.

 

(k)          All fees and expenses of the Escrow Agent incurred in the Escrow
Agent’s performance of its duties under this Agreement shall be paid for by the
Company, unless otherwise specifically provided otherwise in this Agreement.
Each of the Company and Purchasers agree that Escrow Agent shall be entitled to
retain from any distribution of moneys as contemplated by this Agreement all of
such fees and expenses.

 

(l)           Unless otherwise expressed, all references in this Agreement to
sections and paragraphs shall refer to the specified section or paragraph of
this Agreement.

 

[THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK.]

 

7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first indicated above. 

 

The Company: 

 

Tyme Technologies, Inc. 

  By:  

Name: Steve Hoffman

  Title: President and Chief Executive Officer

 

Purchaser:

 



Name of Purchaser:           Signature of Purchaser:           Name of
Signatory:           Title of Signatory:          





 

Escrow Agent: 

 

Moritt Hock & Hamroff LLP 

  By:  

Name:
Title:

 

--------------------------------------------------------------------------------




SCHEDULE I

 

List of Purchasers 

 

Brad J. Blaschak

 

Joseph P. Riccardo

 

9

--------------------------------------------------------------------------------




EXHIBIT B

 

Escrow Agent Wire Instructions 

 

Wire instructions through a U.S. Bank: 



     

Bank to Receive Funds:

Signature Bank        Bank ABA Number:   026013576       Address of Bank:   1225
Franklin Avenue
Garden City NY 11530       Beneficiary Name and Address:   MORITT HOCK & HAMROFF
IOLA
Garden City Plaza 
Garden City, NY 11530       Beneficiary Account Number:   XXXXXXXXXXXX      
Reference:   “Tyme - Riccardo Transaction”      





Please contact Escrow Agent for wire instructions not through a U.S. Bank.

 

 

--------------------------------------------------------------------------------




EXHIBIT C 

Company Wire Instructions

 



Bank to Receive Funds:   Bank of America        Bank ABA Number:   026009593    
    Address of Bank:   339 Franklin Avenue
Wyckoff, NJ 07481       Beneficiary Name and Address:   Tyme Inc.
XXXXXXXXXXX       Beneficiary Account Number:   XXXXXXXXXXX        Reference:  
“Tyme - Riccardo Transaction”

 

 

--------------------------------------------------------------------------------




EXHIBIT C

 

 RISK FACTORS

  

As used in this Exhibit, unless the context indicates otherwise, the terms
“Company,” “we,” “us”, and “our” refers to Tyme Technologies, Inc. and its
direct and indirect subsidiaries, Tyme Inc. (“Tyme”) and Luminant Biosciences,
LLC, on a consolidated basis.

 

 The risks described below are risks presently known to us that we currently
deem material. However, the risks described below are not the only ones that we
face. Additional risks not presently known to us or that we currently deem
immaterial may also affect our business. If any of the following risks develop
into actual events, our business, financial condition and/or results of
operations could be materially adversely affected and you may lose all or part
of your investment.

 

Risks Related to Our Business and the Development and Commercialization of Our
Drug Candidates.

  

Our proprietary lead combination drug product, SM-88, is in the early stages of
clinical development. We are currently finalizing our regulatory and drug
development program for SM-88 and working towards the initiation of our first
phase II clinical trial. Clinical drug development is expensive, time-consuming
and uncertain and we may ultimately not be able to obtain regulatory approval
for the commercialization of our lead candidate.

 

The risk of failure for drugs in clinical development is high and it is
impossible to predict when our lead drug candidate for the treatment of cancer,
SM-88, will prove effective or safe in humans or will receive regulatory
approval for breast cancer or any form of other cancer or any other indication.

  

The research, testing, manufacturing, labeling, approval, selling, marketing and
distribution of drug products are subject to extensive regulation by the FDA,
the European Medicines Agency (the “EMA”), national competent authorities in
Europe and other non-U.S. regulatory authorities, which establish regulations
that differ from country to country. We are not permitted to market SM-88 and
any other drug product we may develop in the U.S. or in other countries until we
receive approval of a New Drug Application (“NDA”) from the FDA or marketing
approval from applicable regulatory authorities outside the U.S. Since SM-88 is
in the early stages of development, it is subject to the risk of failure
inherent in the drug development process. To date, we have not submitted an
application for or received marketing approval for, SM-88. We have limited
experience in conducting and managing the clinical trials necessary to obtain
regulatory approvals, including approval by the FDA or EMA. Obtaining approval
of a NDA or a Marketing Authorization Application (“MAA”) can be a lengthy,
expensive and uncertain process. In addition, failure to comply with the FDA,
EMA and/or other non-U.S. regulatory requirements prior to regulatory approval,
could subject our Company to administrative or judicially imposed sanctions,
which include but are not limited to:

  

•restrictions on our ability to conduct clinical trials, including issuing full
or partial clinical holds or other regulatory objections to ongoing or planned
trials;

•recalls;

•restrictions on the use of drugs, manufacturers or our planned manufacturing
process;

•warning letters;

•clinical investigator disqualification;

•civil and criminal penalties;

•injunctions;

•suspension or withdrawal of regulatory approvals;

 

--------------------------------------------------------------------------------




•drug seizures, detentions or import/export bans or restrictions;

•voluntary or mandatory drug recalls and publicity requirements;

•total or partial suspension of drug;

•imposition of restrictions on operations, including costly new manufacturing
requirements; and

•refusal to approve pending NDAs or supplements to approved NDAs in the U.S. and
refusal to grant marketing approvals in other jurisdictions, such as a MAA in
the EU.

   

The FDA, EMA and other non-U.S. regulatory authorities also have substantial
discretion in the drug approval process. Generally, the number of nonclinical
and clinical trials that will be required for regulatory approval varies
depending on the drug candidate, the disease or condition that the drug
candidate is designed to address and the regulations applicable to any
particular drug candidate. Regulatory agencies can delay, limit or deny approval
of a drug for many reasons, which include but are not limited to:

  

•the drug candidate may be deemed unsafe or ineffective;

•current results may not continue to confirm the positive results from earlier
nonclinical or clinical trials;

•failure to select optimal drug doses and suitable trial endpoints;

•populations studied did not reflect populations likely to use the drug;

•mortality rates in clinical trials are shown to be numerically higher in
subjects treated with SM-88 that in those treated with comparator drugs;

•regulatory agencies may not find the data from nonclinical and clinical trials
sufficient or well-controlled;

•regulatory agencies might not approve or might require changes to manufacturing
processes or facilities; and

•regulatory agencies may change their approval policies or adopt new
regulations.

 

Any delay in obtaining or failure to obtain, required approvals could materially
adversely affect our ability to generate revenue from SM-88, which would likely
result in significant harm to our financial position and adversely impact our
share price. Furthermore, any regulatory approval to market SM-88 may be subject
to limitations on the indicated uses for which we may market the drug. These
limitations may limit the size of the market for SM-88 and any other drug
product we may develop.

  

We have no history of conducting large-scale or pivotal clinical trials or
commercializing pharmaceutical products, which may make it difficult to evaluate
the prospects for our future viability.

  

Our operations to date have been limited to financing and staffing our Company
and developing our technology platform, SM-88 and other potential drug
candidates. We have not yet developed our commercialization strategy and
marketing plan. Accordingly, we have not been given the opportunity to
demonstrate our ability to successfully complete a large-scale or pivotal
clinical trial, obtain marketing approval, manufacture product on a commercial
scale or conduct sales and marketing activities. Consequently, predictions about
our future success or viability may not be as accurate as they could be if we
had a history of successfully developing and commercializing pharmaceutical
products.



 

If clinical trials for SM-88 are prolonged, delayed or stopped, we may be unable
to obtain regulatory approval and commercialize our drug on a timely basis,
which would require us to incur additional costs and delay revenue.

  

SM-88 is in the early stages of development. We are working towards conducting
our first phase II clinical trial and its initiation is subject to numerous
factors that can cause interruptions or delays, many of which may be beyond our
control. Should we experience any interruption or delay, our future plans

 

2

--------------------------------------------------------------------------------




and expected future revenue will be adversely affected and could result in our
inability to continue our operations.



 

We anticipate commencing a phase II clinical trial with SM-88 in patients in
2015, with plans to review interim data in order to confirm that our development
plans are in line. In addition, we plan to conduct nonclinical trials and
develop our pharmacology and toxicology program for SM-88. The commencement of
these planned trials could be substantially delayed or prevented due to several
factors, which include but are not limited to:

  

•further discussions with the FDA, the EMA or other regulatory agencies
regarding the scope or design of our clinical trials;

•the limited number of and competition for, suitable sites to conduct our
clinical trials, many of which may already be engaged in other clinical trial
programs, including trials for the same indication as SM-88;

•delay or failure to obtain regulatory approval or agreement to commence a
clinical trial in any of the countries where enrollment is planned;

•inability to obtain sufficient funds required to execute our clinical and
regulatory development plans;

•clinical holds on or other regulatory objections to, a new or ongoing clinical
trial;

•delay or failure to supply regulatory-required data and other information to
regulators, including the FDA and EMA;

•delay or failure in the testing, validation, manufacture and delivery of
sufficient supplies of SM-88 for our clinical trials;

•delays or failures of third parties, including our CRO’s and other contractors,
consultants and advisors, to provide required resources and submit data and
information to us and the applicable regulators;

•delay or failure to reach agreement on acceptable clinical trial terms or
clinical trial protocols with prospective investigational sites or clinical
research organizations (“CRO”), the terms of which can be subject to extensive
negotiation and may vary significantly among different sites or CROs; and

•delay or failure to obtain institutional review board or independent ethics
committee (“IEC”) approval to conduct a clinical trial at a prospective
investigational site.

 

Additionally, many factors could substantially delay or prevent the timely
completion of our planned clinical trials due to several factors, which include
but are not limited to:



 

•slower than expected rate of subject recruitment and enrollment;

•slower than projected IRB/IEC review and approval;

•the Data Monitoring Committee (“DMC”) of the FDA requires the clinical trial be
delayed or stopped or requests major or minor modifications to the clinical
trial;

•failure of subjects to complete their full participation in clinical trial or
return for post-treatment follow-up;

•unforeseen safety issues, including severe or unexpected drug-related adverse
effects experienced by subjects, including the possibility of death;

•lack of SM-88 efficacy during the clinical trials;

•poor trial design for one or more of our clinical trials;

•withdrawal of participation by a principal investigator in one or more of our
clinical trials;

•withdrawal of participation by one of our CROs;

•inability or unwillingness of subjects or clinical investigators to comply with
clinical trial procedures;

•resolution of data discrepancies;

•inadequate CRO management and/or monitoring in one or more of our clinical
trials;

•the need to repeat, reconstruct or terminate a clinical trial due to
inconclusive or negative results or unforeseen complications in testing; and

 

3

--------------------------------------------------------------------------------




•a request by the FDA to abandon our current drug development programs.

 

Changes in regulatory requirements and guidance may also occur and we may need
to significantly amend ongoing clinical trial protocols or revise planned
prospective clinical trial protocols to reflect such changes mandated by
regulatory authorities. Amendments may require us to renegotiate terms with CROs
or resubmit clinical trial protocols to IRBs or IEUs for re-review, which may
impact the costs, timing or successful completion of a clinical trial. Our
clinical trials may be suspended or terminated at any time by the FDA, the EMA,
other regulatory authorities or the IRB/IEC overseeing the clinical trial, due
to a number of factors, which include but are not limited to:

  

•failure to conduct the clinical trial in accordance with regulatory
requirements or compliance with the clinical protocol;

•unforeseen safety issues or any determination that a clinical trial presents
unacceptable health risks to subjects;

•lack of adequate funding to continue the clinical trial due to higher or
additional unforeseen costs or other business decisions; and

•upon a breach or pursuant to the terms of any agreement with or for any other
reason by, current or future collaborators that have responsibility for the
clinical development of SM-88.

 

Any failure or significant delay in clinical and regulatory development plans
for SM-88 or any other drug candidate we may pursue would likely adversely
affect our ability to obtain regulatory approval for the drug and would diminish
our ability to generate revenue.

   

The results of previous clinical trials may not be predictive of future results,
our progress in trials for one drug candidate may not be indicative of progress
in trials for other drug candidates and the results of our current and planned
clinical trials may not satisfy the requirements of the FDA, the EMA or other
non-U.S. regulatory authorities.

   

We currently have no products approved for sale and we cannot guarantee that we
will ever have marketable products. Before obtaining marketing approval from
regulatory authorities for the sale of SM-88 as a breast cancer therapy, we must
conduct extensive clinical trials to demonstrate the safety and efficacy of our
drug in humans. Clinical testing is expensive, difficult to design and
implement, can take many years to complete and has a risk of uncertainty as to
its outcome. Clinical failure can occur at any stage of clinical development and
the outcome of early clinical trials may not be predictive of the success of
later clinical trials. Additionally, interim results of a clinical trial do not
necessarily predict final trial results. In addition, nonclinical and clinical
data are often susceptible to varying interpretations and analyses and many
companies that have believed their drug performed satisfactorily in clinical
trials have nonetheless failed to obtain marketing approval of their products.

  

Drug candidates that have shown promising results in early clinical trials may
still suffer significant setbacks in subsequent registration clinical trials. A
number of companies in the pharmaceutical industry, including those with greater
resources and experience than us, have suffered significant setbacks in advanced
clinical trials, even after obtaining promising results in earlier clinical
trials.

  

Clinical trials may also produce negative or inconclusive results and we may
decide or regulators may require us, to conduct additional clinical or
nonclinical testing. We will be required to demonstrate with substantial
evidence through well-controlled clinical trials that SM-88 is safe and
effective for use in diverse populations before we can seek regulatory approvals
for its commercial sale.

 

4

--------------------------------------------------------------------------------




In addition, the design of a clinical trial can determine whether its results
will support approval of a drug. Flaws in the design of a clinical trial may not
become apparent until the clinical trial is well advanced. We may be unable to
design and execute a clinical trial to support regulatory approval.

  

In some instances, there may be significant variability in safety and/or
efficacy results between different trials of the same drug due to numerous
factors, including amendment to trial protocols, variability in size and type of
the patient populations, adherence to the dosing regimen and other trial
procedures and the rate of dropout among clinical trial subjects. We do not know
whether any of the clinical trials in our development plan will demonstrate
consistent or adequate efficacy and safety to obtain regulatory approval to
market SM-88, and we may need to further refine or redesign our combination drug
product formula or modify production methodology based on such clinical trials
which could result in delays in the regulatory approval process.

  

There is always the possibility that SM-88 may not gain regulatory approval even
if it achieves its primary endpoints in its phase III clinical trials, which may
only be initiated if we are successful in complying with all regulatory
requirements necessary to commence phase III clinical trials. The FDA, the EMA
or other non-U.S. regulatory authorities may disagree with our trial design
and/or our interpretation of data from nonclinical and clinical trials. In
addition, any of these regulatory authorities may change requirements for the
approval of a drug even after reviewing and providing comments or advice on a
protocol for a clinical trial. In addition, any of these regulatory authorities
may also approve a drug for fewer or more limited indications than requested or
may grant approval that is contingent on the performance of costly
post-marketing clinical trials. Further, the FDA, the EMA or other non-U.S.
regulatory authorities may not accept the labeling claims that we believe would
be necessary or desirable for the successful commercialization of SM-88.

  

Even if SM-88 obtains regulatory approval, it will be subject to continual
regulatory review.

   

If marketing authorization is obtained for our lead drug candidate, SM-88, the
drug will continue to be under review by regulatory authorities and, therefore,
authorization could be subsequently withdrawn or restricted at any time there is
a safety issue. We will be subject to ongoing obligations and oversight by
regulatory authorities, including adverse event (AE) reporting requirements,
marketing restrictions and, potentially, other post-marketing obligations, all
of which may result in significant expense and limit our ability to
commercialize our drug product.

   

If there are changes in the application of legislation or regulatory policies or
if problems are discovered with SM-88 or our manufacturer(s) or if we or one of
our distributors, licensees or co-marketers fails to comply with regulatory
requirements, the regulators could take various actions. These include imposing
fines on us, imposing restrictions on the drug or its manufacture and requiring
us to recall or remove the drug from the market. The regulators could also
suspend or withdraw our marketing authorizations, requiring us to conduct
additional clinical trials, change our drug labeling or submit additional
applications for marketing authorization. If any of these events occurs, our
ability to sell SM-88 may be impaired and we may incur substantial additional
expense to comply with regulatory requirements, which could adversely affect our
business, financial condition and the result of our operations.

   

We may not be successful in our efforts to use and expand our technology
platform to build a pipeline of drug candidates.

   

A key element of our business strategy is to further develop and expand our
technology platform so that we can build a steady pipeline that we ultimately
hope will be successful in the treatment of a variety of cancers, as well as
other diseases that affect health and quality of life. Although our discovery
and development efforts to date have resulted in the development of SM-88, we
may not be able to develop

 

5

--------------------------------------------------------------------------------




additional drugs that are safe and effective. Even if we are successful in
continuing to build our pipeline, the potential drug candidates that we discover
may not be suitable for further clinical development. There is always the
potential that they produce harmful adverse effects or possess other
characteristics that indicate that they are unlikely to be products that will
receive marketing approval and achieve market acceptance, or that unexpected
technical issues involving such products are encountered that cause the products
to be prohibitively too expensive to manufacture and market. If we do not
continue the steady development and commercialization of products utilizing our
technology platform, we will face difficulty in obtaining revenues in future
periods, which could result in significant harm to our financial position and
adversely affect our share price.

  

We have a growing pipeline of drug candidates based on our technology platform
that are focused on key cancer indications. To date, the FDA and other
regulatory authorities have not approved products that utilize this technology
platform.

  

In the future, we plan to develop additional drug candidates based on our
proprietary technology platform. This platform incorporates novel technologies
and methods and actions. The approval of the drug candidates in our pipeline is
less certain than approval of drugs that do not employ such novel technologies
or methods of action. We intend to work closely with the FDA, the EMA and other
non-U.S. regulatory authorities to perform the requisite scientific analyses and
evaluation of our methods to obtain regulatory approval for these future drug
candidates. For example, final assays and specifications of our future drug
candidates have yet to be developed and the FDA, EMA or other non-U.S.
regulatory authorities may require additional analyses to evaluate this aspect
of our technology. It is possible that the validation process may take time and
significant expenditures of resources, require independent third-party analyses
or not be accepted by the FDA, the EMA and other non-U.S. regulatory
authorities. Delays or failure to obtain regulatory approval of any of our
future drug candidates could adversely affect our business prospects.

   

Even if we obtain marketing approval for SM-88 in a major pharmaceutical market
such as the U.S. or Europe, we may never obtain approval or commercialize in
other major markets, which would limit our ability to realize the drug’s full
market potential.

  

In order to market any products in a country or territory, we must establish and
comply with numerous and varying regulatory requirements of such countries or
territories regarding safety and efficacy. Clinical trials conducted in one
country may not be acceptable for review by regulatory authorities in other
countries and regulatory approval in one country does not mean that regulatory
approval will be obtained in any other country. Approval procedures differ among
countries and can involve additional testing and validation as well as varying
administrative review periods. Seeking regulatory approvals in multiple
countries could result in significant delays, difficulties and costs and may
require additional nonclinical or clinical trials, which would be costly and
time-consuming or even delay or prevent the introduction of SM-88 in those
countries. In addition, our failure to obtain regulatory approval in one country
may delay or have negative effects on the process for regulatory approval in
other countries. We do not have any drug candidates approved for sale in any
jurisdiction, including international markets and we do not have experience in
obtaining regulatory approval in international markets. If we fail to comply
with regulatory requirements in international markets or to obtain and maintain
required approvals, our target market will be reduced and our ability to realize
the full market potential of SM-88 will be harmed.

  

In the U.S., we may seek fast track or breakthrough designation for SM-88. There
is no assurance that the FDA will grant either designation and even if it does,
such designation may not actually lead to a faster development process,
regulatory review or approval compared to conventional FDA procedures and does
not increase the likelihood that SM-88 will receive marketing approval in the
U.S.

 

6

--------------------------------------------------------------------------------




The fast track program, a provision of the FDA Modernization Act of 1997, is
designed to facilitate interactions between a sponsor and the FDA before and
during submission of a NDA for an investigational agent that, alone or in
combination with one or more drugs, is intended to treat a serious or
life-threatening disease or condition and which demonstrates the potential to
address an unmet medical need for that disease or condition. Under the fast
track program, the FDA may consider reviewing portions of a marketing
application before the sponsor submits the complete application, if the FDA
determines, after a preliminary evaluation of the clinical data, that a fast
track drug may be effective. A fast track designation provides the opportunity
for more frequent interactions with the FDA and could make the drug eligible for
priority review if supported by clinical data at the time of submission of the
NDA.

   

The FDA is authorized to designate a new drug as a breakthrough therapy if it
finds that the drug is intended, alone or in combination with one or more drugs,
to treat a serious or life-threatening disease or condition and preliminary
clinical evidence indicates that the drug may demonstrate substantial
improvement over existing therapies on one or more clinically significant
endpoints, such as substantial treatment effects observed early in clinical
development. For products designated as breakthrough therapies, interaction and
communication between the FDA and the sponsor of the trial can help to identify
the most efficient path for clinical development while minimizing the number of
patients placed in ineffective control regimens. Products designated as
breakthrough therapies by the FDA are also eligible for accelerated approval.

  

The FDA has broad discretion whether or not to grant fast track or breakthrough
designation. Accordingly, even if we believe SM-88 meets the criteria for fast
track or breakthrough designation, the FDA may disagree and instead determine
not to make such designation. In any event, the receipt of fast track or
breakthrough designation for a drug candidate may not result in a faster
development process, review or approval compared to drug candidates considered
for approval under conventional FDA procedures and, in any event, does not
assure ultimate approval by the FDA. The FDA may even withdraw fast track
designation if it believes that the designation is no longer supported by data
from our clinical development program. Further, in connection with fast track
designation, we may be required to provide government regulators with additional
manufacturing and production information, some of which we may not be able to
provide in a timely manner and to the extent required by such regulators.

  

Should we choose to pursue orphan drug designation, we may be unable to obtain
orphan drug designation or exclusivity for SM-88 or any other drug candidate we
may develop. If our competitors are able to obtain orphan drug exclusivity for
their products in the same indications for which we are developing SM-88 or any
other drug candidate we may develop, we may not be able to have our products
approved by the applicable regulatory authority for a significant period of
time. Conversely, if we obtain orphan drug exclusivity for SM-88 or any other
drug we may develop, we may not be able to benefit from the associated marketing
exclusivity.

  

Regulatory authorities in some jurisdictions, including the U.S. and Europe, may
designate drugs for relatively small patient populations as orphan drugs. Under
the Orphan Drug Act, the FDA may designate SM-88 as an orphan drug if it is a
drug intended to treat a rare disease or condition, which is generally defined
as a patient population of fewer than 200,000 individuals annually in the U.S.
In the European Union, the European Commission may designate a drug candidate as
an orphan medicinal drug if it is a medicine for the diagnosis, prevention or
treatment of life-threatening or very serious conditions that affects not more
than five in 10,000 persons in the EU or it is unlikely that marketing of the
medicine would generate sufficient returns to justify the investment needed for
its development. If SM-88 or any other drug candidate we may develop were to
receive orphan drug designation, this orphan drug status may not ensure that we
have market exclusivity in a particular market and there is no assurance we will
be able to receive orphan drug designation for SM-88 or any other drug candidate
we may develop.

 

7

--------------------------------------------------------------------------------




Further, the granting of a request for orphan drug designation does not alter
the standard regulatory requirements and process for obtaining marketing
approval.

  

Generally, if a drug candidate with an orphan drug designation receives the
first marketing approval for the indication for which it has such designation,
the drug is entitled to a period of marketing exclusivity, which, subject to
certain exceptions, precludes the FDA from approving the marketing application
of another drug for the same indication for that time period or precludes the
EMA and other national drug regulators in the EU, from accepting the marketing
application for another medicinal drug for the same indication. The applicable
period is seven years in the U.S. and ten years in the EU. The EU period can be
reduced to six years if a drug no longer meets the criteria for orphan drug
designation or if the drug is sufficiently profitable so that market exclusivity
is no longer justified. In the EU, orphan exclusivity may also be extended for
an additional two years (i.e., a maximum of 12 years’ orphan exclusivity) if the
drug is approved based on a dossier that includes pediatric clinical trial data
generated in accordance with an approved pediatric investigation plan. Orphan
drug exclusivity may be lost in the U.S. if the FDA determines that the request
for designation was materially defective or if the manufacturer is unable to
assure sufficient quantity of the drug to meet the needs of patients with the
rare disease or condition.

  

Even if we obtain orphan drug exclusivity for SM-88 or any other drug candidate
we may develop, that exclusivity may not effectively protect the drug from
competition because exclusivity can be suspended under certain circumstances. In
the U.S., even after an orphan drug is approved, the FDA can subsequently
approve another drug for the same condition if the FDA concludes that the later
drug is clinically superior in that it is shown to be safer, more effective or
makes a major contribution to patient care. In the EU, orphan exclusivity will
not prevent a marketing authorization from being granted for a similar drug in
the same indication if the new drug is safer, more effective or otherwise
clinically superior to the first drug or if the marketing authorization holder
of the first drug is unable to supply sufficient quantities of the drug.

   

SM-88 or any other drug product we may develop may have serious adverse,
undesirable or unacceptable side effects, which may delay or prevent marketing
approval. If such side effects are identified during the development of SM-88 or
any other drug candidate we may develop or following such drug product’s
approval, if any, we may need to abandon our development of SM-88 or such other
drug product, the commercial profile of any approved label may be limited and/or
we may be subject to other significant negative consequences following marketing
approval, if any.

  

Although SM-88 and any other drug products we may develop will undergo safety
testing to the extent possible and agreed to with regulatory authorities, not
all adverse effects of drugs can be predicted or anticipated. SM-88, our
proprietary combination drug product – which we believe is a first-in-class drug
that harness the body’s own immune defenses to fight tumor cells - is based on a
mechanism designed to utilize oxidative stress, among other techniques, to
selectively kill cancer cells, yet is powerful and could lead to serious side
effects that we only discover in clinical trials. Unforeseen side effects from
SM-88 or any other drug product we may develop could arise either during
clinical development or, if such side effects are sporadic, after it has been
approved by regulatory authorities and the approved drug has been marketed,
resulting in the exposure of additional patients. While our proof-of-concept
clinical trial for SM-88 demonstrated a favorable safety profile, the results
from future trials of SM-88 may not confirm these results. Any new therapy to
kill cancer tumors is risky and may have unintended consequences. We have not
fully demonstrated that SM-88 is safe in humans and we may not be able to do so.

  

Furthermore, we are initially developing SM-88 for patients with cancer for whom
no other therapies have succeeded and survival times are frequently short.
Therefore, we expect that certain subjects may die during the clinical trials
and it may be difficult to ascertain whether such deaths are attributable to the
underlying disease, complications from the disease, SM-88 or a combination of
such factors.

 

8

--------------------------------------------------------------------------------




The results of future clinical trials may show that SM-88 causes undesirable or
unacceptable side effects, which could interrupt, delay or halt our clinical
trials and result in delay of or failure to obtain, marketing approval from the
FDA, the European Commission and other non-U.S. regulatory authorities or result
in marketing approval from the FDA, the European Commission and other non-U.S.
regulatory authorities with restrictive label warnings or potential drug
liability claims.

   

If SM-88 or any other drug candidate we may develop receives marketing approval
and it is later identified as undesirable or has unacceptable side effects, we
are at risk for the following actions:

   

•regulatory authorities may require us to take SM-88 or such other drug product
off the market;

•regulatory authorities may require the addition of labeling statements,
specific warnings, a contraindication or field alerts to physicians and
pharmacies;

•regulatory authorities may require post-market clinical trials to assess
possible serious risks associated with SM-88 or such other drug product, which
will require us to provide the FDA with additional data;

•we may be required to change the way SM-88 or such other drug product is
administered, conduct additional clinical trials or change the labeling of the
drug;

•we may be subject to limitations on how we may promote SM-88 or such other drug
product;

•sales of SM-88 or such other drug product may decrease significantly;

•we may be subject to litigation or drug liability claims; and

•our reputation may suffer.

 

Any of these events could prevent us from achieving or maintaining market
acceptance of SM-88 or such other drug product or could substantially increase
commercialization costs and expenses, which in turn could delay or prevent us
from generating significant revenue from the sale of SM-88 or such other drug
product.

  

We depend on continued patient enrollment into our clinical trials. If we are
unable to enroll patients in our clinical trials, our research and development
efforts could be materially adversely affected.

  

Successful and timely completion of clinical trials will require that we enroll
and complete the trials with a sufficient number of evaluable subjects. Our
clinical trials may be subject to delays resulting from the trials’ slower
enrollment or subject withdrawal. Subject enrollment depends on many factors,
including the size and nature of the patient population, eligibility criteria
for the clinical trial, the proximity of patients to clinical sites, the design
of the clinical protocol, the availability of competing clinical trials for the
same population of subjects, the availability of new drugs approved for
metastatic breast cancer and clinicians’ and patients’ perceptions as to the
potential advantages of SM-88 and any other drug product we may develop in
relation to other available therapies.

  

These factors may make it difficult for us to enroll enough patients to complete
our clinical trials in a timely and cost-effective manner. Delays in the
completion of any clinical trial for SM-88 and any other drug product we may
develop will increase our costs, slow down our drug development and delay or
potentially jeopardize our ability to commence drug sales and generate revenue.
In addition, some of the factors that cause or lead to, a delay in the
completion of clinical trials may also ultimately lead to the denial of
regulatory approval of SM-88 and any other drug product we may develop.

  

Even if approved, if SM-88 does not achieve broad market acceptance among
physicians, patients, the medical community and third-party payors, our revenue
generated from its sales will be limited.

 

9

--------------------------------------------------------------------------------




The commercial success of our SM-88 and any other drug product we may develop
will depend upon its acceptance among physicians, patients and the overall
medical community. The degree of market acceptance of SM-88, which would be
applicable to any other drug product we may develop, will depend on a number of
factors, which include but are not limited to:

  

•limitations or warnings contained in the approved labeling for SM-88;

•changes in the standard of care for metastatic breast cancer;

•limitations in the approved clinical indications for SM-88;

•demonstrated clinical safety and efficacy of SM-88 compared to other drugs;

•lack of significant adverse effects;

•limitations on how we promote SM-88;

•sales, marketing and distribution support;

•availability and extent of reimbursement from managed care plans and other
third-party payors;

•timing of market introduction and perceived effectiveness of competitive drugs;

•the degree of cost-effectiveness of SM-88;

•availability of alternative therapies at similar or lower cost, including
generic and over-the-counter drugs;

•the extent to which SM-88 is approved for inclusion on formularies of hospitals
and managed care organizations;

•whether SM-88 is designated under physician treatment guidelines as a
first-line therapy or as a second- or third-line therapy for metastatic breast
cancer;

•adverse publicity about SM-88 or favorable publicity about competitive drugs;

•convenience and ease of administration; and

•potential drug liability claims.

 

If SM-88 or any other drug candidate we may develop is approved but does not
achieve an adequate level of acceptance by physicians, patients and the overall
medical community, we may not generate sufficient revenue to become profitable
or to sustain operations. In addition, efforts to educate the medical community
and third-party payors on the benefits of SM-88 or any other drug candidate we
may develop may require significant resources and may never be successful.

  

We are subject to manufacturing risks that could substantially increase our
costs and limit the supply of SM-88 and any other drug product we may develop.

  

Likely to be common with any other drug candidate we may develop, the process of
manufacturing SM-88 is complex, highly regulated and subject to several risks,
which include but are not limited to:

   

•We do not have experience in manufacturing SM-88 in bulk quantity or at
commercial scale. We plan to contract with external manufacturers to develop a
larger scale process for manufacturing SM-88 in parallel with our phase II trial
of SM-88. We may not succeed in the scaling up of our process or we may need a
larger manufacturing process for SM-88 than what we have planned. Any changes to
our manufacturing processes may result in the need to obtain additional
regulatory approvals. Difficulties in achieving commercial-scale production or
the need for additional regulatory approvals could delay the development and
regulatory approval of SM-88 and ultimately affect our success.

•The process of manufacturing drugs, such as SM-88, is extremely susceptible to
loss due to contamination, equipment failure or improper installation or
operation of equipment, vendor or operator error, inconsistency in yields,
variability in drug characteristics and difficulties in scaling the production
process. Even minor deviations from normal manufacturing processes could result
in reduced production yields, drug defects and other supply disruptions. If
microbial, viral or other contaminations are discovered in SM-88 or in the
manufacturing facilities in which SM-88 is made,

 

10

--------------------------------------------------------------------------------




such manufacturing facilities may need to be closed for an extended time to
investigate and remedy the contamination.

•A shortage of one or more SM-88 drug substance(s) or ingredients.

•The manufacturing facilities in which SM-88 is made could have delays in
manufacturing due to delays created by other sponsor company drug manufacturing
runs, which could affect our manufacturing runs.

•An unforeseen increase in ingredients procurement or other manufacturing costs.

•The manufacturing facilities in which SM-88 is made could be adversely affected
by equipment failures, labor shortages, labor strikes, natural disasters, power
failures, lack of phone or internet services, riots, crime, act of foreign
enemies, war, nationalization, government sanction, blockage, embargo, any
extraordinary event or circumstance beyond control and numerous other factors.

•We and our manufacturing partners must comply with applicable current Good
Manufacturing Practice and local and state regulations and guidelines.
Compliance with cGMP can be time consuming and expensive. Further, cGMP may not
be flexible in situations where business pressures would normally call for
immediate ingenuity. We or our manufacturing partners may encounter difficulties
in achieving quality controls and quality assurance and may experience shortages
in qualified personnel. We and our manufacturing partners will be subject to
inspections by the FDA and comparable agencies in other jurisdictions to confirm
compliance with applicable regulatory requirements. Any failure to follow cGMPs
or other regulatory requirements or delay, interruption or other issues that
arise in the manufacture, fill-finish, packaging or storage of SM-88 that result
from a failure at the facilities or the facilities or operations of third
parties to comply with regulatory requirements or pass any regulatory authority
inspection could significantly impair our ability to develop and commercialize
SM-88. This could lead to significant delays in the availability of our drug for
clinical trials or the termination or clinical hold on a trial or the delay or
prevention of a filing or approval of marketing applications for SM-88.
Significant noncompliance could also result in the imposition of sanctions,
including fines, injunctions, civil penalties, failure of regulatory authorities
to grant marketing approvals for SM-88, delays, suspension or withdrawal of
approvals, license revocation, seizures or recalls of products, operating
restrictions and criminal prosecutions, any of which could damage our
reputation. If we and/or our manufacturing partners are not able to maintain
regulatory compliance, we may not be permitted to market SM-88 and/or may be
subject to drug recalls, seizures, injunctions or criminal prosecution.

•Any adverse developments affecting manufacturing operations for SM-88, if
approved for marketing by the FDA, may result in shipment delays, inventory
shortages, lot inspection failures, drug withdrawals or recalls or other
interruptions in the supply of SM-88. We may also have to take inventory
write-offs and incur other charges and expenses for products that fail to meet
regulator-approved manufacturing specifications, undertake costly remediation
efforts or seek more costly manufacturing alternatives; and

•Drug products that have been produced and stored for later use may degrade,
become contaminated or suffer other quality defects, which could cause the
affected products to no longer be suitable for its intended use in clinical
trials or other development activities. If the defective drug cannot be replaced
in a timely fashion, we may incur significant delays in our development programs
that could adversely affect the value of SM-88.

 

One component of SM-88 is a derivation of an existing FDA-approved drug that has
been modified to contribute to the functionality of SM-88. This drug substance
is being manufactured by a FDA-approved, third party and to date that
manufacturer is our sole supplier of this drug substance. Even though the drug
substance is currently being manufactured, its modification and the modified
drug’s manufacturing and use in our combination drug product must still undergo
regulatory review and approval. To our knowledge, the current manufacturer of
this drug substance is the only FDA-approved supplier of the existing drug in
the U.S. We believe this cGMP manufacturer has sufficient capacity to meet our
projected needs into the near future. In the event of a catastrophic event or
this manufacturer is unable to

 

11

--------------------------------------------------------------------------------




meet our needs, we will, due to the nature of the drug substance and the
modifications required for this drug substance, need to find an alternative
source of supply, which will likely result in time delays in the clinical
development process. We believe that replacement for this supplier, in the event
it becomes necessary, is not impossible, but would cost us in development time.
Currently, we do not have an arrangement in place for a secondary supplier for
this drug substance.



 

We currently have no marketing, sales or distribution infrastructure. If we are
unable to develop sales, marketing and distribution capabilities on our own or
through collaborations or if we fail to achieve adequate pricing and/or
reimbursement, we will not be successful in commercializing SM-88 and any other
drug product we may develop.

 

We currently have no marketing, sales and distribution capabilities because our
lead drug candidate, SM-88, is still in clinical development and initial trials
and our other drug candidates are only in the initial stages of development. If
SM-88 is approved, we intend either to have established a sales and marketing
organization with technical expertise and supporting distribution capabilities
to commercialize our drug or to have outsourced this function or portions, to
one or more an experienced third parties. Either of these options is expensive
and time-consuming. Some of these costs may be incurred well in advance of any
regulatory approvals for SM-88. In addition, we may not be able to hire a sales
force that is sufficient in size or has adequate expertise in the medical
markets that we intend to target. Any failure or delay in the development of our
internal sales, marketing and distribution capabilities or to outsource these
functions, in whole or part, would adversely affect the commercialization of our
products.



 

To the extent that we enter into collaborative agreements for marketing, sales
and/or distribution, our revenue may be lower than if we directly marketed and
sold SM-88. In addition, any revenue we receive will depend in whole or in part
upon the efforts and success of these third-party collaborators, which are
likely not to be entirely within our control. If we are unable to enter into
these arrangements on acceptable terms or at all, we may not be able to
successfully commercialize SM-88. If we are not successful in commercializing
SM-88, either on our own or through collaborations with one or more third
parties, our future revenues will suffer, we may incur significant and
additional losses and we may be forced to curtail operations.

 

SM-88 and any other drug product we may develop will face significant
competition and, if competitors develop and market products that are more
effective, safer or less expensive than our drug, our commercial opportunity
will be negatively impacted.

 

The anticancer treatment industry is highly competitive and subject to rapid and
significant technological changes. We are currently developing SM-88 to compete
with other drugs that currently exist or are being developed. Drugs we may
develop in the future are also likely to face competition from other drugs, some
of which we may not be currently be aware of. In marketing our products, we will
have domestic and international competitors, including major multinational
pharmaceutical companies, established biotechnology companies, specialty
pharmaceutical companies, universities and other research institutions. Many of
our competitors have significantly greater financial, manufacturing, marketing,
drug development, technical and human resources than we do. Large pharmaceutical
companies, in particular, have extensive experience in clinical testing,
obtaining regulatory approvals, patient recruitment and manufacturing
pharmaceutical products. These companies also have significantly greater
research and marketing capabilities than we do and may also have products that
have been approved or are in more advanced stages of development or
collaborative arrangements in our target markets with leading companies and
research institutions. Established pharmaceutical companies also may invest
heavily to accelerate discovery and development of novel compounds or to
in-license novel compounds that could make SM-88 and any other drug product we
may develop obsolete. Some or all of

 

12

--------------------------------------------------------------------------------




these factors may contribute to our competitors succeeding in obtaining patent
protection and/or marketing approval or developing and commercializing products
in our field before we do.

 

There are a large number of companies working to develop and/or market various
types of anticancer treatments. These treatments consist both of small molecule
drugs, as well as biological drugs that work by using next-generation technology
platforms to address specific cancer targets. These treatments are often
combined with one another in an attempt to maximize a response rate. In
addition, several companies are developing drugs that work by targeting
additional specificities using a single recombinant molecule, as we are.

 

Our commercial opportunity could be reduced or eliminated if our competitors
develop and commercialize products that are safer, more effective, have fewer or
less severe effects, are more convenient or are less expensive than SM-88. Our
competitors also may obtain FDA, EU or other non-U.S. regulatory approval for
their products more rapidly than we may, which could result in our competitors
establishing a strong market position before we are able to enter the market.
Even if SM-88 achieves marketing approval, it may be priced at a significant
premium over competitive products, if any have been approved by then, resulting
in our product’s reduced competitiveness.

 

In addition, our future ability to compete may be affected in many cases by
insurers or other third-party payors seeking to encourage the use of similar or
biosimilar products.

 

In addition, in March 2010, President Obama signed into law the Patient
Protection and Affordable Care Act, as amended by the Health Care and Education
Reconciliation Act or collectively, the Health Care Reform Law, a sweeping law
intended to broaden access to health insurance, reduce or constrain the growth
of health care spending, enhance remedies against fraud and abuse, add new
transparency requirements for health care and health insurance industries,
impose new taxes and fees on the health industry and impose additional health
policy reforms. The Health Care Reform Law also created a new regulatory scheme
authorizing the FDA to approve biosimilars. Under the Health Care Reform Law, a
manufacturer may submit an application for licensure of a biologic product that
is “biosimilar to” or “interchangeable with” a previously approved biological
product or “reference product,” without the need to submit a full package of
nonclinical and clinical data. Under this new statutory scheme, an application
for a biosimilar product may not be submitted to the FDA until four years
following approval of the reference product. The FDA may not approve a
biosimilar product until 12 years from the date on which the reference product
was approved. Even if a product is considered to be a reference product eligible
for exclusivity, another company could market a competing version of that
product if the FDA approves a full NDA for such product containing the sponsor’s
own nonclinical data and data from adequate and well-controlled clinical trials
to demonstrate the safety, purity and potency of their product. Furthermore,
recent legislation has proposed that the 12-year exclusivity period for each a
reference product may be reduced to seven years.

 

Smaller and other early-stage companies also may prove to be significant
competitors, particularly through collaborative arrangements with large and
established companies. These third parties compete with us in recruiting and
retaining qualified scientific and management personnel, recruiting clinical
trial sites and patient registration for clinical trials, as well as in
acquiring technologies complementary to or necessary for, SM-88. In addition,
the biopharmaceutical industry is characterized by rapid technological changes.
If we fail to stay at the forefront of technological change, we may be unable to
compete effectively. Technological advances or products developed by our
competitors may render our technologies or product candidates obsolete, less
competitive or not economical.

 

Enacted and future legislation may increase the difficulty and cost for us to
obtain marketing approval and commercialization of SM-88 or any other drug
candidate we may develop and may affect the price

 

13

--------------------------------------------------------------------------------




we set. Our successful commercialization will depend in part on the extent to
which governmental authorities and health insurers establish adequate coverage,
reimbursement and pricing policies.

 

In the U.S., the EU, its Member States and some other foreign jurisdictions,
there have been a number of legislative and regulatory changes and proposed
changes regarding the healthcare system. These changes could prevent or delay
marketing approval of SM-88 or any other drug product we may develop, restrict
or regulate post-approval activities and affect our ability to sell and
recognize revenue from SM-88 or any other drug product we may develop. Among
policy makers and payors in the U.S. and elsewhere, there is significant
interest in promoting changes in healthcare systems with the stated goals of
containing health care costs, improving quality and/or expanding access to
health care. 

 

In the U.S., the Medicare Prescription Drug, Improvement and Modernization Act
of 2003 or the Medicare Modernization Act, changed the way Medicare covers and
pays for pharmaceutical products. The legislation expanded Medicare coverage for
drug purchases by the elderly and introduced a new reimbursement methodology
based on average sale prices for physician-administered drugs. In addition, this
legislation provided authority for limiting the number of drugs that will be
covered in any therapeutic class. Cost-reduction initiatives and other
provisions of this legislation could decrease the coverage and price that we
receive for any approved products. While the Medicare Modernization Act applies
only to drug benefits for Medicare beneficiaries, private payors often follow
Medicare coverage policy and payment limitations in setting their own
reimbursement rates. Therefore, any reduction in reimbursement that results from
the Medicare Modernization Act may result in a similar reduction in payments
from private payors. 

 

In addition, the Health Care Reform Law, among other things, increased rebates a
manufacturer must pay to the Medicaid program, addressed a new methodology by
which rebates owed by manufacturers under the Medicaid Drug Rebate Program are
calculated for drugs that are inhaled, infused, instilled, implanted or
injected, established a new Medicare Part D coverage gap discount program in
which manufacturers must provide 50% point-of-sale discounts on products covered
under Part D and implemented payment system reforms including a national pilot
program on payment bundling to encourage hospitals, physicians and other
providers to improve the coordination, quality and efficiency of certain health
care services through bundled payment models. Further, the new law imposed a
significant annual fee on companies that manufacture or import branded
prescription drug products. Substantial new provisions affecting compliance were
enacted, which may affect our business practices with health care practitioners.
The goal of the Health Care Reform Law is to reduce the cost of health care and
substantially change the way health care is financed by both governmental and
private insurers. While we cannot predict what impact on federal reimbursement
policies this legislation will have in general or on our business specifically,
the Health Care Reform Law may result in downward pressure on pharmaceutical
reimbursement, which could negatively affect market acceptance of and the price
we may charge for, any products we develop that receive regulatory approval. We
also cannot predict the impact of the Health Care Reform Law on our business or
financial condition, as many of the Health Care Reform Law reforms require the
promulgation of detailed regulations implementing the statutory provisions,
which has not yet occurred.



 

Moreover, other legislative changes have also been proposed and adopted in the
U.S. since the Health Care Reform Law was enacted. On September 2, 2011, the
Budget Control Act of 2011, among other things, created measures for spending
reductions by Congress. A Joint Select Committee on Deficit Reduction, tasked
with recommending a targeted deficit reduction of at least $1.2 trillion for the
years 2013 through 2021, was unable to reach required goals, thereby triggering
the legislation’s automatic reduction to several government programs. This
includes aggregate reductions to Medicare payments to providers of 2% per fiscal
year, which went into effect on April 1, 2013. On January 2, 2013, President
Obama signed into law the American Taxpayer Relief Act of 2012 or the ATRA,
which, among other

 

14

--------------------------------------------------------------------------------




things, further reduced Medicare payments to several providers, including
hospitals, imaging centers and cancer treatment centers and increased the
statute of limitations period for the government to recover overpayments to
providers from three to five years. These new laws may result in additional
reductions in Medicare and other health care funding, which could have a
material adverse effect on our customers and accordingly, our future results
from operations.



 

The delivery of health care in the EU, including the establishment and operation
of health services and the pricing and reimbursement of medicines, is almost
exclusively a matter for national, rather than EU, law and policy. National
governments and health service providers have different priorities and
approaches to the delivery of health care and the pricing and reimbursement of
products in that context. In general, however, the health care budgetary
constraints in most EU Member States have resulted in restrictions on the
pricing and reimbursement of medicines by relevant health service providers.
Coupled with ever-increasing EU and national regulatory burdens on those wishing
to develop and market products, this could prevent or delay marketing approval
of SM-88 and any other drug product we may develop, restrict or regulate
post-approval activities and affect our ability to commercialize any products
for which we obtain marketing approval.

 

If any drug liability lawsuits are successfully brought against us or any of our
collaborators, we may incur substantial liabilities and may be required to limit
commercialization of SM-88 and any other drug product we may develop.

 

We face an inherent risk of drug liability lawsuits related to the testing of
SM-88 and any other drug candidate we may develop in seriously ill patients and
will face an even greater risk of liability lawsuits if SM-88 or any of other
drug product of ours is approved by regulatory authorities and introduced
commercially. Drug liability claims may be brought against us or our
collaborators, if any, by subjects enrolled in our clinical trials, patients,
health care providers or others using, administering or selling SM-88 or such
other drug product. If we cannot successfully defend ourselves against any such
claims, we may incur substantial liabilities. Regardless of their merit or
eventual outcome, liability claims may result in, but are not limited to:

 

•decreased demand for SM-88 or any other drug candidate we may develop;

•injury to our reputation;

•withdrawal of subjects in our clinical trials;

•withdrawal of clinical trial sites or entire trial programs;

•increased regulatory scrutiny;

•significant litigation costs;

•substantial monetary awards to or costly settlements with patients or other
claimants;

•drug recalls or a change in the indications for which they may be used;

•loss of revenue;

•diversion of management and scientific resources from our business operations;
and

•the inability to commercialize SM-88 or such other drug product.

 

If SM-88 is approved for commercial sale, we will be highly dependent upon
consumer perception and the safety and quality of SM-88. We could be adversely
affected if we are subject to negative publicity or if SM-88 proves to be or is
asserted to be, harmful to patients. Because of our dependence upon consumer
perceptions, any adverse publicity associated with illness or other adverse
effects resulting from patients’ use or misuse of SM-88 could have a material
adverse impact on our financial condition or results of operations. This would
also be true with respect to any other drug product we may develop, receive
regulatory approval of and, thereafter, seek to market.

 

15

--------------------------------------------------------------------------------




When necessary, we intend to obtain clinical trial insurance for the SM-88 phase
II clinical trial. We also intend to obtain drug liability insurance coverage at
appropriate levels for our operations, which will vary as the level of our
operations vary during our growth from a R&D company to a company manufacturing
and marketing drugs to the public. Our planned insurance coverage may not be
adequate to cover all liabilities that we may incur. We also may need to
increase our insurance coverage when we begin the commercialization of SM-88.
Insurance coverage is becoming increasingly expensive. As a result, we may be
unable to obtain or maintain sufficient liability insurance at a reasonable cost
to protect us against losses that could have a material adverse effect on our
business. A successful drug liability claim or series of claims brought against
us, particularly if judgments exceed any insurance coverage we may have, could
decrease our cash resources and adversely affect our business, financial
condition and results of operations and could possibly cause us to cease our
operations in their entirety.

 

Our management lacks experience in obtaining FDA approval of products, which
could result in delays or the failure to obtain required regulatory approval of
our products. Although they have experience in creating and marketing various
products, our chief executive and chief operation officers have never previously
organized, managed or completed FDA-required submissions and clinical trials
concerning new drug products. While we intend to retain employees, advisors and
consultants with experience in the FDA approval process and have retained and
utilized a number of such advisors and consultants currently and in the past,
the lack of experience by our chief executive and operating officers could
result in delays in obtaining necessary regulatory approvals, both in conducting
clinical trials and final marketing approvals, additional costs and the
possibility that approvals will not be obtained due to the failure to comply
with the regulatory approval process, such delays, costs and/or failure would
likely adversely affect our business, financial condition and results of
operations and could possibly cause us to cease our operations in their
entirety.

 

Risks Related to our Financial Condition and Need for Additional Capital

 

We have incurred significant losses since inception and anticipate that we will
continue to incur losses for the foreseeable future. We have no products
approved for commercial sale and to date we have not generated any revenue or
profit from drug sales. We may never achieve or sustain profitability.

 

We are a clinical-stage pharmaceutical company with a limited operating history.
We have incurred significant losses since our inception. As of September 30,
2015, our accumulated deficit (unaudited) was $13,840,612. Our losses have
resulted principally from expenses incurred in the discovery and development of
SM-88 and from general and administrative expenses incurred while building our
business infrastructure. We expect to continue to incur losses for the near
future. Furthermore, we expect these losses to increase as we continue our
research and development of and seek regulatory approval for our drug candidate
SM-88, prepare for and begin to commercialize SM-88 or any other
regulatory-approved products and add infrastructure and personnel to support our
drug development efforts and operations as a public company. The net losses and
negative cash flows incurred to date, together with expected future losses, have
had and likely will continue to have, an adverse effect on our stockholders’
equity and working capital. The amount of future net losses will depend, in
part, on the rate of future growth of our expenses and our ability to generate
revenue.

 

Because of the numerous risks and uncertainties associated with drug
development, we are unable to accurately predict the timing or amount of
increased expenses or when or if, we will be able to achieve profitability. For
example, our expenses could increase if FDA or EMA require us to conduct
supplemental clinical trials not included in our current development plan or if
there are any delays in completing our planned clinical trials or in the
development of SM-88 or any other drug product we may pursue.

 

16

--------------------------------------------------------------------------------




To become and remain profitable, we must succeed in the development and
commercialization of drug products with significant market potential. This will
require us to be successful in a range of challenging activities for which we
are only in the preliminary stages, including, with respect to the near term,
developing SM-88, obtaining regulatory approval and manufacturing, marketing and
selling SM-88. We may never succeed with these activities or generate revenue
from drug sales that is significant enough to achieve profitability. Our ability
to generate future revenue from drug sales depends heavily on our success in
many areas, which include but are not limited to:

 

•completing research and clinical development of SM-88, including successful
completion of required clinical trials;

•obtaining marketing approval for SM-88;

•developing a sustainable and scalable manufacturing process for SM-88 and
maintaining supply and manufacturing relationships with third parties that can
conduct the process and provide adequate (in amount and quality) drugs to
support clinical development and the market demand for SM-88, if approved;

•launching and commercializing SM-88, either directly or with a collaborator or
distributor;

•establishing sales, marketing and distribution capabilities in the U.S. and in
other markets, such as the EU;

•obtaining market acceptance of SM-88 as a viable treatment option;

•addressing any competing technological and market developments;

•identifying, assessing, acquiring and/or developing new drug candidates;

•negotiating favorable terms in any collaboration, licensing or other
arrangements into which we may enter;

•maintaining, protecting and expanding our portfolio of intellectual property
rights, including patents, trade secrets and know-how; and

•attracting, hiring and retaining qualified personnel.

 

These factors applicable to SM-88 would be applicable to any other drug
candidate we may develop.

 

Even if SM-88 or another drug candidate that we develop is approved for
commercial sale, we anticipate incurring significant costs associated with
commercialization. Because of the numerous risks and uncertainties with drug
development, we are unable to accurately predict the timing or amount of
increased expenses or when or if, we will be able to achieve profitability. Even
if we achieve profitability in the future, we may not be able to sustain
profitability in subsequent periods. Our failure to become or remain profitable
would depress our market value and could impair our ability to raise capital,
expand our business, develop other drug candidates or continue our operations. A
decline in the value of our Company could also cause investors in our common
stock (or other securities we may issue in the future) to lose all or part of
their investment.

 

We will require substantial additional funding, which may not be available to us
on acceptable terms or at all and, if not available, may require us to delay,
scale back or cease our drug development programs or operations.

 

In addition to SM-88, we seek to advance multiple drug candidates through the
research and clinical development process. The completion of the development and
the potential commercialization of SM-88 or any other drug product, should it
receive approval, will require substantial funds. We believe that our available
cash and cash equivalents will be sufficient to fund our anticipated level of
operations for at least the next six months, but there can be no assurance that
this will be the case. Our future financing requirements will depend on many
factors, some of which are beyond our control, which include but are not limited
to:

 

17

--------------------------------------------------------------------------------




•the number and characteristics of other drug candidates that we pursue;

•the scope, progress, timing, cost and results of nonclinical and clinical
development and research;

•the costs, timing and outcome of our seeking and obtaining FDA, EMA and other
non-U.S. regulatory approvals;

•the costs associated with manufacturing SM-88, as well as other potential drug
candidates, and establishing sales, marketing and distribution capabilities;

•our ability to maintain, expand and defend the scope of our IP portfolio,
including the amount and timing of any payments we may be required to make in
connection with the licensing, filing, defense and enforcement of any patents or
other IP rights;

•the extent to which we acquire or in-license other products or technologies;

•our need and ability to hire additional administrative, managerial, scientific,
operational and medical personnel;

•the effect of competing products that may limit market penetration of SM-88 and
any other drug candidates we may develop;

•the amount and timing of revenues, if any, we receive from commercial sales of
SM-88 or any other drug candidates for which we receive marketing approval in
the future;

•our need to implement additional internal systems and infrastructure, including
financial and reporting systems; and

•the economic and other terms, timing of and success of our existing
collaborations and any collaboration, licensing or other arrangements into which
we may enter in the future, including the timing of achievement of milestones
and receipt of any milestone or royalty payments under such agreements.

 

Until we can generate sufficient drug and royalty revenue to finance our cash
requirements, which we may never do, we expect to finance future cash needs
through a combination of public or private equity offerings, debt financings,
collaborations, strategic alliances, licensing arrangements and other marketing
and distribution arrangements. Additional financing may not be available to us
when we need it or financings may not be available on favorable terms. If we
raise additional capital through marketing and distribution arrangements or
other collaborations, strategic alliances or licensing arrangements with third
parties, we may have to relinquish certain valuable rights to our drug
candidates, technologies, future revenue streams or research programs and/or
grant licenses on terms that may not be favorable to us. If we raise additional
capital through public or private equity offerings, the ownership interests of
our then existing stockholders will be diluted and the terms of these securities
may include liquidation or other preferences that adversely affect stockholders’
rights, including without limitation the issuance of additional shares of our
common stock to the purchasers in the PPO and the Bridge Note purchaser if we
raise funds within the next two years at a per share price less than $.050 per
share. If we raise additional capital through debt financing, we may be subject
to covenants limiting or restricting our ability to take specific actions, such
as incurring additional debt, making capital expenditures or declaring
dividends. If we are unable to obtain adequate financing when needed and on
favorable terms, we may have to delay, reduce the scope of or suspend one or
more of our clinical trials or research and development programs or our
commercialization efforts.

 

We may expend our limited resources to pursue SM-88 for the treatment of
metastatic breast cancer and fail to capitalize on drug candidates or
indications that may be more profitable or for which there is a greater
likelihood of success.

 

Because we have limited financial and managerial resources, we currently are
focusing our research programs on SM-88 for the treatment of metastatic breast
cancer. As a result, we may forego or delay pursuit of opportunities with other
drug candidates or other indications that later prove to have greater commercial
potential. Our resource allocation decisions may cause us to fail to capitalize
on viable commercial products or profitable market opportunities. Our spending
on current and future research and

 

18

--------------------------------------------------------------------------------




development programs and drug candidates for specific indications may not yield
any commercially viable products.

 

If we do not accurately evaluate the commercial potential or target market for
SM-88 or any other drug candidate, we may relinquish valuable rights through
collaboration, licensing or other royalty arrangements in cases where it would
have been advantageous for us to retain sole development and commercialization
rights.

 

If we do not achieve our projected development goals in the periods we announce
and expect, the commercialization of our products may be delayed and, as a
result, our stock price may decline.

 

Over the course of our development efforts, we will estimate the successful
completion of various scientific, clinical, regulatory and other drug
development goals, which we refer to as milestones. These milestones may include
the commencement or completion of clinical trials and the submission of planned
regulatory filings. Occasionally, we may publicly announce the expected timing
of some of these milestones. All of these milestones will be based on a variety
of assumptions. The actual timing of achieving these milestones can vary
dramatically compared to our estimates, in some cases for reasons beyond our
control. If we do not meet these milestones as publicly announced, the
commercialization of our products may be delayed and, as a result, our stock
price may decline.

 

Risks Related to our Reliance on Third Parties

 

We rely on third parties to conduct our clinical trials and those third parties
may not perform satisfactorily, including failing to meet deadlines for the
completion of these trials.

 

We will not independently conduct clinical trials for SM-88 and may not do so
for any other drug product we may develop. We will rely on third parties, such
as CROs, clinical data management organizations, medical institutions and
clinical investigators to perform these functions. Our reliance on these third
parties for clinical development activities reduces our control over these
activities but does not relieve us of our responsibilities. For example, the FDA
requires us to comply with standards, commonly referred to as good clinical
practices, for conducting, recording and reporting the results of clinical
trials to assure that data and reported results are credible, accurate and that
the rights, integrity and confidentiality of subjects in clinical trials are
protected, even though we are not in control of these processes. These third
parties also may have relationships with other entities, some of which may be
our competitors. If these third parties do not successfully carry out their
contractual duties, meet expected deadlines or conduct our clinical trials in
accordance with regulatory requirements or our stated protocols, we will not be
able to obtain, or may be delayed in obtaining, regulatory approvals for SM-88
or other products we may develop and will not be able to, or may be delayed in
our efforts to, successfully commercialize SM-88 and any other drug product we
may develop.

 

We also will rely on other third parties to store and distribute supplies for
our clinical trials. Any performance failure on the part of our existing or
future distributors could delay clinical development or regulatory approval of
SM-88, producing additional losses and depriving us of potential revenue.

 

We intend to rely on third-party contract manufacturing organizations to
manufacture and supply SM-88 for us. If one of our suppliers or manufacturers
fails to perform adequately or fulfill our needs, we may be required to incur
significant costs and devote significant efforts to find new suppliers or
manufacturers. We may also face delays in the development and commercialization
of SM-88 and any other drug product we may develop.

 

19

--------------------------------------------------------------------------------




We currently have limited experience in and we do not own facilities for,
clinical-scale manufacturing of SM-88 and we will rely upon third-party contract
manufacturing organizations to manufacture and supply drug for our clinical
trials. The manufacture of pharmaceutical products in compliance with the FDA’s
cGMP requires significant expertise and capital investment, including the
development of advanced manufacturing techniques and process controls.
Manufacturers of pharmaceutical products often encounter difficulties in
production, including difficulties with production costs and yields, quality
control, including drug stability, quality assurance testing, shortages of
qualified personnel, as well as compliance with strictly enforced cGMP
requirements and other federal and state regulatory requirements and foreign
regulations. If our manufacturers were to encounter any of these difficulties or
otherwise fail to comply with their obligations to us or under applicable
regulations, it would jeopardize our ability to supply investigational drug for
our clinical trials. Any delay or interruption in the supply of clinical trial
materials could delay the completion of our clinical trials, increase the costs
associated with maintaining our clinical development programs and, depending
upon the period of delay, require us to commence new trials at significant
additional expense or terminate the ongoing trials.

 

All manufacturers used to formulate the components of SM-88 must comply with
cGMP requirements, which are enforced by the FDA through its facilities
inspection program. These requirements include, among other things, quality
control, quality assurance and the documentation and maintenance of records.
Manufacturers of our drug candidates may be unable to comply with cGMP
requirements and/or with other FDA, state and foreign regulatory requirements.
The FDA or similar foreign regulatory agencies may also implement new standards
at any time or change their interpretation and enforcement of existing standards
for the manufacture, packaging or testing of drug products. We have little
control over our manufacturers’ compliance with these regulations and standards
and a failure to comply with these requirements may result in fines and civil
penalties, suspension of production, suspension or delay in drug approval, drug
seizure or recall or withdrawal of a drug approval. If the safety of any drug
supplied is compromised due to a manufacturers’ failure to adhere to applicable
laws or for other reasons, we may not be able to obtain regulatory approval for
or successfully commercialize SM-88 and as a result, may be held liable for any
injuries sustained. Any of these factors could cause a delay of clinical trial
completion, regulatory submission, approval or commercialization of SM-88,
increase our costs or impair our reputation.

 

We currently rely on single-source suppliers for each of the drug components in
SM-88. Supplies are obtained under individual purchase orders and we do not have
any long-term supply agreements in place at this time. Although we believe
alternative sources of supplies exist, the number of third-party suppliers with
the necessary manufacturing and regulatory expertise and facilities is limited,
could be more expensive and it could take a significant amount of time to
source, any of which would adversely affect our business. New suppliers of SM-88
would be required to qualify under applicable regulatory requirements and would
need to have sufficient rights under applicable IP laws to the method of
manufacturing the drug candidate. Obtaining the necessary FDA approvals or other
qualifications under applicable regulatory requirements and ensuring
non-infringement of third-party IP rights could result in a significant
interruption of supplies and could require the new manufacturer(s) to bear
significant additional costs which may be passed on to us.

 

Our reliance on third parties may require us to share our trade secrets, which
increase the possibility that a competitor will discover them or that our trade
secrets will be misappropriated or disclosed.

 

Because we rely on third parties to assist in the research, development and
manufacture of SM-88 and may do so with any other drug candidate we may develop,
we must, at times, share trade secrets with such third parties. We will seek to
protect our proprietary technology in part by initially entering into
confidentiality agreements and, if applicable, material transfer agreements,
consulting agreements or other similar agreements with our advisors, employees
and third-party contractors prior to disclosing any

 

20

--------------------------------------------------------------------------------




proprietary information. These agreements typically limit the rights of third
parties to use or disclose our confidential information, which include our trade
secrets. Despite the contractual provisions employed when working with third
parties, the need to share trade secrets and other confidential information
increases the risk that such trade secrets will become known by our competitors,
are inadvertently incorporated into the technology of others or are disclosed or
used in violation of these agreements. Given that our proprietary position is
based, in part, on our know-how and trade secrets, a competitor’s independent
discovery of our trade secrets or other unauthorized use or disclosure would
impair our competitive position and could have a material adverse effect on our
business.

 

In addition, these agreements would typically restrict the ability of our
advisors, employees, third-party contractors and consultants to publish data
that could potentially relate to our trade secrets, even though our agreements
may contain certain limited publication rights. For example, any academic
institution that we may collaborate with in the future can be, based on
customary practice, expected to be granted rights to publish data arising out of
such collaboration, provided that we are notified in advance and given the
opportunity to delay publication for a limited time period in order for us to
secure patent protection of IP rights arising from the collaboration, in
addition to the opportunity to remove confidential or trade secret information
from any such publication. In the future, we may also conduct joint research and
develop programs that may require us to share trade secrets under the terms of
such research. Despite our efforts to protect our trade secrets, our competitors
may discover our trade secrets, either through breach of our agreements with
third parties, independent development, publication of information by any of our
third-party collaborators or otherwise. A competitor’s discovery of our trade
secrets would impair our competitive position and have an adverse impact on our
business.

 

We may enter into license agreements with third parties with respect to SM-88
any other drug products we may develop that may place the development of SM-88
and any other drug products partially or entirely outside of our control, may
require us to relinquish important rights or may otherwise be on terms
unfavorable to us and, if our collaborations are not successful, SM-88 and any
other drug products we may choose to develop may not reach their full market
potential.

 

For financial and efficiency reasons, we may enter into licensing or
collaboration agreements with third parties. Collaborations, if any are entered
into, involving SM-88 and any other drug products we may develop, will be and
are subject to numerous risks, which may include, but are not limited to:

 

•collaborators may have significant discretion in determining the efforts and
resources that they will apply to collaborations;

•collaborators may not perform their obligations as expected;

•collaborators may not pursue development and commercialization of SM-88 or any
other drug candidate we may choose to develop or may elect not to continue or
renew development or commercialization programs based on clinical trial results,
changes in their strategic focus due to the acquisition of competitive products,
availability of funding or other external factors, such as a business
combination that diverts resources or creates competing priorities;

•collaborators may delay clinical trials, provide insufficient funding for a
clinical program, stop a clinical trial, abandon SM-88 or other drug candidate,
repeat or conduct new clinical trials or require a new formulation of SM-88 or
other drug candidate;

•collaborators could independently develop or develop with third parties,
products that compete directly or indirectly with SM-88;

•a collaborator with marketing, manufacturing and distribution rights to one or
more products may not commit sufficient resources to or otherwise not perform
satisfactorily in carrying out these activities;

•we could grant exclusive rights to our collaborators that would prevent us from
collaborating with others;

 

21

--------------------------------------------------------------------------------




•collaborators may not properly maintain or defend our IP rights or may use our
IP or proprietary information in a way that gives rise to actual or threatened
litigation that could jeopardize or invalidate our IP or proprietary information
or expose us to potential liability;

•collaborators may not aggressively or adequately pursue litigation against
Abbreviated New Drug Application (“ANDA”) filers or may settle such litigation
on unfavorable terms;

•disputes may arise between us and a collaborator that causes the delay or
termination of the research, development or commercialization of SM-88 or any
other drug product we may develop or results in costly litigation or arbitration
that diverts management attention and resources;

•collaborations may be terminated, sometimes at-will, without penalty;

•collaborators may own or co-own IP covering our products that results from our
collaborating with them and, in such cases, we would not have the exclusive
right to commercialize such IP; and

•a collaborator’s sales and marketing activities or other operations may not be
in compliance with applicable laws resulting in civil or criminal proceedings.

 

Risks Related to the Operation of our Company

 

Our future operational success depends on our ability to retain our key
executives and to attract, retain and motivate qualified personnel.

 

We are highly dependent on our chief executive officer, chief operating officer,
chief financial officer and the other members of our executive and scientific
teams. Our executives may terminate their employment with us at any time. The
loss of the services of any of these people could impede the achievement of our
research, development and commercialization objectives.

 

Recruiting and retaining qualified scientific, clinical, administrative,
operations, manufacturing and sales and marketing personnel will also be
critical to our success. We may not be able to attract and retain these
personnel on acceptable terms given the competition among numerous
pharmaceutical and biotechnology companies for similar personnel. In addition,
we rely on consultants and advisors, including scientific and clinical advisors,
to assist us in formulating our research and development, preparing filings and
communicating with the FDA and other regulatory authorities, preparing for and
the conducting of clinical trials and formulating commercialization strategies.
Our consultants and advisors may be employed or contracted by other businesses
in addition to ours and may have commitments with other entities that may limit
their availability to us.

 

To date, our drug discovery process and development program has been led by
Steve Hoffman, our chief executive and science officer who was Tyme’s chief
executive office prior to the Merger. He has been instrumental in providing
scientific, technical and business expertise. We do not currently maintain “key
person” insurance on Mr. Hoffman or any of our other executives or employees.
While we may, in the future, seek to obtain keyman insurance on Mr. Hoffman
and/or such other executives and employees, we may not be able to obtain the
insurance at favorable rates or at all. Any insurance proceeds we may receive
under such “key person” insurance may not adequately compensate us for the loss
of Mr. Hoffman’s or other insured’s services. Development of SM-88 could
ultimately continue without Mr. Hoffman’s or others’ contributions, but future
development of SM-88 and all other drug products in our pipeline would be
adversely affected without his continued involvement.

 

We expect to expand our development, regulatory and marketing capabilities and,
as a result, we may encounter difficulties in managing our growth, which could
disrupt our operations.

 

We currently have eight employees. Over the next several years, we expect to
experience significant growth in the number of our employees and the scope of
our operations, particularly in sales and marketing. To manage our anticipated
future growth, we must continue to implement and improve our

 

22

--------------------------------------------------------------------------------




managerial, operational and financial systems, continue to expand our facilities
and continue to recruit and train additional qualified personnel. Due to our
limited financial resources and the limited experience of our management team in
managing a company with such anticipated growth, we may not be able to
effectively manage the expansion of our operations or recruit and train
additional qualified personnel. Our current management has limited experience in
managing a company that had the research and development and operational growth
we anticipate for our Company. The physical expansion of our operations may lead
to significant costs and may divert our management and business development
resources. Any inability to manage growth could delay the execution of our
business plans or disrupt our operations.

 

Business disruptions (domestic and/or international) could seriously harm our
future revenue and financial condition and increase our costs and expenses.

 

Our operations could be subject to equipment failures, labor shortages, labor
strikes, earthquakes, power shortages, telecommunications failures, floods,
hurricanes, typhoons, fires, extreme weather conditions, terrorist activities,
medical epidemics, riots, crime, act of foreign enemies, war, nationalization,
government sanction, blockage, embargo and other natural or manmade disasters or
business interruptions. The occurrence of any of these business disruptions
could seriously harm our operations and financial condition and could increase
our costs and expenses.

 

Our corporate headquarters is located in New York. Our current and future,
third-party collaborators, future partners, supplies, CROs and investigational
sites are or will be, located throughout the U.S. or internationally and may be
located near major high-risk terrorist targets, earthquake faults, flood and
fire zones. The ultimate impact on us, our significant partners and suppliers as
well as our and their general infrastructures being located near major high-risk
terrorist targets, earthquake faults, flood and fire zones and being
consolidated in certain geographical areas is unknown, but our operations and
financial condition could suffer in the event of a major terrorist attack,
earthquake, fire, flood or other natural or manmade disaster.

 

Our business is also subject to risks associated with conducting international
business. If we obtain approval to commercialize any approved products outside
of the U.S., a variety of risks associated with international operations could
materially adversely affect our business. Some of our third-party collaborators,
future partners, suppliers, CROs and investigational sites could be located
outside the U.S. Accordingly, our future success could be harmed by a variety of
factors, which include but are not limited to:

 

•economic weakness, including inflation or political instability in particular
non-U.S. economies and markets;

•differing regulatory requirements for drug approvals in non-U.S. countries;

•potentially reduced protection for IP rights;

•difficulties in compliance with non-U.S. laws and regulations;

•changes in non-U.S. regulations and customs, tariffs and trade barriers;

•changes in non-U.S. currency exchange rates and currency controls;

•changes in a specific country’s or region’s political or economic environment;

•trade protection measures, import/export licensing requirements or other
restrictive actions by U.S. or non-U.S. governments;

•negative consequences from changes in tax laws;

•compliance with tax, employment, immigration and labor laws for employees
living or traveling abroad;

•workforce uncertainty in countries where labor unrest is more common than in
the U.S.;

 

23

--------------------------------------------------------------------------------




•difficulties associated with staffing and managing international operations,
including differing labor relations;

•production shortages resulting from any events affecting raw material supply or
manufacturing capabilities abroad; and

•business interruptions resulting from geo-political actions, including war and
terrorism or natural disasters including earthquakes, typhoons, floods and
fires.

 

Our internal computer systems or those of our CROs or other contractors or
consultants, may fail or suffer security breaches, which could result in a
material disruption of our drug development program.

 

Despite the implementation of security measures, our internal computer systems
and those of our CROs and other contractors and consultants are vulnerable to
damage from computer viruses, unauthorized access, natural disasters, terrorism,
war and telecommunication and electrical failures. While we believe we have not
experienced any such system failure, accident or security breach to date, if
such an event were to occur and cause interruptions in our operations, it could
result in a material disruption of our drug development program. For example,
the loss of clinical data from completed or ongoing clinical trials for SM-88
could result in delays in our regulatory approval efforts and significantly
increase our costs to recover or reproduce the data. To the extent that any
disruption or security breach was to result in a loss of or damage to our data
or applications or inappropriate disclosure of confidential or proprietary
information, we could incur liability and the further development of SM-88 could
be delayed.

 

Substantial amounts of information concerning our products, employees,
consultants, vendors, service providers and ongoing business are stored
digitally and are subject to threats of theft, tampering, or other intrusion.

 

We collect and maintain information in digital form that is necessary to conduct
our business. This digital information includes, but is not limited to,
confidential and proprietary information as well as personal information
regarding our employees, consultants, CROs, CMOs, patients participating in our
clinical trials and others. Data maintained in digital form is subject to the
risk of intrusion, tampering, and theft. We have established physical,
electronic, and organizational measures to safeguard and secure our systems to
prevent a data compromise, and rely on commercially available systems, software,
tools and monitoring to provide security for the processing, transmission and
storage of digital information. We are monitoring the abilities of such measures
and will seek additional enhancements of the measures as necessary. However, the
development and maintenance of these systems is costly and requires ongoing
monitoring and updating as technologies change and efforts to overcome security
measures become increasingly more sophisticated. Despite our efforts, the
possibility of a future data compromise cannot be eliminated entirely, and risks
associated with intrusion, tampering and theft remain. In addition, we provide
confidential, proprietary and personal information to third parties when it is
necessary to pursue our business objectives. While we obtain assurances that
these third parties will protect this information and, where appropriate,
monitor the protections employed by these third parties, there is a risk the
confidentiality of data held by third parties may be compromised. If our data
systems are compromised, our business operations may be impaired, we may lose
profitable opportunities or the value of those opportunities may be diminished,
and we may lose revenue as a result of unlicensed use of our intellectual
property. If personal information of our employees, consultants, CROs, CMOs,
patients participating in our clinical trials and such others is
misappropriated, our reputation with our employees, consultants, CROs, CMOs,
patients participating in our clinical trials and others may be injured
resulting in loss of business and/or morale, and we may incur costs to remediate
possible injury to such parties or be required to pay fines or take other action
with respect to judicial or regulatory actions arising out of such incidents.

 

Our business and operations would suffer in the event of system failures.

 

24

--------------------------------------------------------------------------------




Despite the implementation of security measures, our internal computer systems,
and those of our CROs and other third parties on which we rely, are vulnerable
to damage from computer viruses, unauthorized access, natural disasters,
terrorism, war and telecommunication and electrical failures. If such an event
were to occur and cause interruptions in our operations, it could result in a
material disruption of our drug development programs. For example, the loss of
clinical trial data from completed or ongoing or planned clinical trials could
result in delays in our regulatory approval efforts and significantly increase
our costs to recover or reproduce the data. To the extent that any disruption or
security breach were to result in a loss of or damage to our data or
applications, or inappropriate disclosure of confidential or proprietary
information, we could incur liability and the further development of our product
candidates could be delayed.

 

We rely significantly on information technology and any failure, inadequacy,
interruption or security lapse of that technology, including any cybersecurity
incidents, could harm our ability to operate our business effectively.

 

Cybersecurity attacks are evolving and include, but are not limited to,
malicious software, attempts to gain unauthorized access to data and other
electronic security breaches that could lead to disruptions in systems,
misappropriation of our confidential or otherwise protected information and
corruption of data. Cybersecurity incidents resulting in the failure of our
systems to operate effectively or to integrate with other systems, including
those of third-parties with whom we rely on for research, clinical trial
services or other business and administrative services, or a breach in security
or other unauthorized access of these systems, may affect our ability to manage
and maintain our operations. A breach in security, unauthorized access resulting
in misappropriation, theft, or sabotage with respect to our proprietary and
confidential information, including research or clinical data, could require
significant investments of capital and time to remediate and could adversely
affect our business, financial condition and results of operations.

 

Risks Related to Intellectual Property

 

Our ability to successfully commercialize our technology and drug candidate may
be materially adversely affected if we are unable to obtain and maintain
effective IP.

 

Our success is largely dependent on our ability to obtain and maintain patent
and other IP protection in the U.S. and in other countries with respect to our
proprietary technology and drug candidates. In some circumstances, we may not
have the right to control the preparation, filing and prosecution of patent
applications or to maintain or enforce the patents, covering technology or
products that we license to third parties or, conversely, that we may license
from third parties. Therefore, if we are subject to patent infringement, we
cannot be certain that these patents and applications will be prosecuted and
enforced in a manner consistent with the best interests of our business. In
addition, if third parties who license patents to us or from us fail to maintain
such patents or lose rights to those patents, licensing rights may be reduced or
eliminated.

 

We have sought to protect our proprietary position by filing patent applications
in the U.S. and abroad related to our novel technologies and products that are
important to our business. This process is expensive and time-consuming and we
may not be able to file and prosecute all necessary or desirable patent
applications at a reasonable cost or in a timely manner. In addition, we may not
pursue or obtain patent protection in all relevant markets. It is also possible
that we fail to identify patentable aspects of our research and development
output before it is too late to obtain patent protection. Our pending and future
patent applications may be insufficient to protect our technology or products,
completely or in part. In addition, existing and any future patents we obtain
may not be extensive enough to prevent others from using our technologies or
from developing competing drugs and technologies.

 

25

--------------------------------------------------------------------------------




The patent position of specialty pharmaceutical and biotechnology companies
generally is highly uncertain and involves complex legal and factual questions
for which many legal principles remain unresolved. In recent years, patent
rights have been the subject of significant litigation and, as a result, the
issuance, scope, validity, enforceability and commercial value of our patent
rights are highly uncertain. Our pending and future patent applications may
result in patents not being issued to us in the U.S. or in other countries.
Changes in either the patent laws or interpretation of patent laws in the U.S.
and other countries may diminish the value of our patents or narrow the scope of
our patent protection. In addition, the laws of foreign countries may not
protect our rights to the same extent as the laws of the U.S. Publications of
discoveries in scientific literature often lag behind the actual discoveries and
patent applications in the U.S. and other countries are typically not published
until 18 months after filing or in some cases not at all. Therefore, we cannot
be certain that we were the first to make the inventions claimed in our patents
or pending patent applications or that we were the first to file for patent
protection of such inventions. In addition, the United States Patent and
Trademark Office or USPTO, might require that the term of a patent issuing from
a pending patent application be disclaimed and limited to the term of another
patent that is commonly owned or names a common inventor. As a result, the
issuance, scope, validity, enforceability and commercial value of our patent
rights is highly uncertain.

 

Recent or future patent reform legislation could increase the uncertainties and
costs surrounding the prosecution of our patent applications and the enforcement
or defense of our issued patents. In March of 2013, under the recently enacted
Leahy-Smith America Invents Act or America Invents Act, the U.S. moved from a
“first to invent” to a “first-to-file” system. Under a “first-to-file” system,
assuming the other requirements for patentability are met, the first inventor to
file a patent application generally will be entitled to a patent on the
invention regardless of whether another inventor had made the invention earlier.
The America Invents Act includes a number of other significant changes to U.S.
patent law, including provisions that affect the way patent applications are
prosecuted, redefine prior art and establish a new post-grant review system. The
effects of these changes are currently unclear as the USPTO only recently
developed new regulations and procedures in connection with the America Invents
Act and many of the substantive changes to patent law, including the
“first-to-file” provisions, only became effective in 2013. In addition, the
courts have yet to address any of these provisions and the applicability of the
Act and new regulations on specific patents have not been determined and would
need to be reviewed. However, the America Invents Act and its implementation
could increase the uncertainties and costs surrounding the prosecution of our
patent applications and the enforcement or defense of our issued patents, all of
which could have a material adverse effect on our business and financial
condition. We may become involved in opposition, interference, derivation, inter
parties review or other proceedings that challenge our patent rights or the
patent rights of others and the outcome of any proceedings are highly uncertain.
An adverse determination in any such proceeding could reduce the scope of or
invalidate, our patent rights, allowing third parties to commercialize our
technology or drug products and compete directly with us, without payment to us
or result in our inability to manufacture or commercialize products without
infringing third-party patent rights.

 

Even if our patent applications issue as patents, they may not issue in a form
that will provide us with any meaningful protection, prevent competitors from
competing with us or otherwise provide us any competitive advantage. Our
competitors may be able to circumvent our owned or licensed patents by
developing similar or alternative technologies or drugs in a non-infringing
manner. The issuance of a patent is not conclusive as to its scope, validity or
enforceability and our owned and licensed patents may be challenged in the
courts or patent offices in the U.S. and abroad. Such challenges may result in
the patent claims of our owned or licensed patents being narrowed, invalidated
or held unenforceable. This could limit our ability to stop or prevent us from
stopping others from using or commercializing similar or identical technology
and drugs or limit the duration of the patent protection of our technology and
drugs. Given the amount of time required for the development, testing and
regulatory review of new drug

 

26

--------------------------------------------------------------------------------




candidates, patents protecting our drug might expire before or shortly after
SM-88 or any other drug product we develop is commercialized. As a result, our
patent portfolio may not provide us with sufficient rights to exclude others
from commercializing products similar or identical to our drug products or
otherwise provide us with a competitive advantage.

 

We may not be able to protect our IP rights throughout the world.

 

Filing, prosecuting and defending patents for SM-88 or any other drug product we
may develop throughout the world would be prohibitively expensive. Competitors
may use our technologies in countries where we have not obtained patent
protection to develop their own drugs and, further, may export otherwise
infringing products to territories where we have patent protection but where
enforcement is not as strong as in the U.S. These products may compete with our
drug products in countries where we do not have any issued patents and our
patent claims or other IP rights may not be effective or sufficient to prevent
them from so competing. Many companies have encountered significant problems in
protecting and defending IP rights in foreign countries. The legal systems of a
number of countries, particularly a number of developing countries, do not favor
the enforcement of patents and other IP protection, including those relating to
biopharmaceuticals, which could make it difficult for us to stop the
infringement of our patents or marketing of competing products against third
parties in violation of our proprietary rights. Further, the initiation of
proceedings to enforce or protect our patent rights in foreign countries could
result in substantial cost and divert our efforts and attention from other
aspects of our business.

 

Obtaining and maintaining our patent protection depends upon compliance with
various procedural, document submission, fee payment and other requirements
imposed by governmental patent agencies. Our patent protection could be reduced
or eliminated for noncompliance with these requirements.

 

The USPTO and various non-U.S. patent agencies require compliance with a number
of procedural, documentary, fee payment and other provisions during and
following the patent prosecution process. Our failure to comply with such
requirements could result in abandonment or lapse of a patent or patent
application, which would result in partial or complete loss of patent rights in
the relevant jurisdiction. In such an event, competitors might be able to enter
the market earlier than would have been the case if our patents were in force.

 

We may become involved in lawsuits or other proceedings to protect or enforce
our patents or other IP, which could be expensive, time-consuming and
unsuccessful.

 

Competitors may infringe or otherwise violate our patents, trademarks,
copyrights or other IP. To counter infringement or unauthorized use, we or our
licensees may be required to file infringement claims, which can be expensive
and time-consuming. For example, if we need to file patent infringement lawsuits
in the future against manufacturers of generic pharmaceuticals that have filed
ANDAs with the FDA seeking approval to manufacture and sell generic versions of
SM-88 or any other drug product we may develop, we anticipate that the
prosecution of such lawsuits will require a significant amount of time and
attention from our chief executive officer, chief financial officer and other
senior executives. In addition, in a patent infringement proceeding, a court may
decide that our patent is invalid or unenforceable or may refuse to stop the
other party from using the technology at issue on the grounds that our patents
do not cover the technology in question. An adverse result in the litigation or
proceeding could put one or more of our patents at risk of being invalidated or
interpreted narrowly. Such a result could limit our ability to prevent others
from using or commercializing similar or identical technology and drugs, limit
our ability to prevent others from launching generic versions of our drug
products and could limit the duration of patent protection for our products, all
of which could have a material adverse effect on our business. A successful
challenge to our patents could reduce or eliminate our right to receive
royalties. Furthermore,

 

27

--------------------------------------------------------------------------------




because of the substantial amount of discovery required in connection with IP
litigation, there is a risk that some of our confidential information could be
compromised by disclosure during litigation.

 

Our commercial success depends significantly on our ability to operate without
infringing the patents and other proprietary rights of third parties.

 

Our success will depend in part on our ability to operate without infringing the
proprietary rights of third parties. Other entities may have or obtain patents
or proprietary rights that could limit our ability to make, use, sell, offer for
sale or import/export SM-88, or any other approved drug, or impair our
competitive position.

 

Patents could be issued to third parties that we may ultimately be found to
infringe. Third parties may have or obtain valid and enforceable patents or
proprietary rights that could block us from developing drug candidates using our
technology. Our failure to obtain a license to any technology that we require
may materially harm our business, financial condition and results of operations.
Moreover, our failure to maintain a license to any technology that we require
for our drug products may also materially harm our business, financial condition
and results of operations. Furthermore, we would be exposed to a threat of
litigation.

 

In the pharmaceutical industry, significant litigation and other proceedings
regarding patents, patent applications, trademarks and other IP rights have
become commonplace. The types of situations in which we may become a party to
such litigation or proceedings include:

 

•we or our collaborators, may initiate litigation or other proceedings against
third parties seeking to invalidate the patents held by those third parties or
to obtain a judgment that our drugs or processes do not infringe those third
parties’ patents;

•if our competitors file patent applications that claim technology also claimed
by us or our licensors or collaborators, we or our licensors or collaborators
may be required to participate in interference or opposition proceedings to
determine the priority of invention, which could jeopardize our patent rights
and potentially provide a third-party with a dominant patent position;

•if third parties initiate litigation claiming that our processes or products
infringe their patent or other IP rights, we and our licensors or collaborators
will need to defend against such proceedings; and

•if a license to necessary drug technology is terminated, the licensor may
initiate litigation claiming that our processes or products infringe or
misappropriate their patent or other IP rights and/or that we breached our
obligations under the license agreement and we and our collaborators would need
to defend against such proceedings.

 

These lawsuits would likely be costly and could affect our results of operations
and divert the attention of our management and scientific personnel. There is a
risk that a court would decide that we or our collaborators are infringing the
third party’s patents and would order us or our collaborators to stop the
activities covered by the patents. In that event, we or our collaborators may
not have a viable alternative to the technology protected by the patent and may
need to halt work on the affected drug candidate or cease commercialization of
an approved product. In addition, there is a risk that a court will order us or
our collaborators to pay the other party damages. An adverse outcome in any
litigation or other proceeding could subject us to significant liabilities to
third parties and require us to cease using the technology that is at issue or
to license the technology from third parties. We may not be able to obtain any
required licenses on commercially acceptable terms or at all. Any of these
outcomes could have a material adverse effect on our business.

 

The pharmaceutical and biotechnology industries have produced a significant
number of patents and it may not always be clear to industry participants,
including us, which patents cover various types of

 

28

--------------------------------------------------------------------------------




products or methods of use. The coverage of patents is subject to interpretation
by the courts and the interpretation is not always uniform or predictable. If we
are sued for patent infringement, we would need to demonstrate that our products
or methods do not infringe the patent claims of the relevant patent or that the
patent claims are invalid. We may not be able to do this because proving
invalidity is difficult. For example, in the U.S., proving invalidity requires a
showing of clear and convincing evidence to overcome the presumption of validity
enjoyed by issued patents. Even if we are successful in these proceedings, we
may incur substantial costs and divert management’s time and attention in
pursuing these proceedings, which could have a material adverse effect on us. If
we are unable to avoid infringing the patent rights of others, we may be
required to seek a license, defend an infringement action or challenge the
validity of the patents in court. We may not have sufficient resources to bring
these actions to a successful conclusion. In addition, if we do not obtain a
license, develop or obtain non-infringing technology, fail to defend an
infringement action successfully or have infringed patents declared invalid, we
may incur substantial monetary damages, encounter significant delays in bringing
SM-88 or any other drug candidate to market and be precluded from manufacturing
or selling one or more of our drug products.

 

As noted previously, the cost of any patent litigation or other proceeding, even
if resolved in our favor, could be substantial. Some of our competitors may be
able to sustain the cost of such litigation and proceedings more effectively
than we can because of their substantially greater resources. Uncertainties
resulting from the initiation and continuation of patent litigation or other
proceedings could have a material adverse effect on our ability to compete in
the marketplace. Patent litigation and other proceedings may also absorb
significant management time.

 

We may not be successful in obtaining or maintaining necessary rights to IP
through acquisitions and in-licenses.

 

Because our drugs may require the use of proprietary rights held by third
parties, the growth of our business will likely depend in part on our ability to
acquire, in-license, maintain or use these proprietary rights. In addition, our
drug products may require specific formulations to work effectively and
efficiently and the rights to these formulations may be held by others. We may
be unable to acquire or in-license any compositions, methods of use, processes
or other third-party IP rights from third parties that we identify as necessary
for one or more of our drug candidates. The licensing and acquisition of
third-party IP rights is a competitive area and a number of more established
companies are also pursuing strategies to license or acquire third-party IP
rights that we may consider attractive. These established companies may have a
competitive advantage over us due to their size, cash resources and greater
clinical development and commercialization capabilities.

 

For example, we may sometimes need to collaborate with U.S. and non-U.S.
academic institutions to accelerate our nonclinical research or development
under written agreements with these institutions. Typically, these institutions
could provide us with an option to negotiate a license to any of the
institution’s rights in technology resulting from our collaboration. Regardless
of such option, we may be unable to negotiate a license within the specified
timeframe or under terms that are acceptable to us. If we are unable to do so,
the institution may offer the IP rights to other parties, potentially blocking
our ability to pursue the applicable drug candidate or program.

 

In addition, companies that perceive us to be a competitor may be unwilling to
assign or license rights to us. We also may be unable to license or acquire
third-party IP rights on terms that would allow us to make an appropriate return
on our investment. If we are unable to successfully obtain a license to
third-party IP rights necessary for the development of our drug products, we may
have to abandon its development and therefore, our business and financial
condition could suffer.

 

29

--------------------------------------------------------------------------------




We may be unable to protect the confidentiality of our trade secrets, thus
harming our business and competitive position.

 

In addition to our patented technology and drug, we rely upon trade secrets,
including unpatented know-how, technology and other proprietary information to
develop and maintain our competitive position, which we seek to protect, in
part, by confidentiality agreements with our current and future employees, as
well as our collaborators and consultants. We also have agreements with our
employees and selected consultants that obligate them to assign their inventions
to us. However, while it is our policy to require our employees and contractors
who may be involved in the conception or development of IP to execute such
agreements, we may be unsuccessful in executing such an agreement with each
party who in fact conceives or develops IP that we regard as our own. In
addition, it is possible that technology relevant to our business will be
independently developed by a person that is not a party to such an agreement.
While to our knowledge the confidentiality of our trade secrets has not been
compromised, if the employees, consultants or collaborators that are parties to
these agreements breach or violate the terms of these agreements, we may not
have adequate remedies for any such breach or violation and we could lose our
trade secrets through such breaches or violations. Further, our trade secrets
could be disclosed, misappropriated or otherwise become known or be
independently discovered by our competitors. In addition, IP laws in foreign
countries may not protect our IP to the same extent as the laws of the U.S. If
our trade secrets are disclosed or misappropriated, it would harm our ability to
protect our rights and adversely affect our business.

 

We may be subject to claims that our employees and outside contractors have
wrongfully used or disclosed IP from their former employers and clients. IP
litigation or proceedings could cause us to spend substantial resources and
distract our personnel from their normal responsibilities.

 

Although we will try to ensure that our employees and outside contractors do not
use the proprietary information or the know-how of others in their work for us
and we have no knowledge of any instances of wrongful use or disclosure by our
employees and outside contractors to date, we may be subject to claims that we
or these employees and outside contractors have used or disclosed IP, including
trade secrets or other proprietary information from their former employers or
clients. Litigation may be necessary to defend our Company against these claims.
If we fail in defending any such claims, in addition to paying monetary damages,
we may lose valuable IP rights, personnel or consulting services. Even if we are
successful in defending against such claims, litigation or other legal
proceedings relating to IP claims may cause us to incur significant expenses and
could distract our scientific and management personnel from their normal
responsibilities. In addition, there could be public announcements of the
results of hearings, motions or other interim proceedings or developments.
Should this occur and securities analysts or investors perceive these results to
be negative, it could have a substantial adverse effect on the price of our
common stock. This type of litigation or proceeding could substantially increase
our operating losses and reduce resources available to us for development
activities. We may not have sufficient financial or other resources to
adequately conduct such litigation or proceedings. Some of our competitors may
be able to sustain the costs of such litigation or proceedings more effectively
than we can because of their substantially greater financial resources.
Uncertainties resulting from the initiation and continuation of patent
litigation or other IP-related proceedings could adversely affect our ability to
compete in the marketplace.

 

If we do not obtain protection under the Hatch-Waxman Amendments and similar
non-U.S. legislation for extending the term of patents covering SM-88 and any
other drug product we may develop, our business may be materially harmed.

 

Depending upon the timing, duration and conditions of FDA marketing approval of
SM-88 and any other drug product we may develop in the future, one or more of
our U.S. patents may be eligible for limited

 

30

--------------------------------------------------------------------------------




patent term extension under the Drug Price Competition and Patent Term
Restoration Act of 1984, referred to as the Hatch-Waxman Amendments and similar
legislation in the EU. The Hatch-Waxman Amendments permit a patent term
extension of up to five years for a patent covering an approved drug as
compensation for effective patent term lost during drug development and the FDA
regulatory review process. However, we may not receive an extension if we fail
to apply within applicable deadlines, fail to apply prior to expiration of
relevant patents or otherwise fail to satisfy applicable requirements. Moreover,
the length of the extension could be less than we request. If we are unable to
obtain patent term extension or the term of any such extension is less than we
request, the period during which we can enforce our patent rights for that drug
will be shortened and our competitors may obtain approval to market competing
products sooner. As a result, our revenue could be materially reduced.

 

If our trademarks and trade names are not adequately protected, then we may not
be able to build name recognition in our markets of interest and our business
may be adversely affected.

 

Our registered or unregistered trademarks or trade names, to the extent we
obtain and use them, may be challenged, infringed, circumvented, declared
generic or determined to be infringing on other marks. We may not be able to
protect our rights to these trademarks and trade names, which we need to build
name recognition among potential partners or customers in our markets of
interest. At times, competitors may adopt trade names or trademarks similar to
ours, thereby impeding our ability to build brand identity and possibly leading
to market confusion. In addition, there could be potential trade name or
trademark infringement claims brought by owners of other registered trademarks
or trademarks that incorporate variations of our registered or unregistered
trademarks or trade names. Over the long term, if we are unable to establish
name recognition based on our trademarks and trade names, then we may not be
able to compete effectively and our business may be adversely affected. Our
efforts to enforce or protect our proprietary rights related to trademarks,
trade secrets, domain names, copyrights or other IP may be ineffective and could
result in substantial costs and a diversion of resources and could adversely
affect our financial condition or results of operations.

 

Risks Related to Government Regulations

 

Health care reform measures could hinder or prevent the commercial success of
SM-88 any other drug product we may develop.

 

In the U.S., there have been and we expect there will continue to be, a number
of legislative and regulatory changes to the healthcare system that could affect
our future revenue and profitability and the future revenue and profitability of
our potential customers. Federal and state lawmakers regularly propose and, at
times, enact legislation that would result in significant changes to the
healthcare system, some of which are intended to contain or reduce the costs of
medical products and services. For example, one of the most significant health
care reform measures in decades, the Patient Protection and Affordable Care Act,
as amended by the Health Care and Education Affordability Reconciliation Act was
enacted in 2010 (“PPACA”). PPACA contains a number of provisions, including
those governing enrollment in federal healthcare programs, reimbursement changes
and fraud and abuse measures, all of which will affect existing government
healthcare programs and will result in the development of new programs. PPACA,
among other things:

 

•imposes a non-deductible annual fee on entities that manufacture or import
certain branded prescription drugs;

•increases the minimum level of Medicaid rebates payable by manufacturers of
brand-name drugs from 15.1% to 23.1%;

•requires collection of rebates for drugs paid by Medicaid managed care
organizations; and

 

31

--------------------------------------------------------------------------------




•provides for a new Medicare Part D coverage gap discount program, in which
manufacturers must agree to offer 50% point-of-sale discounts off negotiated
prices of applicable branded drugs to eligible beneficiaries during their
coverage gap period, as a condition for the manufacturer’s outpatient drugs to
be covered under Medicare Part D.

 

While the U.S. Supreme Court upheld most of the constitutional elements of PPACA
in June 2012, other legal challenges are still pending final adjudication in
several jurisdictions. In addition, Congress has also proposed a number of
legislative initiatives, including possible repeal of PPACA. At this time, it
remains unclear whether there will be any changes made to PPACA, whether to
certain provisions or its entirety. We can provide no assurance that PPACA, as
currently enacted or as amended in the future, will not adversely affect our
business and financial results and we cannot predict how future federal or state
legislative or administrative changes relating to health care reform will affect
our business.

 

The continuing efforts of the government, insurance companies, managed care
organizations and other payors of health care services to contain or reduce
costs of health care may, among other things, adversely affect:

 

•our ability to set a price we believe is fair for our drug products;

•our ability to generate revenue and achieve or maintain profitability; and

•the availability of capital.

 

If we fail to comply with healthcare regulations, we could face substantial
penalties and our business, operations and financial condition could be
adversely affected.

 

Certain federal and state healthcare laws and regulations pertaining to fraud
and abuse and patients’ rights are and will be, applicable to our business. We
could be subject to healthcare fraud and abuse and patient privacy regulation by
both the federal government and the states in which we conduct our business. The
regulations that may affect our ability to operate include, but are not limited
to:

 

•the federal healthcare program Anti-Kickback Statute, which prohibits knowingly
and willfully offering, soliciting, receiving or providing any remuneration
(including any kickback, bribe or rebate), directly or indirectly, overtly or
covertly, in cash or in kind, in exchange for or to induce either the referral
of an individual for or the purchase order, lease or recommendation of any good,
facility, item or service for which payment may be made, in whole or in part,
under federal healthcare programs, such as the Medicare and Medicaid programs;

•the federal false claims laws and civil monetary penalty laws, which prohibit,
among other things, individuals or entities from knowingly presenting or causing
to be presented, false or fraudulent claims for payment or approval or knowingly
using false statements, to obtain payment from the federal government and which
may apply to entities like us which provide coding and billing advice to
customers;

•the federal Health Insurance Portability and Accountability Act of 1996
(“HIPAA”) which created new federal criminal statutes that prohibit knowingly
and willfully executing or attempting to execute, a scheme to defraud any
healthcare benefit program or obtain, by means of false or fraudulent pretenses,
representations or promises, any of the money or property owned by or under the
custody or control of, any healthcare benefit program, regardless of the payor
(e.g., public or private) and knowingly and willfully falsifying, concealing or
covering up by any trick or device a material fact or making any materially
false statements in connection with the delivery of or payment for, healthcare
benefits, items or services relating to healthcare matters;

•the federal physician self-referral law, commonly known as the Stark Law, which
prohibits a physician from making a referral to an entity for certain designated
health services reimbursed by Medicare or Medicaid if the physician or a member
of the physician’s family has a financial

 

32

--------------------------------------------------------------------------------




relationship with the entity and which also prohibits the submission of any
claims for reimbursement for designated health services furnished pursuant to a
prohibited referral;



•the federal transparency requirements under PPACA require manufacturers of
drugs, devices, biologicals and medical supplies for which payment is available
under Medicare, Medicaid or the Children’s Health Insurance Program (with
certain exceptions) to report annually to the U.S. Department of Health and
Human Services or HHS, information related to physician payments and other
transfers of value made to physicians (defined to include doctors, dentists,
optometrists, podiatrists and chiropractors) and teaching hospitals, as well as
certain ownership and investment interests held by physicians and their
immediate family members;

•HIPAA, as amended by the Health Information Technology for Economic and
Clinical Health Act of 2009 (HITECH) and their respective implementing
regulations, which governs the conduct of certain electronic healthcare
transactions and protects the security and privacy of protected health
information; and

•state law equivalents of each of the above federal laws, such as anti-kickback,
false claims and transparency laws which may be broader in scope and apply to
items or services reimbursed by any third-party payor, including commercial
insurers.

 

PPACA, among other things, amended the intent standard of the federal
Anti-Kickback Statute and criminal healthcare fraud statutes to a stricter
standard such that a person or entity no longer needs to have actual knowledge
of this statute or specific intent to violate it. In addition, PPACA codified
case law that a claim including items or services resulting from a violation of
the federal Anti-Kickback Statute constitutes a false or fraudulent claim for
purposes of the federal False Claims Act.

 

If our operations are found to be in violation of any of the laws described
above or any other governmental regulations that apply to us, we may be subject
to penalties, including civil, criminal and/or administrative penalties,
damages, fines, disgorgement and possible exclusion from participation in
Medicare, Medicaid and other federal healthcare programs, contractual damages,
reputational harm, diminished profits and future earnings and the curtailment or
restructuring of our operations, any of which could adversely affect our ability
to operate our business and our financial results. Any action against us for
violation of these or other laws, even if we successfully defend against it,
could cause us to incur significant legal expenses and divert our management’s
attention from the operation of our business. Moreover, achieving and sustaining
compliance with applicable federal and state privacy, security and fraud laws
may prove costly.

 

Because we and our suppliers are subject to environmental, health and safety
laws and regulations, we may become exposed to liability and substantial
expenses in connection with environmental compliance or remediation activities,
which may adversely affect our business and financial condition.

 

Our operations, including our discovery, development, testing, research and
manufacturing activities, are subject to numerous environmental, health and
safety laws and regulations. These laws and regulations govern, among other
things, the controlled use, handling, release and disposal of and the
maintenance of a registry for, hazardous materials and biological materials,
such as chemical solvents, human cells, carcinogenic compounds, mutagenic
compounds and compounds that have a toxic effect on reproduction, laboratory
procedures and exposure to blood-borne pathogens. If we fail to comply with such
laws and regulations, we could be subject to fines or other sanctions.

 

As with other companies engaged in activities similar to ours, we face a risk of
environmental liability inherent in our current and historical activities,
including liability relating to release of or exposure to, hazardous or
biological materials. Environmental, health and safety laws and regulations are
becoming more stringent. We may be required to incur substantial expenses in
connection with future environmental compliance or remediation activities, in
which case, our production and development

 

33

--------------------------------------------------------------------------------




efforts may be interrupted or delayed and our financial condition and results of
operations may be materially adversely affected.

 

The third parties with whom we contract to manufacture SM-88 or any other drug
products we may develop are also subject to these and other environmental,
health and safety laws and regulations. Liabilities they incur pursuant to these
laws and regulations could result in significant costs or, in certain
circumstances, an interruption in operations, any of which could adversely
affect our business and financial condition if we are unable to find an
alternate supplier in a timely manner.

 

Our employees may engage in misconduct or other improper activities, including
noncompliance with regulatory standards and requirements.

 

We are exposed to the risk of employee fraud or other misconduct. Misconduct by
employees could include intentional failures to comply with FDA or EMA
regulations, to provide accurate information to the FDA or EMA or intentional
failures to report financial information or data accurately or to disclose
unauthorized activities to us. Employee misconduct could also involve the
improper use of information obtained in the course of clinical trials, which
could result in regulatory sanctions and serious harm to our reputation and
subjects. We have adopted a code of conduct, but it is not always possible to
identify and deter employee misconduct. The precautions we take to detect and
prevent this activity may not be effective in controlling unknown or unmanaged
risks or losses or in protecting us from governmental investigations or other
actions or lawsuits stemming from a failure to comply with these laws or
regulations. If any such actions are instituted against us and we are not
successful in defending ourselves or asserting our rights, those actions could
have a significant impact on our business, including the imposition of
significant fines or other sanctions.

 

If generic manufacturers use litigation and regulatory means to obtain approval
for generic versions of products on which our future revenue depends, our
business will suffer.

 

Under the U.S. Food, Drug and Cosmetic Act (“FDCA”), the FDA can approve an ANDA
for a generic version of a branded drug without the ANDA applicant undertaking
the clinical testing necessary to obtain approval to market a new drug. In place
of such clinical trials, an ANDA applicant usually needs only to submit data
demonstrating that its drug has the same active ingredient(s) and is
bioequivalent to the branded product, in addition to any data necessary to
establish that any difference in strength, dosage form, inactive ingredients or
delivery mechanism does not result in different safety or efficacy profiles, as
compared to the reference drug.

 

FDCA requires that an applicant for approval of a generic form of a branded drug
certify either that its generic drug does not infringe any of the patents listed
by the owner of the branded drug in the Approved Drug Products with Therapeutic
Equivalence Evaluations, also known as the Orange Book, or that those patents
are not enforceable. This process is known as a Paragraph IV Challenge. Upon
receipt of the Paragraph IV notice, the owner has 45 days to bring a patent
infringement suit in federal district court against the company seeking ANDA
approval of a drug covered by one of the owner’s patents. The discovery, trial
and appeals process in such suits can take several years. If this type of suit
is commenced, FDCA provides a 30-month stay on the FDA’s approval of the
competitor’s application. This type of litigation is often time-consuming,
costly and may result in generic competition if the patents at issue are not
upheld or if the generic competitor is found not to infringe upon the owner’s
patents. If the litigation is resolved in favor of the ANDA applicant or the
challenged patent expires during the 30-month stay period, the stay is lifted
and the FDA may thereafter approve the application based on the usual standards
for approval of ANDAs.

 

34

--------------------------------------------------------------------------------




For various strategic and commercial reasons, manufacturers of generic
medications frequently file ANDAs shortly after FDA approval of a branded drug
regardless of the perceived strength and validity of the patents associated with
such products. Based on these past practices, we believe it is likely that one
or more such generic manufacturers will file ANDAs with respect to SM-88, if
approved by the FDA, prior to the expiration of the patents related to those
compounds.

 

The filing of an ANDA as described above with respect to any of our products
could have an adverse impact on our stock price. Moreover, if any such ANDAs
were to be approved and the patents covering the relevant products were not
upheld in litigation or if a generic competitor were found not to infringe these
patents, the resulting generic competition would negatively affect our business,
financial condition and results of operations.

 

The marketing of SM-88, if approved, will be limited to use for the treatment of
specific cancer indications and, if we want to expand the indications for which
these drug candidates may be marketed, additional regulatory approvals will need
to be obtained, which may not be granted.

 

We are currently seeking regulatory approval of SM-88 for the treatment of
metastatic breast cancer. If SM-88 is approved, the FDA will restrict our
ability to market or advertise SM-88 for other indications, which could limit
physician and patient adoption. We may attempt to develop, promote and
commercialize new treatment indications and protocols for additional indications
for SM-88, but we cannot predict when or if the approval required to do so will
be received. In addition, we would be required to conduct additional clinical
trials to support approvals for additional indications for SM-88, which would be
time-consuming and expensive and may produce results that do not support
regulatory approvals. If we do not obtain additional regulatory approvals, our
ability to expand our business will be limited.

 

If SM-88 is approved for marketing and we are found to have improperly promoted
off-label uses or if physicians misuse our products or use our products
off-label, we may become subject to prohibitions on the sale or marketing of our
products, significant fines, penalties, sanctions and drug liability claims.
Additionally, our image and reputation within the industry and marketplace could
be harmed.

 

The FDA and other regulatory agencies strictly regulate the marketing and
promotional claims that are made about approved drugs. In particular, a drug may
not be promoted for use or indications that are not approved by the FDA or such
other regulatory agencies as reflected in the product’s approved labeling. For
example, if we receive marketing approval for SM-88 for the treatment of
metastatic breast cancer, the first indication we are pursuing, we cannot
prevent physicians from using SM-88 for their patients in a manner that is
inconsistent with the approved label. If we are found to have promoted such
off-label uses prior to FDA approval for the applicable indication(s), we may
receive warning letters and become subject to significant liability, which would
materially harm our business. The federal government has levied large civil and
criminal fines against companies for alleged improper promotion and has enjoined
several companies from engaging in off-label promotion. If we become the target
of such an investigation or prosecution based on our marketing and promotional
practices, we could face similar sanctions, which would materially harm our
business. In addition, management’s attention could be diverted from our
business operations, significant legal expenses could be incurred and our
reputation could be damaged. The FDA has also requested that companies enter
into consent decrees or permanent injunctions under which specified promotional
conduct is changed or curtailed. If we are deemed by the FDA to have engaged in
the promotion of our products for off-label use, we could be subject to FDA
prohibitions on the sale or marketing of our products or significant fines and
penalties and the imposition of these sanctions could also affect our reputation
and position within the industry.

 

35

--------------------------------------------------------------------------------




Physicians may also misuse our products, potentially leading to adverse results,
side effects or injury, which may lead to drug liability claims. If our products
are misused, we may become subject to costly litigation by our customers or
their patients. Drug liability claims could divert management’s attention from
our core business, be expensive to defend and result in sizable damage awards
against us that may not be covered by liability insurance. Furthermore, the use
of our products for indications other than those approved by the FDA may not
effectively treat such conditions, which could harm our reputation in the
marketplace among physicians and patients. Any of these events could harm our
business and results of operations and cause our stock price to decline.

 

Additionally, as with an existing number of previously approved therapeutics to
treat cancer, the FDA may require us to educate health care providers and
patients about the proper use and administration of SM-88 or any other drug
products we develop in the future and obtain FDA approval to market.

 

Being a public company is expensive and administratively burdensome.

 

As a public reporting company, we are subject to the information and reporting
requirements of the Securities Act, the Exchange Act and other federal
securities laws, rules and regulations related thereto, including compliance
with the Sarbanes-Oxley Act. Complying with these laws and regulations requires
the time and attention of our board of directors and management and increases
our expenses. Among other things, we are required to:

 

•maintain and evaluate a system of internal controls over financial reporting in
compliance with the requirements of Section 404 of the Sarbanes-Oxley Act and
the related rules and regulations of the SEC and the Public Company Accounting
Oversight Board;

•maintain policies relating to disclosure controls and procedures;

•prepare and distribute periodic reports, proxy statements, Forms 8-K and other
reports and filings in compliance with our obligations under applicable federal
securities laws;

•institute a more comprehensive compliance function, including with respect to
corporate governance; and

•involve, to a greater degree, our outside legal counsel and accountants in the
above activities and incur additional expenses relating to such involvement.

 

The costs of preparing and filing annual and quarterly reports and Forms 8-K,
proxy statements and other information with the SEC and furnishing annual
reports containing audited financial statements to stockholders is expensive and
much greater than that of a privately-held company and compliance with these
rules and regulations may require us to hire additional financial reporting,
internal controls and other finance personnel and will involve a material
increase in regulatory, legal and accounting expenses and the attention of
management. There can be no assurance that we will be able to comply with the
applicable regulations in a timely manner, if at all. In addition, being a
public company makes it more expensive for us to obtain director and officer
liability insurance. In the future, we may be required to accept reduced
coverage or incur substantially higher costs to obtain this coverage. These
factors could also make it more difficult for us to attract and retain qualified
executives and members of our board of directors, particularly directors willing
to serve on an audit committee that we expect to establish in the future.

 

We will continue to incur relatively outsized costs as a result of recently
becoming a public company and in the administration of our organizational
structure.

 

As a newly public company, we will incur significant legal, accounting,
insurance and other expenses that we have not incurred as a private company,
including costs associated with public company reporting requirements. We also
have incurred and will incur costs associated with the Sarbanes-Oxley Act and

 

36

--------------------------------------------------------------------------------




related rules implemented by the SEC. We will continue to incur ongoing periodic
expenses in connection with the administration of our organizational structure.
The expenses incurred by public companies generally for reporting and corporate
governance purposes have been increasing. We expect these rules and regulations
to increase our legal and financial compliance costs and to make some activities
more time-consuming and costly, although we are currently unable to estimate
these costs with any degree of certainty. In estimating these costs, we took
into account expenses related to insurance, legal, accounting, and compliance
activities, as well as other expenses not currently incurred. These laws and
regulations could also make it more difficult or costly for us to obtain certain
types of insurance, including director and officer liability insurance, and we
may be forced to accept reduced policy limits and coverage or incur
substantially higher costs to obtain the same or similar coverage. These laws
and regulations could also make it more difficult for us to attract and retain
qualified persons to serve on our board of directors, our board committees or as
our executive officers. Furthermore, if we are unable to satisfy our obligations
as a public company, we could be subject to delisting of our common stock,
fines, sanctions and other regulatory action and potentially civil litigation.

 

Any failure to maintain effective internal control over our financial reporting
could materially adversely affect us.

 

Section 404 of the Sarbanes-Oxley Act of 2002 requires us to include in our
Annual Reports on Form 10-K an assessment by management of the effectiveness of
our internal control over financial reporting. In addition, at such time, if
any, as we are no longer a “smaller reporting company,” our independent
registered public accounting firm will have to attest to and report on
management’s assessment of the effectiveness of such internal control over
financial reporting. Based upon an evaluation conducted in connection with the
preparation of Tyme’s audited financial statements at and for the years ended
December 31, 2014 and 2013 and our quarterly financial statements at and for the
period ended September 30, 2014 and 2013, our current management (which includes
the sole directors and executive officers of Tyme prior to the Merger) concluded
that our disclosure controls and procedures were not effective as of such dates
to ensure that information required to be disclosed in the periodic reports that
we file or submit under the Exchange Act, is recorded, processed, summarized and
reported within the time periods specified in SEC rules and forms had Tyme been
a reporting company at and for such periods. Specifically, our management
determined that there were control deficiencies constituting material
weaknesses, including those relating to segregation of duties over cash
disbursements, oversight of our outside accounting firm by management,
disclosures and the presentation of the original draft of our financial
statements to our auditors failing to include necessary items to reflect the
financial impact of all transactions involving Tyme during the subject
accounting periods and maintaining complete books and records. Our independent
public accountants, in conducting an audit of Tyme’s financial statements as of
December 31, 2014 and 2013, identified several control deficiencies that they
believed constituted material weaknesses, significant deficiencies and less
severe control deficiencies, individually and in aggregate. In addition, at the
present time, we do not have an audit committee.

 

We intend to implement a number of changes in our internal control over
financial reporting. With the additional funding provided by the PPO and upon
the retention of a Chief Financial Officer with substantial experience and
appropriate technical knowledge, we intend to conduct a full analysis of our
controls and procedures, segregate duties regarding processing disbursements,
enact procedures aimed at timely and efficiently maintaining our books and
records and financial statement preparations, establish further procedures for
analyzing both financial and transactional activities including verifying that
all amounts are properly calculated, and take other appropriate steps aimed at
giving us commercially reasonable assurance that required disclosures are
properly included and amounts properly presented in our financial statements.

 

37

--------------------------------------------------------------------------------




We must perform system and process evaluation and testing of our internal
control over financial reporting to allow management and (if required in future)
our independent registered public accounting firm to report on the effectiveness
of our internal control over financial reporting, as required by Section 404.
Our compliance with Section 404 may require that we incur substantial accounting
expenses and expend significant management efforts. We currently do not have an
internal audit group and we will need to retain the services of additional
accounting and financial staff or consultants with appropriate public company
experience and technical accounting knowledge to satisfy the ongoing
requirements of Section 404. We intend to review the effectiveness of our
internal controls and procedures and make any changes management determines
appropriate, including those intended to assure that we achieve full compliance
with Section 404 by the date on which we are required to so comply.

 

While we intend to diligently and thoroughly document, review, test and improve
our internal control over financial reporting in order to ensure compliance with
Section 404 in the future, management may not be able to conclude that our
internal control over financial reporting is effective. Furthermore, even if
management were to reach such a conclusion, if our independent registered public
accounting firm is not satisfied with the adequacy of our internal control over
financial reporting or if the independent auditors interpret the requirements,
rules or regulations differently than we do, then they may decline to attest to
management’s assessment or may issue an auditor’s report that is qualified. Any
of these events could result in a loss of investor confidence in the reliability
of our financial statements, which in turn could negatively affect the price of
our common stock.

 

We are an “emerging growth company,” and we cannot be certain whether the
reduced reporting requirements applicable to emerging growth companies will make
our common stock less attractive to investors.

 

We are an “emerging growth company,” as defined in the Jumpstart Our Business
Startups Act or the JOBS Act, which was enacted in April 2012. For as long as we
continue to be an emerging growth company, we may take advantage of exemptions
from various reporting requirements that are applicable to other public
companies that are not emerging growth companies, including not being required
to comply with the auditor attestation requirements of Section 404 of the
Sarbanes-Oxley Act of 2002 or the Sarbanes-Oxley Act’s reduced disclosure
obligations regarding executive compensation in our periodic reports and proxy
statements and exemptions from the requirements of holding a nonbinding advisory
vote on executive compensation and stockholder approval of any golden parachute
payments not previously approved. We could be an emerging growth company for up
to two more years, although circumstances could cause us to lose that status
earlier. We will remain an emerging growth company until the earlier of (1) the
last day of the fiscal year (a) following the fifth anniversary of our initial
public offering of securities, which occurred in March 2012, (b) in which we
have total annual gross revenue of at least $1,000,000,000 or (c) in which we
are deemed to be a large accelerated filer, which means the market value of our
common stock that is held by non-affiliates exceeds $700,000,000 as of the prior
June 30th and (2) the date on which we have issued more than $1,000,000,000 in
non-convertible debt securities during the prior three-year period. We cannot
predict if investors will find our common stock less attractive because we may
rely on these exemptions. If some investors find our common stock less
attractive as a result, there may be a less active trading market for our common
stock and our stock price may suffer or be more volatile.

 

Risks Related to Ownership of Our Common Stock

 

Our share price is likely to be volatile due to factors beyond our control.
There is the possibility that the market price of our common stock may drop
below the price paid.

 

38

--------------------------------------------------------------------------------




All readers of this Exhibit A should consider an investment in our common stock
as risky and invest only if the investor can withstand a significant loss and
wide fluctuations in the market value of an investment. Investors may be unable
to sell their shares of our common stock at or above the price they paid for
their shares due to fluctuations in the market price of our common stock arising
from changes in our operating performance or prospects. In addition, the stock
market has recently experienced significant volatility, particularly with
respect to pharmaceutical, biotechnology and other life sciences company stocks.
The volatility of pharmaceutical, biotechnology and other life sciences company
stocks often does not relate to the operating performance of the companies
represented by the stock. Some of the factors that may cause the market price of
our common stock to fluctuate include, but are not limited to:

 

•results and timing of our clinical trials and clinical trials of our
competitors’ products;

•the failure or discontinuation of any of our development programs;

•issues in manufacturing SM-88 or any future drugs we may develop and receive
governmental approval to market;

•regulatory developments or enforcement in the U.S. and non-U.S. countries with
respect to our or our competitors’ products;

•failure to achieve pricing and reimbursement levels expected by us or the
market;

•competition from existing products or new products that may emerge;

•developments or disputes concerning patents or other proprietary rights;

•introduction of technological innovations or new commercial products by us or
our competitors;

•announcements by us, our collaborators or our competitors of significant
acquisitions, strategic partnerships, joint ventures, collaborations or capital
commitments;

•changes in estimates or recommendations by securities analysts, if any cover
our common stock;

•fluctuations in the valuation of companies perceived by investors to be
comparable to us;

•public concern over SM-88 or any future drugs we may develop and receive
governmental approval to market;

•litigation;

•future issuances and sales of our common stock;

•share price and volume fluctuations attributable to inconsistent trading volume
levels of our shares;

•additions or departures of key personnel;

•changes in the structure of healthcare payment systems in the U.S. or overseas;

•the failure of SM-88, if approved, or any other approved drug product we may
develop, to achieve commercial success;

•economic and other external factors or other disasters or crises;

•period-to-period fluctuations in our financial condition and results of
operations, including the timing of receipt of any milestone or other payments
under commercialization or licensing agreements, if any;

•general market conditions and market conditions for biopharmaceutical stocks;
and

•overall fluctuations in U.S. equity markets.

 

In addition, in the past, when the market price of a stock has been volatile,
holders of that stock have instituted securities class action litigation against
the company that issued the stock. If any of our stockholders brought a lawsuit
against us, we could incur substantial costs defending the lawsuit and divert
the time and attention of our management, which could seriously harm our
business.

 

Raising additional capital may cause dilution to our stockholders, restrict our
operations or require us to relinquish substantial rights.

 

Until such time, if ever, as we can generate substantial revenue, we expect to
finance our cash needs through a combination of equity offerings, debt
financings, grants and licensing and development agreements in connection with
any collaborations. We do not have any committed external source of

 

39

--------------------------------------------------------------------------------




funds. To the extent that we raise additional capital through the sale of equity
or convertible debt securities, then outstanding stockholders’ ownership
interests in our Company will be diluted and the terms of these new securities
may include liquidation or other preferences that adversely affect rights of
holders of our common stock. Debt financing, if available at all, may involve
agreements that include covenants limiting or restricting our ability to take
specific actions, such as incurring additional debt, making capital expenditures
or declaring dividends. If we raise additional funds through collaborations,
strategic alliances or licensing arrangements with third parties, we may have to
relinquish valuable rights to our technologies, drug candidates, future revenue
streams or grant licenses on terms that are not favorable to us. We cannot give
any assurance that we will be able to obtain additional funding if and when
necessary or on satisfactory terms. If we are unable to obtain adequate
financing on a timely basis, we could be required to delay, scale back or
eliminate one or more of our development programs or grant rights to develop and
market drug candidates that we would otherwise prefer to develop and market
ourselves.

 

Future issuances of our common stock or rights to purchase our common stock
pursuant to our equity incentive plan or outstanding options and warrants could
result in additional dilution of the percentage ownership of our stockholders
and could cause our share price to fall.

 

We are authorized to grant equity awards, including stock grants and stock
options, to our employees, directors and consultants, covering up to 10,000,000
shares of our common stock, pursuant to our 2015 Equity Incentive Plan. We plan
to register the shares available for issuance or subject to outstanding awards
under our 2015 Plan. Future issuances, as well as the possibility of future
issuances, under our 2015 Plan or other equity incentive plans could cause the
market price of our common stock to decrease.

 

If securities or industry analysts do not publish research or publish inaccurate
or unfavorable research about our business, our stock price and trading volume
could decline.

 

The trading market for our common stock will depend, in part, on the research
and reports that securities or industry analysts publish about us and our
business. Securities and industry analysts may choose not to publish research on
our Company. If no securities or industry analysts provide coverage of our
Company, the trading price for our stock would likely be negatively impacted. In
the event securities or industry analysts initiate coverage, if one or more of
the analysts who cover us downgrade our stock or publish inaccurate or
unfavorable research about our business, our stock price would likely decline.
In addition, if our operating results fail to meet the forecast of analysts, our
stock price would likely decline. Further, if one or more of these analysts
cease coverage of our Company or fail to publish reports on us regularly, demand
for our stock could decrease, which might cause our stock price and trading
volume to decline.

 

Provisions in our corporate charter documents and under Delaware law could make
an acquisition of us more difficult and may prevent attempts by our stockholders
to replace or remove our current management.

 

Provisions in our corporate charter and our bylaws may discourage, delay or
prevent a merger, acquisition or other change in control of us that stockholders
may consider favorable, including transactions in which stockholders might
otherwise receive a premium for their shares. These provisions could also limit
the price that investors might be willing to pay in the future for shares of our
common stock, thereby depressing the market price of our common stock. In
addition, these provisions may frustrate or prevent any attempts by our
stockholders to replace or remove our current management by making it more
difficult for stockholders to replace members of our board of directors. Because
our board is responsible for appointing the members of our management team,
these provisions could, in turn, affect any attempt by our stockholders to
replace current members of our management team. Among others, these provisions
include that:

 

40

--------------------------------------------------------------------------------




•our board of directors has the right to expand the size of our board and to
elect directors to fill a vacancy created by the expansion of the board of
directors or the resignation, death or removal of a director, which prevents
stockholders from being able to fill vacancies on our board;

•our certificate of incorporation prohibits cumulative voting in the election of
directors, which limits the ability of minority stockholders to elect director
candidates;

•stockholders must provide advance notice and additional disclosures in order to
nominate individuals for election to the board of directors or to propose
matters that can be acted upon at a stockholders’ meeting, which may discourage
or deter a potential acquirer from conducting a solicitation of proxies to elect
the acquirer’s own slate of directors or otherwise attempting to obtain control
of our company; and

•our board of directors may issue, without stockholder approval, shares of
currently undesignated preferred stock; such ability to issue previously
undesignated preferred stock makes it possible for our board to issue preferred
stock with voting or other rights or preferences that could impede the success
of any attempt to acquire us.

 

Moreover, because we are incorporated in Delaware, we are governed by the
provisions of Section 203 of the Delaware General Corporation Law, which
prohibits a person who owns in excess of 15% of our outstanding voting stock
from merging or combining with us for a period of three years after the date of
the transaction in which the person acquired in excess of 15% of our outstanding
voting stock, unless the merger or combination is approved in a prescribed
manner.

 

Investors could lose all of their investment in our Company.

 

An investment in our securities is speculative and involves a high degree of
risk. Potential investors should be aware that the value of an investment in our
Company may go down as well as up. In addition, there can be no certainty that
the market value of an investment in our Company will fully reflect its
underlying value. Investors could lose their entire investment in our Company.

 

Investors may experience dilution of their ownership interests because of the
future issuance of additional shares of our common or preferred stock or other
securities that are convertible into or exercisable for our common or preferred
stock.

 

In the future, we may issue our authorized but previously unissued equity
securities, resulting in the dilution of the ownership interests of our
stockholders at the time of such issuances. We are authorized to issue an
aggregate of 300,000,000 shares of common stock and 10,000,000 shares of “blank
check” preferred stock. We may issue additional shares of our common stock or
other securities that are convertible into or exercisable for our common stock
in connection with hiring or retaining employees, future acquisitions, future
sales of our securities for capital raising purposes or for other business
purposes. The future issuance of any such additional shares of our common stock
may create downward pressure on the trading price of our common stock. We will
need to raise additional capital in the near future to meet our working capital
needs and there can be no assurance that we will not be required to issue
additional shares, warrants or other convertible securities in the future in
conjunction with these capital raising efforts, including at a price (or
exercise prices) below the price a stockholder at the time of such securities
issuance paid for such stockholder’s stock.

 

The ability of our board of directors to issue additional stock may prevent or
make more difficult certain transactions, including a sale or merger of our
Company. Our board is authorized to issue up to 10,000,000 shares of preferred
stock with powers, rights and preferences designated by it. (See “Preferred
Stock” in “Description of Securities.”) Shares of voting or convertible
preferred stock could be issued or rights to purchase such shares could be
issued, to create voting impediments or to frustrate

 

41

--------------------------------------------------------------------------------




persons seeking to affect a takeover or otherwise gain control of our Company.
The ability of our board to issue such additional shares of preferred stock,
with rights and preferences it deems advisable, could discourage an attempt by a
party to acquire control of our Company by tender offer or other means. Such
issuances could therefore deprive stockholders of benefits that could result
from such an attempt, such as the realization of a premium over the market price
for their shares in a tender offer or the temporary increase in market price
that such an attempt could cause. Moreover, the issuance of such additional
shares of preferred stock to persons friendly to our board could make it more
difficult to remove incumbent managers and directors from office even if such
change were to be favorable to stockholders generally.

 

There currently is a limited public trading market for our common stock and
there can be no assurance that an active trading market will ever develop.
Failure to develop or maintain a trading market could negatively affect the
value of our common stock and make it difficult or impossible for a holder of
shares of our common stock to sell such shares.

 

There is currently a limited public trading market for shares of our common
stock and an active one may never develop. Our common stock currently is quoted
on the QM Tier of OTC Markets. The OTC Markets, generally, is a thinly traded
market and lacks the liquidity of certain other public markets with which some
investors may have more experience. We may not ever be able to satisfy the
listing requirements for our common stock to be listed on a national securities
exchange, which is often a more widely-traded and liquid market. Some, but not
all, of the factors that may delay or prevent the listing of our common stock on
a more widely-traded and liquid market include the following:

 

•our stockholders’ equity may be insufficient;

•the market value of our outstanding securities may be too low;

•our net income from operations may be too low;

•our common stock may not be sufficiently widely held;

•we may not be able to secure market makers for our common stock; and

•we may fail to meet other rules and requirements mandated by the several
exchanges and markets to have our common stock listed.

 

Should we fail to satisfy the initial listing standards of the national
exchanges or our common stock is otherwise rejected for listing and remains
listed on the OTC Markets or is suspended from the OTC Markets, the trading
price of our common stock could suffer and the trading market for our common
stock may be less liquid and our common stock price may be subject to increased
volatility.

 

Our common stock may be subject to the “penny stock” rules of the SEC and the
trading market in the securities is limited, which makes transactions in the
stock cumbersome and may reduce the value of an investment in the stock.

 

Rule 15g-9 under the Exchange Act establishes the definition of a “penny stock,”
which, for the purposes relevant to us, is any equity security that has a market
price of less than $5.00 per share or with an exercise price of less than $5.00
per share, subject to certain exceptions. For any transaction involving a penny
stock, unless exempt, the rules require:

 

•that a broker or dealer approve a person’s account for transactions in penny
stocks; and

•the broker or dealer receives from the investor a written agreement to the
transaction, setting forth the identity and quantity of the penny stock to be
purchased.

 

42

--------------------------------------------------------------------------------




In order to approve a person’s account for transactions in penny stocks, the
broker or dealer must:

 

•obtain financial information and investment experience objectives of the
person;

•make a reasonable determination that the transactions in penny stocks are
suitable for that person and the person has sufficient knowledge and experience
in financial matters to be capable of evaluating the risks of transactions in
penny stocks; and

•deliver, prior to any transaction in a penny stock, a disclosure schedule
prescribed by the SEC relating to the penny stock market, which, in highlight
form:

•sets forth the basis on which the broker or dealer made the suitability
determination; and

•confirms that the broker or dealer received a signed, written agreement from
the investor prior to the transaction.

 

Disclosure also has to be made about the risks of investing in penny stocks in
both public offerings and in secondary trading and about the commissions payable
to both the broker or dealer and the registered representative, current
quotations for the securities and the rights and remedies available to an
investor in cases of fraud in penny stock transactions. Finally, monthly
statements have to be sent disclosing recent price information for the penny
stock held in the account and information on the limited market in penny stocks.

 

Generally, brokers may be less willing to execute transactions in securities
subject to the “penny stock” rules. This may make it more difficult for
investors to dispose of our common stock and cause a decline in the market value
of our common stock.

 

While our common stock currently has a market price in excess of $5.00, such may
not remain the case and our common stock may, in the future, become subject to
the “penny stock” rules.

 

Our stock may be traded infrequently and in low volumes, so investors may be
unable to sell their shares at or near the quoted bid prices if they need to
sell their shares.

 

Until our common stock is listed on a national securities exchange such as the
New York Stock Exchange or the Nasdaq Stock Market, we expect our common stock
to remain eligible for quotation on the OTC Markets or on another
over-the-counter quotation system. In those venues, however, the shares of our
common stock may trade infrequently and in low volumes, meaning that the number
of persons interested in purchasing our common stock at or near bid prices at
any given time may be relatively small or non-existent. An investor may find it
difficult to obtain accurate quotations as to the market value of our common
stock or to sell the investor’s shares at or near bid prices or at all. In
addition, if we fail to meet the criteria set forth in SEC regulations,
including those relating to “penny stocks,” various requirements would be
imposed by law on broker-dealers who sell our securities to persons other than
established customers and accredited investors. Consequently, such regulations
may deter broker-dealers from recommending or selling our common stock, which
may further affect the liquidity of our common stock. This would also make it
more difficult for us to raise capital.

 

We do not anticipate paying dividends on our common stock.

 

Cash dividends have never been declared or paid on our common stock and we do
not anticipate such a declaration or payment for the foreseeable future. We
expect to use future earnings, if any, to fund business growth. Therefore, our
stockholders will likely not receive any funds absent a sale of their shares of
our common stock. If we do not pay dividends, our common stock may be less
valuable because a return on an investment in shares of our common stock will
only occur if our stock price appreciates. We cannot assure stockholders of a
positive return on their investment when they sell their shares, nor can we
assure that stockholders will not lose the entire amount of their investment.

 

43

--------------------------------------------------------------------------------




The ownership interests in our Company held by two of our executive officers and
directors could allow them to significantly influence corporate decision-making
in a manner that may not reflect the interests of all of our stockholders.

 

Steve Hoffman, our Chief Executive Officer, Chief Science Officer and a
director, and Michael Demurjian, our Chief Operating Officer, Executive Vice
President and a director, each own of record approximately 31.2% of our
outstanding common stock as of the date of this Exhibit A. As a result, these
individuals are positioned to exercise significant influence over the our
Company’s management and affairs, including, but not limited to, electing our
board of directors and exercising managerial influence and voting rights in
connection with fundamental corporate transactions, and take action that may not
reflect the best interests of all of the stockholders of our Company.

 

Compliance with changing regulation of corporate governance and public
disclosure will result in additional expenses and pose challenges for our
management.

 

Changing laws, regulations and standards relating to corporate governance and
public disclosure, including the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and the rules and regulations promulgated thereunder, the
Sarbanes-Oxley Act and SEC regulations have created uncertainty for public
companies and significantly increased the costs and risks associated with
accessing the U.S. public markets. Our management team will need to devote
significant time and financial resources to comply with both existing and
evolving standards for public companies, which will lead to increased general
and administrative expenses and a diversion of management time and attention
from revenue generating activities to compliance activities.

 

We will need to raise substantial additional capital in the future to fund our
operations and we may be unable to raise such funds when needed and on
acceptable terms.

 

When we elect to raise additional funds or additional funds are required, we may
raise such funds from time to time through public or private equity offerings,
debt financings, corporate collaboration and licensing arrangements or other
financing alternatives. Additional equity or debt financing or corporate
collaboration and licensing arrangements may not be available on advantageous or
reasonable terms, if at all. If we are unable to raise additional capital in
sufficient amounts or on terms advantageous or reasonable to us, we will be
prevented from our ability to generate revenues and achieve or sustain
profitability will be substantially harmed.

 

If we raise additional funds by issuing equity securities, our stockholders will
experience dilution. Debt financing, if available, would result in increased
fixed payment obligations and may involve agreements that include covenants
limiting or restricting our ability to take specific actions, such as incurring
additional debt, making capital expenditures or declaring dividends. Any debt
financing or additional equity that we raise may contain terms, such as
liquidation and other preferences, which are not favorable to us or our
stockholders. If we raise additional funds through collaboration and licensing
arrangements with third parties, it may be necessary to relinquish valuable
rights to our technologies, future revenue streams or product candidates or to
grant licenses on terms that may not be favorable to us. Should the financing we
require to sustain our working capital needs be unavailable or prohibitively
expensive when we require it, our business, operating results, financial
condition and prospects could be materially and adversely affected and we may be
unable to continue our operations.

 

44

--------------------------------------------------------------------------------




Our common stock is subject to price volatility unrelated to our operations.

 

The market price of our common stock could fluctuate substantially due to a
variety of factors, including market perception of our ability to achieve our
planned growth, quarterly operating results of other companies in the same
industry, trading volume in our common stock, changes in general conditions in
the economy and the financial markets or other developments affecting our
competitors or ourselves. In addition, the OTC Market Group, Inc.’s OTC QB tier
is subject to extreme price and volume fluctuations in general. This volatility
has had a significant effect on the market price of securities issued by many
companies for reasons unrelated to their operating performance and could have
the same effect on our common stock.

 

45

--------------------------------------------------------------------------------